Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED

SENIOR SECURED CREDIT AGREEMENT

This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT
AGREEMENT (this “First Amendment”) is dated as of February 11, 2013 among:

ORCHARD SUPPLY HARDWARE LLC, a Delaware limited liability company (the
“Borrower”);

ORCHARD SUPPLY HARDWARE STORES CORPORATION, a Delaware corporation (“Holdings”);

Those certain Subsidiaries of the Borrower parties hereto (together with
Holdings, collectively, the “Loan Guarantors”);

The Lenders party hereto (the “Lenders”);

WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger with WELLS FARGO
RETAIL FINANCE, LLC, as ABL Administrative Agent and as Collateral Agent (in
such capacities, the “ABL Agent”);

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Supplemental Term Agent (in such
capacity, the “Supplemental Term Agent”);

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

BACKGROUND:

Reference is made to that certain Third Amended and Restated Senior Secured
Credit Agreement dated as of October 17, 2012 (as amended, restated,
supplemented, or otherwise modified from time to time, the “ABL Credit
Agreement”) by, among others, (i) the Borrower, (ii) the Loan Guarantors,
(iii) certain of the Lenders (the “Existing Lenders”), (iv) the ABL
Administrative Agent, and (v) the Collateral Agent.

The Borrower has requested that certain lenders agree to provide a supplemental
term loan to the Borrower. The ABL Agent and WFCF, in consultation with the
Borrower, have arranged for each of Wells Fargo Bank, National Association
(“Wells Fargo”) and 1903 Onshore Funding, LLC (collectively, the “Additional
Lenders”) to become a lender under the ABL Credit Agreement and to provide a
supplemental term loan to the Borrower in an aggregate original principal amount
of $17,500,000, subject to the terms and conditions herein. In connection
therewith, the Borrower and the Additional Lenders have requested that the
Required Lenders agree to amend certain provisions of the ABL Credit Agreement,
as set forth herein. The Required Lenders have agreed to so amend, and each
Additional Lender has agreed to join the ABL Credit Agreement as a “Lender”
thereunder, in each case subject to the terms and conditions herein.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the Borrower, the ABL Administrative Agent, the Collateral Agent, the
Supplemental Term Agent and the Lenders (including, without limitation, the
Additional Lenders) hereby agree as follows:

 

1.

Defined Terms.    All capitalized terms not otherwise defined herein shall have
the same meanings as in the ABL Credit Agreement.

 

2.

Joinder to Loan Documents.    Effective as of the date of this First Amendment,
each Additional Lender hereby acknowledges that it has received and reviewed a
copy of the ABL Credit Agreement and the other Loan Documents, and hereby:

 

  a.

joins in the execution of, and becomes a party to, the ABL Credit Agreement and
the other Loan Documents as a Lender thereunder, as indicated with its signature
below;

 

  b.

covenants and agrees to be bound by all covenants, agreements, liabilities and
acknowledgments of a Lender under the ABL Credit Agreement and the other Loan
Documents as of the date hereof (other than covenants, agreements, liabilities
and acknowledgments that relate solely to an earlier date), in each case, with
the same force and effect as if such Additional Lender was a signatory to the
ABL Credit Agreement and the other Loan Documents and was expressly named as a
Lender therein; and

 

  c.

to the extent of its Supplemental Term Commitment (as set forth opposite the
Supplemental Term Lender’s name on the Commitment Schedule attached hereto),
assumes and agrees to perform all applicable duties and obligations of the
Existing Lenders under the ABL Credit Agreement and the other Loan Documents.

 

3.

Amendments to the ABL Credit Agreement.

 

  a.

Conformed ABL Credit Agreement.    The ABL Credit Agreement is hereby amended to
delete the bold, stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the bold, double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the ABL Credit Agreement
attached as Exhibit A hereto, such that from and after the date hereof, the ABL
Credit Agreement shall be in the form attached as Exhibit B hereto.

 

  b.

Schedules to ABL Credit Agreement.    Each of the following Schedules to the ABL
Credit Agreement is hereby deleted in its entirety and restated in its entirety
in the form of the corresponding schedule in Exhibit C attached hereto:
Commitment Schedule and Schedules 3.05, 3.06, 3.13, 3.15, 3.21, 6.01 and 6.02.

 

  c.

Exhibits to ABL Credit Agreement.    The Exhibits to the ABL Credit Agreement
are hereby amended as follows:

 

  i.

By deleting Exhibit B in its entirety therefrom and restating such Exhibit in
the form of the corresponding exhibit in Exhibit D attached hereto; and

 

-2-



--------------------------------------------------------------------------------

  ii.

By adding Exhibit E-4 thereto in the form of such Exhibit attached hereto as
Exhibit E.

 

4.

Conditions to Effectiveness.    This First Amendment shall not become effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the ABL Agent and the Supplemental Term Agent:

 

  a.

Each of the ABL Administrative Agent and the Supplemental Term Agent (or their
respective counsels) shall have received (i) from each party hereto, a
counterpart of this First Amendment duly executed and delivered by each such
party, and (ii) duly executed copies of the other Loan Documents and such other
certificates, documents, instruments and agreements as the ABL Administrative
Agent or the Supplemental Term Agent shall reasonably request in connection with
the transactions contemplated by this First Amendment and the other Loan
Documents, including any Notes requested by a Supplemental Term Lender pursuant
to Section 2.10 of the ABL Credit Agreement payable to the order of each such
requesting Supplemental Term Lender.

 

  b.

The ABL Administrative Agent and the Supplemental Term Agent shall have received
(i) a certificate of each Loan Party, dated the First Amendment Effective Date
and executed by its Secretary or Assistant Secretary, which shall (A) certify
the resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of this First Amendment and the other Loan
Documents to which it is a party, (B) identify by name and title and bear the
signatures of the Financial Officers and any other officers of such Loan Party
authorized to sign this First Amendment and the other Loan Documents to which it
is a party, and (C) contain appropriate attachments, including the certificate
or articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement (or a certification of no amendments or other modifications thereto
since October 17, 2012), (ii) a long form good standing certificate for each
Loan Party from its jurisdiction of organization, and (iii) a long form foreign
qualification certificate for each Loan Party from the State of California.

 

  c.

The ABL Administrative Agent and the Supplemental Term Agent shall have received
a certificate, signed by a Secretary or Assistant Secretary of the Borrower, on
behalf of itself and the other Loan Parties, (i) stating that no Default or
Event of Default (other than, prior to the date that is the earlier to occur of
(x) the date on which the Term Administrative Agent or any Term Lender provides
notice to the Borrower of the Borrower’s failure to maintain an Adjusted
Leverage Ratio (as defined in the Term Loan Agreement) of not more than 5.75x
for the fiscal quarter ending February 2, 2013, as required under Section 5.10
of the Term Loan Agreement, or (y) the date on which the Borrower delivers (or
is required to deliver) to the ABL Administrative Agent the financial statements
with respect to the fiscal month ending February 2, 2013 pursuant to
Section 5.01(c) of the ABL Credit Agreement, which financial statements
demonstrate (or

 

-3-



--------------------------------------------------------------------------------

 

would demonstrate) such a failure, a Default or Event of Default which may exist
under clause (f) of Article VII of the ABL Credit Agreement arising as a result
of the Borrower’s failure to so maintain an Adjusted Leverage Ratio (the
“Specified Cross-Default”)) has occurred and is continuing, (ii) stating that
the representations and warranties contained in Article III of the ABL Credit
Agreement and Section 5 of this First Amendment are true and correct in all
material respects as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (iii) certifying any other factual matters as may be reasonably requested by
the ABL Administrative Agent or the Supplemental Term Agent.

 

  d.

No Default or Event of Default (other than the Specified Cross-Default) shall
have occurred and be continuing.

 

  e.

The Agents, the Supplemental Term Agent, and the Lenders shall have (i) been
reimbursed by the Borrower for all reasonable and documented costs, expenses,
and attorneys’ fees incurred by the Agents, the Supplemental Term Agent and the
Lenders in connection with the negotiation and preparation of this First
Amendment and all documents, instruments, and agreements incidental hereto in
each case required to be reimbursed pursuant to Section 9.03 of the ABL Credit
Agreement, and (ii) received all fees required to be paid on or before the First
Amendment Effective Date (including, without limitation, any fees required to be
paid pursuant to the Wells Fargo Supplemental Term Fee Letter). All such amounts
may be paid with proceeds of Loans made on the First Amendment Effective Date
and, if such amounts are paid with proceeds of Loans, such amounts will be
reflected in the funding instructions given by the Borrower to the ABL
Administrative Agent on or before the First Amendment Effective Date.

 

  f.

The ABL Administrative Agent and the Supplemental Term Agent shall have received
a Borrowing Base Certificate which calculates the Revolving Borrowing Base, the
Supplemental Term Borrowing Base and the amount described in
Section 2.01(b)(iii) of the ABL Credit Agreement as of the end of the month
immediately preceding the First Amendment Effective Date, dated as of the First
Amendment Effective Date and executed by a Financial Officer of the Borrower.

 

  g.

After giving effect to the funding of the Supplemental Term Loan, Revolving
Availability shall be not less than $45,000,000.

 

  h.

The ABL Administrative Agent and the Supplemental Term Agent shall have received
a favorable legal opinion of DLA Piper LLP (US), counsel to the Loan Parties, in
form and substance reasonably satisfactory to the ABL Administrative Agent and
the Supplemental Term Agent and addressed to the Agents, the Supplemental Term
Agent, the Issuing Banks and the Lenders.

 

  i.

The ABL Administrative Agent and the Supplemental Term Agent shall have received
and be satisfied with detailed financial projections, including, in each

 

-4-



--------------------------------------------------------------------------------

 

case, a consolidated income statement, balance sheet, statement of cash flow,
borrowing base availability analysis and business assumptions for the Borrower
on (i) a monthly basis for the twelve month period following the First Amendment
Effective Date and (ii) on an annual basis, for each fiscal year thereafter
through the Termination Date.

 

  j.

The Borrower and Guarantors shall have obtained all governmental consents and
approvals, and all third party consents required for the Borrower and Guarantors
to consummate the transactions contemplated by this First Amendment.

 

  k.

The ABL Administrative Agent and the Supplemental Term Agent shall have received
such other documents as the ABL Administrative Agent, the Supplemental Term
Agent, any Issuing Bank, any Lender or their respective counsel may have
reasonably requested.

 

5.

Representations, Warranties, and Covenants.    In order to induce the Agents,
the Supplemental Term Agent and the Lenders to enter into this First Amendment,
each Loan Party hereby represents, warrants, and covenants that:

 

  a.

No Default or Event of Default (other than the Specified Cross-Default) exists
under the ABL Credit Agreement.

 

  b.

All representations and warranties contained in the ABL Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date.

 

6.

Specified Cross-Default.    Each of the Loan Parties hereby acknowledges and
agrees that nothing herein, in the ABL Credit Agreement or in any other Loan
Document shall be deemed to derogate from the Agents’, the Supplemental Term
Agent’s, the Lender’s or the Issuing Banks’ rights to exercise rights and
remedies under the Loan Documents (including, without limitation, (i) to cease
making Loans or to cease issuing, amending, renewing or extending any Letter of
Credit, (ii) to terminate the Revolving Commitments, and (iii) to declare the
Loans and other Obligations then outstanding to be due and payable) upon the
occurrence of any of the following events:

 

  a.

an Event of Default under clause (f) of Article VII of the ABL Credit Agreement
arising as a result of the Borrower’s failure to maintain an Adjusted Leverage
Ratio (as defined in the Term Loan Agreement) of not more than 5.75x for the
fiscal quarter ending February 2, 2013, as required under Section 5.10 of the
Term Loan Agreement (it being understood and agreed that such Event of Default
shall be deemed to have occurred, if at all, upon the earlier to occur of the
date on which the Term Administrative Agent or any Term Lender (as defined in
the Term Loan Agreement) provides notice to the Borrower of the Borrower’s
failure to so comply with Section 5.10 of the Term Loan Agreement or the date on
which the Borrower delivers (or is required to deliver) to the ABL
Administrative Agent

 

-5-



--------------------------------------------------------------------------------

 

the financial statements with respect to the fiscal month ending February 2,
2013 pursuant to Section 5.01(c) of the ABL Credit Agreement, which financial
statements demonstrate (or would demonstrate) such a failure), and/or

 

  b.

any other Default or Event of Default.

 

7.

Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the ABL Credit Agreement, the Collateral Documents
and the other Loan Documents remain in full force and effect. The Loan
Guarantors hereby acknowledge, confirm and agree that the Guaranteed Obligations
of the Guarantors include, without limitation, all Obligations of the Loan
Parties at any time and from time to time outstanding under the ABL Credit
Agreement and the other Loan Documents, as such Obligations have been amended
pursuant to this First Amendment. The Loan Parties hereby acknowledge, confirm
and agree that the Collateral Documents and any and all Collateral previously
pledged to the Collateral Agent pursuant thereto, shall continue to secure all
applicable Obligations of the Loan Parties at any time and from time to time
outstanding under the ABL Credit Agreement and the other Loan Documents.

 

8.

Miscellaneous.

 

  a.

The Loan Parties hereby acknowledge and agree that there is no basis nor set of
facts on which any amount (or any portion thereof) owed by the Loan Parties
under the ABL Credit Agreement could be reduced, offset, waived, or forgiven, by
rescission or otherwise; nor is there any claim, counterclaim, offset, or
defense (or other right, remedy, or basis having a similar effect) available to
the Loan Parties with regard thereto; nor is there any basis on which the terms
and conditions of any of the Obligations could be claimed to be other than as
stated on the written instruments which evidence such Obligations.

 

  b.

The Loan Parties hereby acknowledge and agree that none of them has any offsets,
defenses, claims, or counterclaims against the Agents, the Supplemental Term
Agent, the Issuing Banks, or the Lenders, or their respective officers,
directors, employees, attorneys, or representatives, with respect to the
Obligations, and that if the Loan Parties, or any of them, now has, or ever did
have, any offsets, defenses, claims, or counterclaims against the Agents, the
Supplemental Term Agent, the Issuing Banks, or the Lenders, or their respective
officers, directors, employees, attorneys, or representatives, whether known or
unknown, at law or in equity, from the beginning of the world through this date
and through the time of execution of this First Amendment, all of them are
hereby expressly WAIVED, and the Loan Parties hereby RELEASE the Agents, the
Supplemental Term Agent, the Issuing Banks, and the Lenders and their respective
officers, directors, employees, attorneys, and representatives from any
liability therefor.

 

  c.

This First Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all

 

-6-



--------------------------------------------------------------------------------

 

of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this First Amendment by facsimile or
other electronic transmission (such as pdf) shall be effective as delivery of a
manually executed counterpart of this First Amendment.

 

  d.

This First Amendment, the other Loan Documents and any separate letter
agreements with respect to fees payable to the ABL Administrative Agent or the
Supplemental Term Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

  e.

Any provision of this First Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

9.

Binding Effect.    The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their respective representatives,
successors, and permitted assigns.

 

10.

Governing Law.    This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws principles thereof, but including Section 5-1401 of the New
York General Obligations Law.

[Signature Pages Follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been duly executed and delivered by
each of the parties hereto as a sealed instrument as of the date first above
written.

 

ORCHARD SUPPLY HARDWARE

LLC, as Borrower

By: /s/ Chris D. Newman

Name: Chris D. Newman

Title:     Executive Vice President, Chief

             Financial Officer and Treasurer

[Signature Page to Joinder and First Amendment to Third Amended and Restated
Senior Secured Credit Agreement]



--------------------------------------------------------------------------------

ORCHARD SUPPLY HARDWARE

STORES CORPORATION, as Loan

Guarantor

By: /s/ Chris D. Newman

Name: Chris D. Newman

Title:     Executive Vice President, Chief

            Financial Officer and Treasurer

[Signature Page to Joinder and First Amendment to Third Amended and Restated
Senior Secured Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as ABL Administrative
Agent, as Collateral Agent, as Swingline
Lender, as an Issuing Bank, as a Revolving
Lender and as a FILO Lender

By: /s/ Jason B. Searle

Name: Jason B. Searle

Title: Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Syndication Agent, as an Issuing Bank, as a

Revolving Lender and as a FILO Lender

By: /s/ Christine M. Scott

Name: Christine M. Scott

Title: SVP – Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Supplemental Term
Agent and as a Supplemental Term  Lender

By: /s/ Christian West

Name: Christian West

Title: Assistant Vice President



--------------------------------------------------------------------------------

1903 ONSHORE FUNDING, LLC, as a
Supplemental Term Lender

By:         GB Merchant Partners, LLC,

                its Investment Manager

By: /s/ Wendy Landon

Name: Wendy Landon

Title: Managing Director



--------------------------------------------------------------------------------

EXHIBIT B

EXECUTION COPY

 

 

 

THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

by and among

ORCHARD SUPPLY HARDWARE LLC,

as Borrower,

ORCHARD SUPPLY HARDWARE STORES CORPORATION,

and certain Subsidiaries of Orchard Supply Hardware LLC

who subsequently become Guarantors hereunder

and

THE LENDERS AND ISSUING BANKS FROM TIME TO TIME PARTY HERETO

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Administrative Agent and Collateral Agent

BANK OF AMERICA, N.A.,

as Syndication Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Supplemental Term Agent

and

WELLS FARGO CAPITAL FINANCE, LLC

MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

Dated: October 17, 2012

As Amended February 11, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions

     1  

SECTION 1.01

  

Defined Terms

     1  

SECTION 1.02

  

Classification of Loans and Borrowings

     38  

SECTION 1.03

  

Terms Generally

     38  

SECTION 1.04

  

Accounting Terms; GAAP

     39  

SECTION 1.05

  

Letter of Credit Amounts

     39  

SECTION 1.06

  

Times of Day

     39  

ARTICLE II The Credits

     39  

SECTION 2.01

  

Commitments

     39  

SECTION 2.02

  

Loans and Borrowings.

     40  

SECTION 2.03

  

Requests for Revolving Borrowings

     41  

SECTION 2.04

  

Protective Advances

     41  

SECTION 2.05

  

Swingline Loans

     42  

SECTION 2.06

  

Letters of Credit.

     44  

SECTION 2.07

  

Funding of Borrowings.

     54  

SECTION 2.08

  

Interest Elections

     55  

SECTION 2.09

  

Termination and Reduction of Revolving Commitments

     56  

SECTION 2.10

  

Repayment of Loans; Evidence of Debt.

     57  

SECTION 2.11

  

Prepayment of Loans.

     58  

SECTION 2.12

  

Fees.

     60  

SECTION 2.13

  

Interest

     61  

SECTION 2.14

  

Alternate Rate of Interest

     63  

SECTION 2.15

  

Increased Costs.

     63  

SECTION 2.16

  

Break Funding Payments

     64  

SECTION 2.17

  

Taxes.

     65  

SECTION 2.18

  

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     66  

SECTION 2.19

  

Mitigation Obligations; Replacement of Lenders

     70  

SECTION 2.20

  

Returned Payments

     71  

SECTION 2.21

  

Effective Date Adjustments.

     72  

SECTION 2.22

  

Increase in Revolving Commitments

     73  

ARTICLE III Representations and Warranties

     74  

SECTION 3.01

  

Organization; Powers

     74  

SECTION 3.02

  

Authorization; Enforceability

     75  

SECTION 3.03

  

Governmental Approvals; No Conflicts

     75  

SECTION 3.04

  

Financial Condition; No Material Adverse Change

     75  

SECTION 3.05

  

Properties.

     75  

SECTION 3.06

  

Litigation and Environmental Matters.

     76  

SECTION 3.07

  

Compliance with Laws and Agreements

     76  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 3.08

  

Investment and Holding Company Status

     76  

SECTION 3.09

  

Taxes

     77  

SECTION 3.10

  

ERISA.

     77  

SECTION 3.11

  

Disclosure

     77  

SECTION 3.12

  

Solvency

     77  

SECTION 3.13

  

Insurance

     78  

SECTION 3.14

  

Capitalization and Subsidiaries

     78  

SECTION 3.15

  

Security Interest in Collateral

     78  

SECTION 3.16

  

Labor Disputes

     79  

SECTION 3.17

  

Margin Regulations

     79  

SECTION 3.18

  

Use of Proceeds

     79  

SECTION 3.19

  

Collateral Locations

     79  

SECTION 3.20

  

Corporate Names; Prior Transactions

     79  

SECTION 3.21

  

Credit Card Agreements

     79  

SECTION 3.22

  

Master Operating Lease

     80  

SECTION 3.23

  

Survival of Warranties; Cumulative

     80  

ARTICLE IV Conditions

     80  

SECTION 4.01

  

Effective Date

     80  

SECTION 4.02

  

Each Credit Event

     82  

ARTICLE V Affirmative Covenants

     83  

SECTION 5.01

  

Financial Statements; Borrowing Base and Other Information

     83  

SECTION 5.02

  

Notices of Material Events

     85  

SECTION 5.03

  

Existence; Conduct of Business

     87  

SECTION 5.04

  

Payment of Obligations

     87  

SECTION 5.05

  

Maintenance of Properties

     87  

SECTION 5.06

  

Books and Records; Inspection Rights

     87  

SECTION 5.07

  

Compliance with Laws

     88  

SECTION 5.08

  

Compliance with Environmental Laws

     88  

SECTION 5.09

  

Compliance with Material Contracts

     88  

SECTION 5.10

  

Use of Proceeds

     88  

SECTION 5.11

  

Insurance

     89  

SECTION 5.12

  

Appraisals and Field Examinations

     89  

SECTION 5.13

  

Additional Collateral; Further Assurances

     90  

SECTION 5.14

  

Cash Management

     91  

SECTION 5.15

  

Real Property.

     91  

SECTION 5.16

  

Post-Closing Covenant

     92  

ARTICLE VI Negative Covenants

     93  

SECTION 6.01

  

Indebtedness

     93  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 6.02

  

Liens

     95  

SECTION 6.03

  

Fundamental Changes.

     96  

SECTION 6.04

  

Investments, Loans, Advances, Guarantees and Acquisitions

     97  

SECTION 6.05

  

Asset Sales

     100  

SECTION 6.06

  

Sale and Leaseback Transactions

     101  

SECTION 6.07

  

Swap Agreements

     101  

SECTION 6.08

  

Restricted Payments; Certain Payments of Indebtedness.

     102  

SECTION 6.09

  

Change in Nature of Business

     103  

SECTION 6.10

  

Transactions with Affiliates

     103  

SECTION 6.11

  

Restrictive Agreements

     104  

SECTION 6.12

  

Use of Proceeds

     104  

SECTION 6.13

  

Amendment of Material Documents

     105  

SECTION 6.14

  

Accounting; Fiscal Year

     105  

SECTION 6.15

  

Margin Regulations

     105  

SECTION 6.16

  

Excess Availability

     105  

ARTICLE VII Events of Default

     105  

ARTICLE VIII The ABL Administrative Agent; The Supplemental Term Agent

     111  

SECTION 8.01

   Appointment of ABL Administrative Agent, Collateral Agent and Supplemental
Term Agent      111  

SECTION 8.02

  

Limited Duties

     111  

SECTION 8.03

  

Reliance

     112  

SECTION 8.04

  

Delegation of Rights and Duties

     112  

SECTION 8.05

  

Resignation of ABL Administrative Agent or Supplemental Term Agent

     112  

SECTION 8.06

  

Lender Credit Decision

     113  

SECTION 8.07

  

Reports

     114  

SECTION 8.08

  

Syndication Agent and Arrangers

     114  

SECTION 8.09

  

Defaulting Lenders

     114  

SECTION 8.10

  

Indemnification of Agents

     115  

ARTICLE IX Miscellaneous

     115  

SECTION 9.01

  

Notices.

     115  

SECTION 9.02

  

Waivers; Amendments

     117  

SECTION 9.03

  

Expenses; Indemnity; Damage Waiver

     122  

SECTION 9.04

  

Successors and Assigns

     124  

SECTION 9.05

  

Survival

     127  

SECTION 9.06

  

Counterparts; Integration; Effectiveness

     128  

SECTION 9.07

  

Severability

     128  

SECTION 9.08

  

Right of Setoff

     128  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 9.09

  

Governing Law; Jurisdiction; Consent to Service of Process.

     129  

SECTION 9.10

  

WAIVER OF JURY TRIAL

     129  

SECTION 9.11

  

Headings

     130  

SECTION 9.12

  

Confidentiality.

     130  

SECTION 9.13

  

Several Obligations; Nonreliance; Violation of Law

     131  

SECTION 9.14

  

USA PATRIOT ACT

     131  

SECTION 9.15

  

Disclosure

     131  

SECTION 9.16

  

Appointment for Perfection

     131  

SECTION 9.17

  

Interest Rate Limitation

     132  

SECTION 9.18

  

Amendment and Restatement.

     132  

SECTION 9.19

  

Intercreditor Agreement

     133  

SECTION 9.20

  

Refinancing of Term Loan Documents

     133  

ARTICLE X Loan Guaranty

     133  

SECTION 10.01

  

Guaranty

     133  

SECTION 10.02

  

Guaranty of Payment

     134  

SECTION 10.03

  

No Discharge or Diminishment of Loan Guaranty.

     134  

SECTION 10.04

  

Defenses Waived

     135  

SECTION 10.05

  

Rights of Subrogation

     135  

SECTION 10.06

  

Reinstatement; Stay of Acceleration

     135  

SECTION 10.07

  

Information

     136  

SECTION 10.08

  

Termination

     136  

SECTION 10.09

  

Taxes

     136  

SECTION 10.10

  

Maximum Liability

     136  

SECTION 10.11

  

Contribution

     137  

SECTION 10.12

  

Liability Cumulative

     137  

SECTION 10.13

  

Common Enterprise

     137  

ARTICLE XI Existing Credit Agreement Amended and Restated

     138  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page

SCHEDULES:

      

Commitment Schedule

  

Schedule 2.06

    –     

Existing Letters of Credit

  

Schedule 3.05

    –     

Properties / Intellectual Property

  

Schedule 3.06

    –     

Disclosed Matters

  

Schedule 3.13

    –     

Insurance

  

Schedule 3.14

    –     

Capitalization and Subsidiaries

  

Schedule 3.15

    –     

Security Interest in Collateral

  

Schedule 3.20

    –     

Corporate Names

  

Schedule 3.21

    –     

Existing Credit Card Agreements

  

Schedule 6.01

    –     

Existing Indebtedness

  

Schedule 6.02

    –     

Existing Liens

  

Schedule 6.04

    –     

Existing Investments

  

Schedule 6.11

    –     

Existing Restrictions

  

EXHIBITS:

      

Exhibit A – Form of Assignment and Assumption

  

Exhibit B – Form of Borrowing Base Certificate

  

Exhibit C – Form of Compliance Certificate

  

Exhibit D – Form of Joinder Agreement

  

Exhibit E-1 – Form of Revolving Note

  

Exhibit E-2 – Form of FILO Note

  

Exhibit E-3 – Form of Swingline Note

  

Exhibit E-4 – Form of Supplemental Term Note

  

 

v



--------------------------------------------------------------------------------

This THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT, dated as of
October 17, 2012 (as it may be amended or modified from time to time, this
“Agreement”), among ORCHARD SUPPLY HARDWARE LLC, a Delaware limited liability
company (“Borrower”), ORCHARD SUPPLY HARDWARE STORES CORPORATION, a Delaware
corporation (“Holdings”), those certain Subsidiaries of the Borrower who
subsequently become parties hereto (together with Holdings, collectively, the
“Loan Guarantors”), the Lenders party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as ABL Administrative Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent for the Lenders (in such capacity, the
“Collateral Agent”), BANK OF AMERICA, N.A., as Syndication Agent, WELLS FARGO
BANK, NATIONAL ASSOCIATION, as supplemental term agent for the Supplemental Term
Lenders (in such capacity, the “Supplemental Term Agent”), amends and restates
in its entirety the Second Amended and Restated Senior Secured Credit Agreement
dated as of January 29, 2010, as amended by the Consent and First Amendment to
Credit Agreement dated as of December 21, 2011 (as amended to the Effective
Date, without giving effect to the amendments and restatements set forth herein,
the “Existing Credit Agreement”), among the Borrower, the Loan Guarantors, the
ABL Administrative Agent, the Collateral Agent, and the lenders and issuing
banks from time to time party thereto.

W I T N E S S E T H:

WHEREAS, in accordance with Section 9.02 of the Existing Credit Agreement, the
Borrower, the Guarantors, the Required Lenders (as defined in the Existing
Credit Agreement) and the ABL Administrative Agent desire to amend and restate
the Existing Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, or any successor.

“ABL Facility” means the Loans and Letters of Credit under this Agreement.

“ABL Facility Primary Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Loan Security Agreement” means that certain Second Amended and Restated
Pledge and Security Agreement, dated as of January 29, 2010, between the Loan
Parties and the



--------------------------------------------------------------------------------

Collateral Agent, for the benefit of the Collateral Agent, the ABL
Administrative Agent and the Lenders, and any other pledge or security agreement
entered into after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document), or any other Person,
granting a Lien on any property to secure the obligations and liabilities of any
Loan Party under any Loan Document, as the same may be amended, restated or
otherwise modified from time to time.

“ABL Priority Collateral” means all now owned or hereafter acquired Collateral
other than Supplemental Term Priority Collateral.

“ABL Revolving Loan” means a Loan made pursuant to Section 2.02(a).

“Accelerated Reporting Event” means either (a) notice from the ABL
Administrative Agent of the occurrence and continuance of any Event of Default,
or (b) the failure of the Borrower to maintain Combined Availability at all
times of not less than the greater of (i) $20,000,000 or (ii) twenty percent
(20%) of the Maximum Combined Availability. For purposes of this Agreement, the
occurrence of an Accelerated Reporting Event shall be deemed continuing at the
ABL Administrative Agent’s option (i) so long as such Default has not been cured
or waived or such Event of Default has not been waived, and/or (ii) if the
Accelerated Reporting Event arises as a result of the Borrower’s failure to
maintain Combined Availability as required under clause (b) of the immediately
preceding sentence, until Combined Availability has equaled or exceeded twenty
five percent (25%) of the sum of the Aggregate Revolving Commitments and the
outstanding principal balance of the FILO Term Loan for thirty (30) consecutive
Business Days, in which case an Accelerated Reporting Event shall no longer be
deemed continuing for purposes of this Agreement. The termination of an
Accelerated Reporting Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Accelerated Reporting Event in the event
that the conditions set forth in this definition again arise.

“Account” has the meaning assigned to such term in the ABL Loan Security
Agreement.

“Account Debtor” means any Person obligated on an Account.

“Adjusted LIBO Rate” means:

(a)        except as provided in clause (b) below, (i) for any Interest Period
with respect to any LIBO Borrowing, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of one percent) equal to (x) the LIBO Rate for
such Interest Period multiplied by (y) the Statutory Reserve Rate, or (ii) for
any interest rate calculation with respect to any Base Rate Loan, an interest
rate per annum (rounded upwards, if necessary, to the next 1/100 of one percent)
equal to (x) the LIBO Rate for an Interest Period commencing on the date of such
calculation and ending on the date that is thirty (30) days thereafter
multiplied by (y) the Statutory Reserve Rate; and

(b)        for any interest rate calculation with respect to the Supplemental
Term Loan, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of one percent) equal to (i) the greater of (x) the LIBO Rate for an
Interest Period commencing on the date of such calculation and ending on the
date that is thirty (30) days thereafter, or (y) the LIBO Rate for an

 

2



--------------------------------------------------------------------------------

Interest Period commencing on the date of such calculation and ending on the
date that is ninety (90) days thereafter, multiplied by (ii) the Statutory
Reserve Rate.

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each fiscal quarter, commencing
February 1, 2013.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the ABL Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the ABL Administrative Agent and the Collateral
Agent.

“Aggregate FILO Commitments” means the FILO Commitments of all the FILO Lenders.
As of the First Amendment Effective Date, the Aggregate FILO Commitments are in
the sum of $0.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. As of the First Amendment Effective Date, the Aggregate
Revolving Commitments are in the sum of $120,000,000.

“Aggregate Supplemental Term Commitments” means the Supplemental Term
Commitments of all the Supplemental Term Lenders. As of the First Amendment
Effective Date, the Aggregate Supplemental Term Commitments are in the sum of
$17,500,000.

“Appliances Agreement” means the Consignment Agreement, dated as of October 26,
2011, between the Borrower and Sears Authorized Hometown Stores, LLC.

“Applicable Covenant Percentage” means, as of any date of determination, the
percentage set forth below for such date:

 

Period

 

       

Applicable Covenant Percentage

 

From and after the first anniversary of the First Amendment Effective Date
through and including the second anniversary of the First Amendment Effective
Date

 

       30%

From and after February 12, 2015 through and including the third anniversary of
the First Amendment Effective Date

 

       25%

 

3



--------------------------------------------------------------------------------

Thereafter

 

   20%

With respect to the making of any investment or Restricted Payment, during any
applicable six (6) month period for which Combined Availability is required to
be greater than the Applicable Covenant Percentage of the Maximum Combined
Availability, the “Applicable Covenant Percentage” for the entirety of such
period shall be determined as of the date on which such investment or Restricted
Payment is to be made, notwithstanding any changes to such percentage during
such period.

“Applicable Margin” means:

(a) From and after the Effective Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and

(b) On the first Adjustment Date and on each Adjustment Date thereafter, the
Applicable Margin shall be determined from the pricing grid below based upon
Average Revolving Availability for the most recently ended fiscal quarter
immediately preceding such Adjustment Date, provided that if any Borrowing Base
Certificates are at any time restated or otherwise revised (including as a
result of an audit) or if the information set forth in any Borrowing Base
Certificates otherwise proves to be false or incorrect such that the Applicable
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.

 

Level  

Average

Revolving

Availability

  Applicable
Margin for
Eurodollar
Loans
  Applicable
Margin for
Base Rate
Loans
  Standby
Letter of
Credit Fee   Documentary
Letter of
Credit Fee   Revolving
Commitment
Fee Rate

I

 

Greater than $80,000,000

  1.50%   0.50%   1.50%   1.00%   0.375%

II

 

Less than or equal to $80,000,000 and greater than $40,000,000

  1.75%   0.75%   1.75%   1.25%   0.375%

III

 

Less than or equal to $40,000,000

  2.00%   1.00%   2.00%   1.50%   0.375%

The Average Revolving Availability shall be deemed to be in Level III at any
time that an Event of Default has occurred and is continuing.

 

4



--------------------------------------------------------------------------------

“Applicable Percentage” means, in each case as the context requires, (i) with
respect to any Revolving Lender, with respect to ABL Revolving Loans, LC
Exposure, Swingline Loans or Protective Advances, a percentage equal to a
fraction the numerator of which is such Revolving Lender’s Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitments; provided,
however, that if the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
aggregate Revolving Exposure at that time, (ii) with respect to any FILO Lender,
a percentage equal to a fraction the numerator of which is the portion of the
FILO Term Loan owing to such FILO Lender and the denominator of which is the
aggregate principal balance of the FILO Term Loan, and (iii) with respect to any
Supplemental Term Lender, a percentage equal to a fraction the numerator of
which is the portion of the Supplemental Term Loan owing to such Supplemental
Term Lender and the denominator of which is the aggregate principal balance of
the Supplemental Term Loan. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on the Commitment Schedule or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arranger” means, collectively, Wells Fargo Capital Finance, LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated in their capacities as joint lead
arrangers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the ABL Administrative Agent or, with respect
to Supplemental Term Loans, the Supplemental Term Agent, in the form of
Exhibit A or any other form approved by the ABL Administrative Agent and the
Supplemental Term Agent.

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(b)(iii).

“Availability Period” means the period from and including the Effective Date to
but excluding the Revolving Credit Termination Date.

“Availability Reserve” means (a) the Supplemental Term Reserve and any Reserve
implemented pursuant to Section 2.01(b)(iii), (b) Bank Product Reserves, (c) as
of three (3) Business Days after the date of written notice of any determination
thereof to the Borrower by the ABL Administrative Agent, such amounts as the ABL
Administrative Agent may from time to time establish against the facility in the
ABL Administrative Agent’s Permitted Discretion in order either (i) to preserve
the value of the Collateral or the ABL Administrative Agent’s or Collateral
Agent’s Lien thereon or (ii) to provide for the payment of unanticipated
liabilities of any Loan Party arising after the Effective Date, and (d) as of
five (5) Business Days after the date of written notice of any determination
thereof to the Borrower by the ABL Administrative Agent, such other reserves
which the ABL Administrative Agent deems necessary, in its Permitted Discretion,
to maintain (including, without limitation, reserves for accrued and unpaid
interest on the Secured Obligations, reserves for consignee’s, warehousemen’s
and bailee’s charges, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities

 

5



--------------------------------------------------------------------------------

or potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party.

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitments then in effect minus the aggregate Revolving Exposure of all
Revolving Lenders at such time.

“Average Revolving Availability” means the average daily Revolving Availability
for the immediately preceding fiscal quarter.

“Bank of America Fee Letter” means the letter agreement, dated as of August 10,
2012, between the Borrower and the Syndication Agent, as amended, modified,
supplemented or restated and in effect from time to time.

“Bank Products” shall mean one or more of the following types or services or
facilities provided to the Borrower by any Lender or any Affiliate of any
Lender: (a) credit cards, purchase cards or stored value cards; (b) cash
management or related services, including, without limitation, (i) automated
clearinghouse transfer of funds for the account of the Borrower pursuant to
agreement or overdraft for any accounts of the Borrower maintained with any
Lender that are subject to the control of such Lender, whether pursuant to any
deposit account control agreement to which such Lender is a party or by such
Lender or any of its Affiliates being the financial institution at which the
accounts are maintained, and (ii) controlled disbursement services; (c) foreign
exchange facilities; (d) if and to the extent permitted hereunder, Swap
Agreements; (e) Factored Receivables; (f) leasing; and (g) supply chain finance
services, including, without limitation, trade payable services and supplier
accounts receivable purchases.

“Bank Product Obligations” of the Loan Parties means any and all obligations of
the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

“Bank Product Reserves” means such reserves as the ABL Administrative Agent from
time to time determines in its discretion as being appropriate to reflect any
Bank Product Obligations of the Loan Parties with respect to any Bank Products
(including, without limitation, Swap Agreements) then provided or outstanding;
provided that no such reserves shall be established with respect to any Bank
Products unless the ABL Administrative Agent shall have received written notice
duly executed by each of the Borrower and the Person providing such Bank
Products indicating that the Bank Product Obligations relating to such Bank
Products shall be the subject of a Bank Product Reserve; provided further that
once any such Bank Product Reserve has been established with respect to any Bank
Products, the ABL Administrative Agent shall not reduce or eliminate such Bank
Product Reserve without the prior written consent of the Person providing such
Bank Products.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect for such day and (b) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds

 

6



--------------------------------------------------------------------------------

Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Borrowing” means a Borrowing comprised of Loans that bear interest at
a rate determined by reference to the Base Rate in accordance with the terms of
Section 2.13.

“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Base Rate in accordance with the terms of Section 2.13.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing” means (a) ABL Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance, (d) the borrowing of the FILO Term Loan made by each of the FILO
Lenders on the Effective Date pursuant to Section 2.01(b), and/or (e) the
borrowing of the Supplemental Term Loan made by each of the Supplemental Term
Lenders on the First Amendment Effective Date pursuant to Section 2.01(c), in
each case as the context may require.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit B or another form which is reasonably acceptable to the ABL
Administrative Agent and the Supplemental Term Agent in their Permitted
Discretion.

“Borrowing Base Proceeds Deposit Account” has the meaning assigned to such term
in Section 5.14(a).

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the state in which the ABL Administrative Agent’s
offices are located or in San Jose, California are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, without duplication, any
expenditure or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries
prepared in accordance with GAAP; provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed or
reimbursed with (x) insurance proceeds paid on account of the loss of or damage
to the assets being replaced, restored or repaired, (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced or (z) tenant improvement allowances or landlord

 

7



--------------------------------------------------------------------------------

contributions, (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller for such equipment being traded in at such time, or (iii) the purchase of
plant, property or equipment to the extent financed or reimbursed with the
proceeds of (A) tenant improvement allowances or landlord contributions or
(B) an Asset Sale or Property Loss Event that are not required to be applied to
prepay the Obligations pursuant to Section 2.11(c).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Effective Date and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the Effective Date.

“Cash Collateralize” means (i) with respect to LC Exposure, to pledge and
deposit with or deliver to the ABL Administrative Agent, for the benefit of each
applicable Issuing Bank and the Revolving Lenders, as collateral for the LC
Exposure, cash or deposit account balances in an amount equal to 103% of the
outstanding amount of all LC Exposure, pursuant to documentation in form and
substance satisfactory to the ABL Administrative Agent and such Issuing Bank
(which documents are hereby consented to by the Revolving Lenders), and
(ii) with respect to other Unliquidated Obligations (including, without
limitation, indemnification obligations and expenses arising under
Section 9.03), to pledge and deposit with or deliver to the ABL Administrative
Agent, for the benefit of each other Lender Party, as collateral for such
Unliquidated Obligations, cash or deposit account balances in an amount
reasonably requested by the ABL Administrative Agent in its Permitted
Discretion, pursuant to documentation in form and substance satisfactory to the
ABL Administrative Agent (which documents are hereby consented to by the Lender
Parties). “Cash Collateralization”, “Cash Collateral” and other derivatives of
“Cash Collateralize” shall have a meaning correlative to the foregoing.

“Cash Dominion Period” means each of the following: (a) each period beginning on
the date on which an Event of Default has occurred and ending on the date on
which such Event of Default has been waived in accordance with the terms of this
Agreement; (b) each period beginning on the date on which Combined Availability
has been less than fifteen percent (15%) of the Maximum Combined Availability
for three (3) consecutive Business Days and ending on the date on which Combined
Availability has equaled or exceeded fifteen percent (15%) of the Maximum
Combined Availability for thirty (30) consecutive Business Days; provided that a
Cash Dominion Period shall be deemed continuing (even if even if an Event of
Default is no longer continuing and/or Combined Availability exceeds the
required amount for thirty (30) consecutive Business Days) after a Cash Dominion
Period has commenced on two (2) occasions during any twelve month period after
the Effective Date if the first such Cash Dominion Period has been terminated
and shall continue until the expiration of the twelve month period ending after
the commencement of the second Cash Dominion Period. The termination of a Cash
Dominion Period as provided herein shall in no way limit, waive or delay the
commencement of a subsequent Cash Dominion Period in the event that the
conditions set forth in this definition again arise.

 

8



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following:

(a)        the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Restricted Subsidiaries, taken as a whole, to any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act), other
than any one or more Permitted Holders;

(b)        the adoption of a plan relating to the liquidation or dissolution of
the Borrower;

(c)        any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act or any successor provisions to either of the
foregoing), including any group acting for the purpose of acquiring, holding,
voting or disposing of securities within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, other than any one or more of the Permitted Holders, becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, except
that a person will be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 40%
or more of the total voting power of the Voting Stock of the Borrower or
Holdings; provided, however, that the Permitted Holders are the “beneficial
owners” (as defined in Rule 13d-3 under the Exchange Act, except that a person
will be deemed to have “beneficial ownership” of all shares that any such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, in the aggregate of a lesser
percentage of the total voting power of the Voting Stock of the Borrower or
Holdings than such other person or group (for purposes of this clause (c), such
person or group shall be deemed to beneficially own any Voting Stock of a
corporation held by a parent corporation so long as such person or group
beneficially owns, directly or indirectly, in the aggregate at least a majority
of the total voting power of the Voting Stock of such parent corporation);

(d)        the first day on which a majority of the members of the Board of
Directors of Holdings are not Continuing Directors, other than pursuant to the
right of a Permitted Holder to designate members of the Board of Directors of
Holdings pursuant to the Stockholders’ Agreement; or

(e)        the occurrence of a “Change in Control” (or any comparable term)
under, and as defined in, (i) any document or instrument evidencing or governing
any Material Indebtedness of the Borrower and its Subsidiaries, (ii) the Master
Operating Lease and (iii) the Term Loan Agreement.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however,

 

9



--------------------------------------------------------------------------------

that “Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank of International Securities,
the Basel Committee on Banking Supervision (or any similar authority) or any
other Governmental Authority.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are ABL Revolving Loans, Swingline
Loans, Protective Advances, the FILO Term Loan or the Supplemental Term Loan.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral” referred to in the Collateral
Documents, except that, in addition to the Excluded Collateral as defined in the
ABL Loan Security Agreement, the Collateral shall not include (a) any assets as
to which the Collateral Agent and the Borrower agree that the cost of obtaining
a security interest therein are excessive in view of the benefits to be obtained
by the Lenders therefrom, (b) motor vehicles, aircraft and other assets subject
to a certificate of title, or (c) deposits of cash and cash equivalents securing
obligations to third parties otherwise permitted hereunder, provided that the
amount of such deposits shall not exceed $1,000,000 in the aggregate.

“Collateral Access Agreement” has the meaning assigned to such term in the ABL
Loan Security Agreement.

“Collateral Agent” has the meaning assigned to such term in the preamble.

“Collateral Documents” means, collectively, the ABL Loan Security Agreement, the
Leasehold Mortgages and any other documents granting, perfecting or evidencing a
Lien upon the Collateral in favor of the Collateral Agent, on behalf of itself,
the ABL Administrative Agent, the Supplemental Term Agent and the Lenders, as
security for payment of the Secured Obligations.

“Collection Account” has the meaning assigned to such term in Section 5.14(a).

“Combined Availability” means, at any time, an amount equal to (a) the sum of
Maximum Revolving Availability plus the amount described in
Section 2.01(b)(iii)(A), in each case at such time, minus (b) the outstanding
Credit Extensions (other than the Supplemental Term Loan).

“Commitment” means, with respect to each Lender, its Revolving Commitment, its
FILO Commitment and its Supplemental Term Commitment, as applicable.

“Commitment Increase” has the meaning assigned to such term in Section 2.22(a).

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Holdings who (a) was a member of such Board of Directors
on the date of this

 

10



--------------------------------------------------------------------------------

Agreement; or (b) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Card Account Receivable” means each “Account”, together with all income,
payments and proceeds thereof, owed by any Credit Card Issuer or Credit Card
Processor to a Loan Party resulting from charges by a customer of the Borrower
or any of its Restricted Subsidiaries on credit cards issued by such Credit Card
Issuer or processed by such Credit Card Processor in connection with the sale of
goods by the Borrower or any of its Restricted Subsidiaries, or services
performed by the Borrower or any of its Restricted Subsidiaries, in each case in
the ordinary course of its business.

“Credit Card Agreements” means all agreements now or hereafter entered into by
any Loan Party with any Credit Card Issuer or any Credit Card Processor, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, including, but not limited to, as to the
Borrower, the agreements set forth on Schedule 3.21 hereto.

“Credit Card Issuer” shall mean any Person who issues or whose members issue
credit cards, including, without limitation, MasterCard or VISA bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club and other non-bank credit or debit cards,
including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any sales transactions of any Loan Party involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

“Credit Extensions” means as of any day, the sum of (a) the principal balance of
all Loans then outstanding, and (b) the then outstanding amount of the Letter of
Credit Outstandings.

“Customs Broker Agreement” means an agreement in form and substance satisfactory
to the ABL Administrative Agent, the Supplemental Term Agent and the Collateral
Agent among a Loan Party, a customs broker, freight forwarder or other carrier,
and the Collateral Agent, pursuant to which the customs broker, freight
forwarder or other carrier acknowledges that it has control over and holds the
documents evidencing ownership of the Inventory of such Loan Party for the
benefit of the Collateral Agent and agrees, upon notice from the Collateral
Agent, to hold and dispose of the subject Inventory solely as directed by the
Collateral Agent.

 

11



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in LC Exposure or participations in Swingline Loans
required to be funded by it hereunder within one (1) Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the ABL Administrative Agent, the Supplemental Term Agent or any other Lender
any other amount required to be paid by it hereunder within one (1) Business Day
of the date when due, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency proceeding.

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) any Issuing Bank or the Swingline Lender has a good faith belief that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the ABL Administrative Agent and the Supplemental
Term Agent, among any Loan Party, a banking institution holding such Loan
Party’s funds, and the Collateral Agent, with respect to collection and control
of all deposits and balances held in a deposit account maintained by any Loan
Party with such banking institution.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the ABL Loan Security
Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means October 17, 2012.

“Effective Date Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Eligible Credit Card Account Receivable” means, at the time of any
determination thereof, each Credit Card Account Receivable that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Credit Card Account Receivable (i) has been
earned and represents the bona fide amounts due to a Loan Party from a Credit
Card Processor and/or Credit Card Issuer, and in each case originated in the
ordinary course of business of the applicable Loan Party and (ii) is not
ineligible for inclusion in the calculation of the Revolving Borrowing Base or
the Supplemental Term Borrowing Base pursuant to any of the clauses (a) through
(i) below. Without limiting the foregoing, to qualify as an Eligible Credit Card
Account Receivable, a Credit Card Account Receivable shall indicate no person
other than a Loan Party as payee or remittance party. Without limiting the ABL
Administrative Agent’s Permitted Discretion provided herein, Eligible Credit
Card Accounts Receivables shall not include any Credit Card Account Receivable
if:

 

12



--------------------------------------------------------------------------------

(a)        such Credit Card Account Receivable is not owned by a Loan Party and
such Loan Party does not have good or marketable title to such Credit Card
Account Receivable;

(b)        such Credit Card Account Receivable does not constitute an “Account”
(as defined in the UCC) or such Credit Card Account Receivable has been
outstanding more than seven (7) Business Days;

(c)        the Credit Card Issuer or Credit Card Processor of the applicable
credit card with respect to such Credit Card Account Receivable is the subject
of any bankruptcy or insolvency proceedings;

(d)        such Credit Card Account Receivable is not a valid, legally
enforceable obligation of the applicable Credit Card Issuer with respect
thereto;

(e)        such Credit Card Account Receivable is not subject to a properly
perfected security interest in favor of the ABL Administrative Agent, or is
subject to any Lien whatsoever other than Permitted Encumbrances contemplated by
the processor agreements and for which appropriate reserves (as reasonably
determined by the ABL Administrative Agent) have been established or maintained
by the Loan Parties;

(f)        such Credit Card Account Receivable does not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents or in the Credit Card Agreements relating to Credit Card Account
Receivables;

(g)        such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, limited to the lesser of the balance of Credit Card
Account Receivables or unpaid credit card processor fees;

(h)        such Credit Card Account Receivable is evidenced by “chattel paper”
or an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the ABL Administrative Agent, and to the extent necessary or
appropriate, endorsed to the ABL Administrative Agent; or

(i)        such Credit Card Account Receivable does not meet such other usual
and customary eligibility criteria for Credit Card Account Receivables as the
ABL Administrative Agent may determine from time to time in its Permitted
Discretion.

In determining the amount to be so included in the calculation of value of an
Eligible Credit Card Receivable, the face amount of a Credit Card Account
Receivable shall be reduced by, without duplication, to the extent not reflected
in such face amount, (i) the amount of all customary fees and expenses in
connection with any credit card arrangements and (ii) the aggregate amount of
all cash received in respect of such Credit Card Account Receivable but not yet
applied by the Borrower to reduce the amount of such Credit Card Account
Receivable.

“Eligible Inventory” means all Inventory of a Loan Party that is not ineligible
for inclusion in the calculation of the Revolving Borrowing Base or the
Supplemental Term Borrowing Base pursuant to any of clauses (a) through
(l) below. Without limiting the ABL

 

13



--------------------------------------------------------------------------------

Administrative Agent’s Permitted Discretion provided herein, Eligible Inventory
shall not include any Inventory:

(a)        which is not subject to a first priority perfected Lien in favor of
the ABL Administrative Agent;

(b)        which is subject to any Lien other than (i) a Lien in favor of the
ABL Administrative Agent or the Collateral Agent and (ii) a Permitted
Encumbrance;

(c)        which is, in the ABL Administrative Agent’s reasonable opinion,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

(d)        with respect to which any covenant, representation, or warranty
contained in this Agreement or the ABL Loan Security Agreement has been breached
or is not true in all material respects and which does not conform in all
material respects to all standards imposed by any Governmental Authority;

(e)        in which any Person other than any Loan Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(f)        which is operating supplies, packaging or shipping materials,
cartons, labels or other such materials not considered used for sale in the
ordinary course of business by the ABL Administrative Agent in its Permitted
Discretion;

(g)        which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers and has not yet been received into a
distribution center or store; provided that in-transit inventory purchased under
Letters of Credit hereunder shall be deemed Eligible Inventory, subject to a
twenty-five percent (25%) reserve, if (i) a Loan Party has sole title, (ii) a
Loan Party has possession or control over title documents relating to such
Inventory and a Loan Party is named as the consignee of such title documents,
(iii) the Collateral Agent has received a Customs Broker Agreement from each
customs broker and freight forwarder acting on behalf of any Loan Party,
(iv) the Inventory is fully insured, (v) the Inventory is not commingled with
Inventory of any other third party (which, for the avoidance of doubt, shall
include Sears), and (vi) the Inventory would not be deemed ineligible pursuant
to any other provision of this definition;

(h)        which is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the ABL
Administrative Agent a Collateral Access Agreement and such other documentation
as the ABL Administrative Agent may require or (ii) an appropriate Reserve has
been established by the ABL Administrative Agent in its Permitted Discretion;

(i)        which is the subject of a consignment by a Loan Party as consignor;

 

14



--------------------------------------------------------------------------------

(j)        which is perishable;

(k)        which contains or bears any intellectual property rights licensed to
a Loan Party unless the ABL Administrative Agent is reasonably satisfied that it
may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the then current
licensing agreement; or

(l)        which is not reflected in a current perpetual inventory report of a
Loan Party.

Standards of eligibility may be made more restrictive from time to time solely
by the ABL Administrative Agent in the exercise of its Permitted Discretion,
with any such changes to be effective five (5) Business Days after delivery of
notice thereof to the Borrower and the Lenders.

“Enforcement Action” means the exercise by the Collateral Agent in good faith of
any of its material enforcement rights and remedies as a secured creditor
hereunder or under the other Loan Documents, any applicable Requirement of Law
or otherwise at any time upon the occurrence and during the continuance of an
Event of Default (including, without limitation, the solicitation of bids from
third parties to conduct the liquidation of any Collateral, the engagement or
retention of sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers or other third parties for the purposes of valuing,
marketing, promoting or selling any Collateral, the commencement of any action
to foreclose on the security interests or Liens of the ABL Administrative Agent
or the Collateral Agent in all or any material portion of the Collateral,
notification of account debtors to make payments to the Collateral Agent,
notification to depository banks with respect to taking of exclusive control
under Deposit Account Control Agreements, any action to take possession of all
or any material portion of the Collateral or commencement of any legal
proceedings or actions against or with respect to all or any portion of the
Collateral).

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to the extent relating to the presence or exposure
to Hazardous Materials, to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

15



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the ABL Administrative Agent, the
Supplemental Term Agent, any Lender, any Issuing Bank or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any

 

16



--------------------------------------------------------------------------------

withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble.

“Existing Letters of Credit” means each of the Letters of Credit described on
Schedule 2.06 issued and outstanding under the Existing Credit Agreement
immediately prior to the Effective Date.

“Facilities” means, collectively, the Term Facility and the ABL Facility.

“Factored Receivables” means any Accounts originally owed or owing by the
Borrower or any Guarantor to another Person which have been purchased by or
factored with Wells Fargo Bank, National Association or any of its Affiliates
pursuant to a factoring arrangement or otherwise with the Person that sold the
goods or rendered the services to the Borrower or Guarantor which gave rise to
such Account.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the ABL Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“FILO Commitment” means, with respect to each FILO Lender, the commitment of
such FILO Lender to make Loans to the Borrower in the amount set forth opposite
its name on the Commitment Schedule.

“FILO Lender” means each Lender having a FILO Commitment or having made a
portion of the FILO Term Loan, in each case as set forth on the Commitment
Schedule or in the Assignment and Assumption by which it becomes a FILO Lender.

“FILO Term Loan” means the Loan made by a FILO Lender pursuant to
Section 2.01(b).

“Financial Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the ABL Administrative Agent by
an existing Financial Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Financial Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Loan Party.

 

17



--------------------------------------------------------------------------------

“First Amendment Effective Date” means February 11, 2013.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fronting Fee” has the meaning assigned to such term in Section 2.06(j).

“Funding Account” means account number 1487602794 maintained by the Borrower
with Bank of America, N.A. and designated as the “Main Concentration Account”.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Gift Card Liability Reserve” means, at any fiscal month end, as the case may
be, a reserve equal to the total value of all gift cards outstanding.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in which case the amount
of such Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” has the meaning assigned to such term in the preamble.

“Honor Notice Date” has the meaning assigned to such term in Section 2.06(c)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business and any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP but including any liquidated earn-out),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Loans” means the Loans which, subject to the Revolving Borrowing Base,
can be drawn on the Effective Date.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of January 29, 2010, among the Term Administrative Agent,
the Term Collateral Agent, the ABL Administrative Agent, the Collateral Agent,
the Borrower and the Loan Guarantors, as amended and in effect from time to
time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means: (a) except as provided in clause (b) below,
(i) with respect to any Base Rate Loan (including any Swingline Loan), the first
day of January, April, July, and October and the Revolving Credit Termination
Date; and (ii) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than

 

19



--------------------------------------------------------------------------------

three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Revolving Credit Termination Date, and (b) with respect
to any portion of the Supplemental Term Loan, the first day of each month.
Notwithstanding the foregoing, upon the occurrence and during the continuance of
an Event of Default, “Interest Payment Date” means, with respect to any Base
Rate Loan (including any Swingline Loan), the last day of each month and the
Revolving Credit Termination Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available and agreed to by all Lenders, nine or twelve months)
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the ABL Loan Security
Agreement.

“Inventory Reserves” shall mean reserves against Inventory equal to the sum of
the following:

(a)        a reserve for shrink, or discrepancies between Inventory quantities
on hand pursuant to the Borrower’s perpetual and physical counts of the
Inventory had a full physical count been performed as of the date of the most
recently delivered Borrowing Base Certificate; and

(b)        a reserve reasonably determined by the ABL Administrative Agent in
its Permitted Discretion for Inventory that is discontinued or slow-moving; and

(c)        a reserve for Inventory which is designated to be returned to vendor
or which is recognized as damaged or off quality or not to customer
specifications by the Borrower; and

(d)        any other reserve as deemed appropriate by the ABL Administrative
Agent in its Permitted Discretion, from time to time.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

20



--------------------------------------------------------------------------------

“Issuer Documents” means, with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and the Borrower (or any Subsidiary) and relating to
any such Letter of Credit.

“Issuing Bank” means (a) Wells Fargo, in its capacity as the issuer of Letters
of Credit hereunder, (b) Bank of America, N.A. or an Affiliate thereof, and
(c) any other Revolving Lender designated as an Issuing Bank by the Borrower and
the ABL Administrative Agent (such approval not to be unreasonably withheld) and
their successors in such capacity as provided in Section 2.06(l). Any Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“LC Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any LC Borrowing in accordance with its
Applicable Percentage.

“LC Borrowing” means an LC Disbursement which has not been reimbursed on the
date when reimbursement is required pursuant to the terms of Section 2.06(c)(i)
and which has not been refinanced as a Revolving Borrowing pursuant to the terms
of Section 2.06(c)(i).

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(g).

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Borrowings. The LC Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

“Leasehold Mortgages” means the leasehold mortgages in favor of the Collateral
Agent made by the Borrower or any other Loan Party, each in form and substance
reasonably satisfactory to the Collateral Agent.

“Leasehold Mortgage Supporting Documents” means, with respect to a Leasehold
Mortgage, each of the following:

(a)        (i) evidence in form and substance reasonably satisfactory to the ABL
Collateral Agent that the recording of counterparts of such Leasehold Mortgage
in the recording offices specified in such Leasehold Mortgage will create a
valid and enforceable first priority lien on the rights described therein in
favor of the Collateral Agent, for its own benefit and the benefit of the ABL
Administrative Agent, the Supplemental Term Agent and the Lenders (or in favor
of such other trustee as may be required or desired under local law), subject
only to (A) Liens permitted under Section 6.02 and (B) such other Liens as the
ABL Administrative Agent

 

21



--------------------------------------------------------------------------------

may reasonably approve and (ii) an opinion of counsel in each state in which any
such Leasehold Mortgage is to be recorded in form and substance and from counsel
reasonably satisfactory to the ABL Administrative Agent; and

(b)        such other agreements, documents and instruments (including, without
limitation, (i) title searches (together with all documents referred to
therein), (ii) maps, plats, as-built surveys, and environmental reports (in each
case, to the extent existing) and (iii) evidence regarding recording and payment
of all recording fees and stamp, documentation, intangible or mortgage taxes, if
any), each in form and substance reasonably satisfactory to the Collateral
Agent, as the Collateral Agent deems necessary or appropriate to create,
register or otherwise perfect, maintain, evidence the existence, substance, form
or validity of, or enforce a valid and enforceable first priority lien on such
rights in favor of the Collateral Agent, for its own benefit and the benefit of
the ABL Administrative Agent, the Supplemental Term Agent and the Lenders (or in
favor of such other trustee as may be required or desired under local law),
subject only to (A) Liens permitted under Section 6.02 and (B) such other Liens
as the ABL Administrative Agent may reasonably approve.

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender Party” has the meaning assigned to such term in Article VII.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” (i) includes the Swingline Lender, and (ii) when used in connection
with participations in Letters of Credit and Swingline Loans, shall not include
FILO Lenders or Supplemental Term Lenders.

“Letter of Credit” means any Trade Letter of Credit or any Standby Letter of
Credit issued pursuant to this Agreement. Without limiting the foregoing, the
Existing Letters of Credit shall be deemed to be Letters of Credit issued under
this Agreement.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning assigned to such term in Section 2.06(i).

“Letter of Credit Outstandings” means, at any time, the sum of (a) with respect
to Letters of Credit outstanding at such time, the aggregate maximum amount that
then is or at any time thereafter may become available for drawing or payment
thereunder plus (b) all amounts theretofore drawn or paid under Letters of
Credit for which any Issuing Bank has not then been reimbursed. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the

 

22



--------------------------------------------------------------------------------

operation of Rule 3.14 (or such other comparable rule then in effect) of the
International Standby Practices (published by the Institute of International
Banking Law & Practice), such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the ABL
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the ABL Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, the Notes, any Letter of Credit
Applications, the Wells Fargo Fee Letter, the Bank of America Fee Letter, the
Wells Fargo Supplemental Term Fee Letter, the Collateral Documents, the Loan
Guaranty, the Intercreditor Agreement, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the ABL Administrative Agent, the Supplemental Term Agent or any
Lenders and including, without limitation, all other pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the ABL Administrative Agent, the Supplemental Term Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

“Loan Guarantor” means Holdings, each Restricted Subsidiary of the Borrower
party to this Agreement and any other Person who becomes a party to this
Agreement pursuant to a Joinder Agreement and their successors and assigns.

“Loan Guaranty” means Article X of this Agreement.

 

23



--------------------------------------------------------------------------------

“Loan Parties” means Holdings, the Borrower and the Loan Guarantors and their
successors and assigns, but in no event including the Unrestricted Subsidiary.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including ABL Revolving Loans, Swingline Loans, the FILO Term Loan,
the Supplemental Term Loan and Protective Advances.

“Management Services Agreement” means the Management Services Agreement, dated
as of November 23, 2005, among the Borrower, Holdings and ACOF Operating
Manager, LP.

“Master Operating Lease” means the lease agreement, dated as of November 23,
2005, between Real Property Holding Company, as landlord, and the Borrower, as
tenant, as amended by that certain First Amendment to Lease dated as of
February 13, 2006.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, or financial
condition of the Borrower and its subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the ABL Administrative Agent or the
Supplemental Term Agent under any loan documentation, or of the ability of the
Borrower and the Guarantors, taken as a whole, to perform their respective
material obligations under any loan documentation to which they are a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower and the Guarantors, taken as a whole, of any
loan documentation to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person.

“Material Indebtedness” means (a) Indebtedness arising under the Term Loan
Documents and (b) other Indebtedness (other than the Loans and Letters of
Credit), and obligations in respect of one or more Swap Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Maturity Date” means the earlier of (a) October 17, 2017 or (b) ninety
(90) days prior to the final maturity date of any portion of the Term Facility.

“Maximum Combined Availability” means, at any time, (a) the sum of (i) the
lesser of (x) the Aggregate Revolving Commitments in effect at such time and
(y) the Revolving Borrowing Base (calculated without inclusion of the then
outstanding balance of the FILO Term Loan), in each case at such time, plus
(ii) the outstanding principal balance of the FILO Term Loan at such time, minus
(b) the aggregate amount of any Availability Reserves in effect at such time.

“Maximum Revolving Availability” means, at any time, (a) the lesser of (i) the
Aggregate Revolving Commitments in effect at such time and (ii) the Revolving
Borrowing Base

 

24



--------------------------------------------------------------------------------

(calculated without inclusion of the then outstanding balance of the FILO Term
Loan) at such time minus (b) the aggregate amount of any Availability Reserves
in effect at such time.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Orderly Liquidation Value” means, at any time, the estimated net income,
payments and proceeds (net of expenses) which could reasonably be realized in
connection with an orderly liquidation of each Loan Party’s Inventory given a
reasonable period of time for soliciting offers for the sale of such Inventory
on an “as is, where is” basis (expressed as a percentage) based on an updated
appraisal provided by an independent third party appraiser retained or approved
by the ABL Administrative Agent and the Supplemental Term Agent in consultation
with the Borrower.

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable attorneys’ fees, accountants’ fees, investment banking fees and other
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than the Loans and the Term Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and to pay
any interest, premium or other amounts in connection therewith and (iii) the
amount of all taxes paid (or reasonably estimated to be payable) as a result
thereof and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer).

“New Facility” has the meaning assigned to such term in Section 9.20.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.06(b)(iii).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

 

25



--------------------------------------------------------------------------------

“Notes” means any notes evidencing the ABL Revolving Loans, FILO Term Loan,
Supplemental Term Loan or Swingline Loans issued pursuant to this Agreement, if
any, substantially in the form of Exhibit E-1, E-2, E-3 or E-4, as the case may
be.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to each
Lender, the ABL Administrative Agent, the Supplemental Term Agent, each Issuing
Bank or any indemnified party arising under the Loan Documents.

“Original Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the Amended and Restated Senior
Secured Credit Agreement dated as of December 21, 2006.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of this
Agreement.

“Participant” has the meaning assigned to such term in Section 9.04.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Payment Conditions” means, with respect to any specified payment, that (x) no
Default or Event of Default has occurred or would arise as a result of the
making of such payment, (y) (1) Combined Availability has been equal to or
greater than fifteen percent (15%) of Maximum Combined Availability at all times
for the six (6) months immediately preceding the date on which such payment is
proposed to be made, after giving retrospective pro forma effect to such payment
and any concurrent related and interdependent transaction otherwise permitted
hereunder, and (2) Combined Availability is projected, after giving prospective
pro forma effect to such payment and any concurrent related and interdependent
transaction otherwise permitted hereunder, to be equal to or greater than
fifteen percent (15%) of Maximum Combined Availability at all times for the six
(6) months immediately after the date on which such payment is proposed to be
made, and (z) prior to making such payment, the ABL Administrative Agent and the
Supplemental Term Agent have received a certificate duly executed by a Financial
Officer of the Borrower and attaching projections and financial statements
evidencing satisfaction of the conditions contained in clause (y) above, on a
basis (including, without limitation, giving due consideration to results for
prior periods) reasonably satisfactory to the ABL Administrative Agent and the
Supplemental Term Agent.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of secured asset-based lenders in
similar financings)

 

26



--------------------------------------------------------------------------------

commercial judgment in accordance with customary business practices for
comparable asset-based loans.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or to secure public or statutory obligations;

(d)        deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)        judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VII;

(f)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Restricted Subsidiary;

(g)        pledges and deposits in the ordinary course of business securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrower or any of its Restricted Subsidiaries;

(h)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(i)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(j)        Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other

 

27



--------------------------------------------------------------------------------

agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(k)        Liens solely on any cash earnest money deposits made by the Borrower
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(l)        Liens in favor of Credit Card Issuers arising in the ordinary course
of business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements; and

(m)        Liens arising under Uniform Commercial Code financing statements or
similar filings made in respect of operating leases entered into by the Borrower
or any of its Subsidiaries.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means (a) ACOF I LLC and (b) ESL Investments, Inc. and their
respective Related Parties and Affiliates.

“Permitted Investments” means:

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;

(b)        investments in commercial paper maturing within 12 months from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least A-2 (or the then equivalent grade) from S&P or P-2 (or the then
equivalent grade) from Moody’s;

(c)        investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 12 months from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d)        repurchase agreements with a term of not more than 30 days for
securities issued or fully guaranteed by the United States government entered
into with a financial institution satisfying the criteria described in
clause (c) above; and

(e)        securities issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;

 

28



--------------------------------------------------------------------------------

(f)        securities backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (c) of this
definition;

(g)        money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; and

(h)        money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and AAA by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Collateral” has the meaning assigned to such term in the ABL Loan
Security Agreement.

“Prepayment Event” means:

(a)        any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of any Loan Party which
constitutes Collateral, other than, with respect to Collateral not constituting
Supplemental Term Priority Collateral, dispositions described in clauses (a)(i),
(a)(ii), (b), (c), (d), (f), (g) and (h) of Section 6.05; or

(b)        any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party which constitutes Collateral.

“Prime Rate” means the rate of interest as publicly announced from time to time
by Wells Fargo as its “prime rate.” The “prime rate” is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Projections” has the meaning assigned to such term in Section 5.01(g).

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Qualified Subordinated PIK Debt” has the meaning given such term in the Term
Loan Agreement.

 

29



--------------------------------------------------------------------------------

“Real Property” means all now owned and hereafter acquired real property of the
Borrower and the Restricted Subsidiaries, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located.

“Real Property Holding Company” means OSH Properties LLC, which is a Special
Purpose Vehicle.

“Real Property Holding Company Collateral Access Agreement” means the Amended
and Restated Collateral Access Agreement, dated as of December 21, 2006, by OSH
Properties LLC in favor of the Original Agent, as amended, amended and restated,
replaced, supplemented or modified from time to time.

“Register” has the meaning set forth in Section 9.04.

“Reimbursement Date” has the meaning assigned to such term in
Section 2.06(c)(i).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Remaining Collateral” has the meaning assigned to such term in Section 9.20.

“Rent Expense” means, for any period, the aggregate amount of cash rental and
lease charges payable by Borrower and its Restricted Subsidiaries, including,
for the avoidance of doubt, rental payments to the Unrestricted Subsidiary, for
such period with respect to operating leases of Real Property, determined on a
consolidated basis in accordance with GAAP.

“Rent Reserves” with respect to any store, warehouse distribution center,
regional distribution center, or depot where any Inventory subject to Liens
arising by operation of law is located or with respect to which a Collateral
Access Agreement has not been delivered, a reserve determined by the ABL
Administrative Agent in its Permitted Discretion, not to exceed two (2) month’s
rent at such store, warehouse distribution center, regional distribution center,
or depot.

“Report” means reports prepared by the ABL Administrative Agent, the
Supplemental Term Agent or another Person showing the results of appraisals,
field examinations or audits pertaining to the Borrower’s assets from
information furnished by or on behalf of the Borrower, after the ABL
Administrative Agent or the Supplemental Term Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the ABL Administrative Agent or the Supplemental Term Agent.

“Required FILO Lenders” means, at any time, at least two FILO Lenders (that are
not Affiliates) holding in the aggregate more than 50% of the FILO Term Loan at
such time.

“Required Lenders” means, at any time, at least two Lenders (that are not
Affiliates) holding in the aggregate more than 50% of the sum of (i) the total
Revolving Exposure, (ii) unused Revolving Commitments, (iii) outstanding
principal balance of the FILO Term Loan, and

 

30



--------------------------------------------------------------------------------

(iv) outstanding principal balance of the Supplemental Term Loan, in each case
at such time; provided that Required Lenders shall at all times include the
Required Revolving Lenders.

“Required Revolving Lenders” means, at any time, at least two Lenders (that are
not Affiliates) having Revolving Exposure and unused Revolving Commitments
representing more than 50% of the sum of (i) the total Revolving Exposure, and
(ii) unused Revolving Commitments, in each case at such time.

“Required Supplemental Term Lenders” means, at any time, at least two
Supplemental Term Lenders (that are not Affiliates) holding in the aggregate
more than 50% of the Supplemental Term Loan at such time.

“Requirement of Law” as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means Inventory Reserves, Rent Reserves, Gift Card Liability
Reserves, and Availability Reserves.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of Holdings and the Borrower other
than the Unrestricted Subsidiary.

“Revolving Availability” means, at any time, an amount equal to (a) Maximum
Revolving Availability at such time minus (b) the outstanding Credit Extensions
(calculated without inclusion of the principal balance of the FILO Term Loan or
the principal balance of the Supplemental Term Loan).

“Revolving Borrowing Base” means, at any time, the sum of:

(a)        the product of (i) 90% multiplied by (ii) the appraised Net Orderly
Liquidation Value of Eligible Inventory of the Borrower at such time, plus

(b)        the product of (i) 90% multiplied by (ii) the Borrower’s Eligible
Credit Card Account Receivables at such time minus any Reserve related to
Eligible Credit Card Account Receivables, plus

(c)        the then outstanding balance of the FILO Term Loan; minus

 

31



--------------------------------------------------------------------------------

(d)        all Reserves, other than Availability Reserves.

Any Reserve adjustment permitted to be made by the ABL Administrative Agent
under this Agreement shall be effective upon notice to the Borrower by the ABL
Administrative Agent, except with respect to certain Availability Reserves that
go into effect as of three (3) Business Days or five (5) Business Days, as
applicable pursuant to the definition of “Availability Reserves”, after the date
of written notice of any determination thereof to the Borrower by the ABL
Administrative Agent. The Revolving Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the ABL Administrative Agent pursuant to Section 5.01(h) of this Agreement.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment, if any, of such Revolving Lender to make ABL Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Revolving Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, and (b) reduced or
increased from time to time pursuant to assignments by or to such Revolving
Lender pursuant to Section 9.04 together with the commitment of such Revolving
Lender to acquire participations in Protective Advances hereunder. The amount of
each Revolving Lender’s Revolving Commitment as of the First Amendment Effective
Date is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Revolving Lender shall have assumed its
Revolving Commitment, as applicable. The aggregate amount of the Revolving
Lenders’ Revolving Commitments as of the First Amendment Effective Date is
$120,000,000.

“Revolving Credit Termination Date” means with respect to the Revolving
Commitments of the Revolving Lenders, the Termination Date or any earlier date
on which the Revolving Commitments of the Revolving Lenders are permanently
reduced to zero or otherwise terminated pursuant to the terms hereof.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s ABL
Revolving Loans and its LC Exposure and an amount equal to its Applicable
Percentage of the aggregate principal amount of Swingline Loans at such time,
plus an amount equal to its Applicable Percentage of the aggregate principal
amount of Protective Advances outstanding at such time.

“Revolving Lender” means each Revolving Lender having a Revolving Commitment or
having made an ABL Revolving Loan, in each case as set forth on the Commitment
Schedule or in the Assignment and Assumption by which it becomes a Revolving
Lender.

“Revolving Loan” means a Loan.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sears” means Sears, Roebuck and Co.

 

32



--------------------------------------------------------------------------------

“Secured Obligations” means all Obligations, together with all (i) Swap
Obligations owing to one or more Lenders or their respective Affiliates;
provided that, at or prior to the time that any transaction relating to such
Swap Obligation is executed, the Lender party thereto (other than Wells Fargo)
shall have delivered written notice to the ABL Administrative Agent that such a
transaction has been entered into and that it constitutes a Secured Obligation
entitled to the benefits of the Collateral Documents, and (ii) all other Bank
Product Obligations.

“Security Agreements” means, collectively, the ABL Loan Security Agreement and
the Term Loan Security Agreement.

“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by Holdings or the Borrower in a manner that is intended to
legally isolate the assets of such Person from Holdings and its other
Subsidiaries as a consolidated group.

“Standby Letter of Credit” means any letter of credit (other than a Trade Letter
of Credit) issued by an Issuing Bank for the account of a Loan Party pursuant to
this Agreement and all amendments, renewals, extensions and replacements
thereof.

“Stated Amount” means, at any time, the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the ABL Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Stockholders’ Agreement” means the Second Amended and Restated Stockholders’
Agreement among Holdings, ACOF I LLC, ESL Investments, Inc., Edward S. Lambert
and William Crowley dated December 30, 2011.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations and the Bank
Product Obligations (including the Swap Obligations) to the written satisfaction
of the ABL Administrative Agent and the Supplemental Term Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other

 

33



--------------------------------------------------------------------------------

entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower or any other Loan Party, as
applicable.

“Supermajority Revolving Lenders” means, at any time, at least two Revolving
Lenders (that are not Affiliates) having Revolving Exposure and unused Revolving
Commitments representing more than 662/3% of the sum of the total Revolving
Exposure and unused Revolving Commitments at such time.

“Supplemental Term Action Notice” shall have the meaning set forth in
Section 8.02(b) hereof.

“Supplemental Term Borrowing Base” means, at any time of calculation, an amount
equal to:

(a)        the product of (x) the Supplemental Term Inventory Advance Rate
multiplied by (y) the appraised Net Orderly Liquidation Value of Eligible
Inventory of the Borrower;

plus

(b)        the product of (x) ten percent (10%) multiplied by (y) the Borrower’s
Eligible Credit Card Account Receivables at such time minus any Reserve related
to Eligible Credit Card Account Receivables.

“Supplemental Term Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Supplemental Term Lenders hereunder, or
any successor.

“Supplemental Term Commitment” means, with respect to each Supplemental Term
Lender, the commitment of such Supplemental Term Lender to make Loans to the
Borrower in the amount set forth opposite its name on the Commitment Schedule.

“Supplemental Term Inventory Advance Rate” means twelve and one-half percent
(12.5%), as such amount shall be reduced by two tenths of one percent (0.20%) on
the first day of each calendar quarter commencing on April 1, 2013.

“Supplemental Term Lender” means each Lender having a Supplemental Term
Commitment or having made a portion of the Supplemental Term Loan, in each case
as set forth on the Commitment Schedule or in the Assignment and Assumption by
which it becomes a Supplemental Term Lender.

“Supplemental Term Loan” means the Loan made by the Supplemental Term Lenders on
the First Amendment Effective Date pursuant to Section 2.01(c).

 

34



--------------------------------------------------------------------------------

“Supplemental Term Prepayment Fee” has the meaning assigned to such term in
Section 2.12(c).

“Supplemental Term Priority Collateral” means all now owned or hereafter
acquired Collateral that constitutes:

(a)        Fixtures and Equipment;

(b)        all trademarks, tradenames, servicemarks, copyrights, patents, URLs,
domain names, customer lists and all license agreements related to the
foregoing;

(c)        permits and licenses related to any of the foregoing (including any
permits or licenses related to ownership or operation of Fixtures or Equipment
of any Loan Party);

(d)        all proceeds of insurance that relate to the foregoing;

(e)        all books and records related to the foregoing and not constituting
ABL Priority Collateral; and

(f)        all products and proceeds of the foregoing.

All capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meanings assigned to them in the UCC.

“Supplemental Term Reserve” means, at any time of determination, the amount, if
any, by which the aggregate outstanding principal balance of the Supplemental
Term Loan exceeds the Supplemental Term Borrowing Base, which amount shall be
imposed by the ABL Administrative Agent as an Availability Reserve to the extent
a positive number.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.

 

35



--------------------------------------------------------------------------------

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of
November 23, 2005, among Holdings, Sears Holdings Corporation and all direct and
indirect subsidiaries of Holdings.

“Term Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Term Lenders under the Term Loan Agreement, or its
successors.

“Term Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Term Lenders under the Term Loan Agreement, or its
successors.

“Term Facility” means the term loans under the Term Loan Agreement.

“Term Facility Payment Conditions” means, at the time of determination with
respect to any payment in respect of the Term Facility, that (a) no Default or
Event of Default then exists or would arise as a result of the making such
payment, and (b) Holdings shall have received Net Proceeds of the issuance of
common Equity Interests (or preferred Equity Interests on terms reasonably
acceptable to the ABL Administrative Agent and the Required Supplemental Term
Lenders) in an aggregate amount of not less than $30,000,000, and the ABL
Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to the ABL Administrative Agent, that such Net Proceeds
shall have been contributed to the Borrower immediately upon receipt thereof by
Holdings.

“Term Facility Primary Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Term Lenders” means the lenders under the Term Loan Agreement.

“Term Loan Agreement” means the Senior Secured Term Loan Agreement dated as of
December 21, 2006 among the Borrower, the Loan Guarantors, the Term Lenders and
the Term Administrative Agent, as amended and restated pursuant to that certain
Amendment and Restatement Agreement dated as of December 22, 2011 by, among
others, the Borrower, the Loan Guarantors, the Term Lenders and the Term
Administrative Agent and as may hereafter be amended, restated or otherwise
modified from time to time in accordance with the terms of the Intercreditor
Agreement.

“Term Loan Documents” means the “Loan Documents” (as such term is defined in the
Term Loan Agreement).

“Term Loan Security Agreement” means that certain Pledge and Security Agreement,
dated as of December 21, 2006, between the Loan Parties and the Term Collateral
Agent, for the benefit of the Term Administrative Agent and the Term Lenders,
and any other pledge or

 

36



--------------------------------------------------------------------------------

security agreement entered into after the date of the Term Loan Agreement by any
other Loan Party (as required by the Term Loan Agreement or any other Term Loan
Document), or any other Person, granting a Lien on any property to secure the
obligations and liabilities of any Loan Party under any Term Loan Document, as
the same may be amended, restated or otherwise modified from time to time in
accordance with the terms of the Intercreditor Agreement.

“Term Loans” has the meaning given such term in the Term Loan Agreement.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.09(b) hereof.

“Trade Letter of Credit” means any letter of credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or any of its Restricted Subsidiaries that are Loan Parties in the
ordinary course of business that is issued by an Issuing Bank under this
Agreement for the account of any Loan Party and all amendments, renewals,
extensions or replacements thereof.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof, and the issuance of Letters of Credit hereunder, in each
case on the Effective Date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
(iii) an obligation to provide collateral to secure any of the foregoing types
of obligations; or (iv) any indemnification obligation or expense arising under
Section 9.03.

“Unreimbursed Amount” has the meaning assigned to such term in
Section 2.06(c)(i).

“Unrestricted Subsidiary” means the Real Property Holding Company and its
subsidiaries, if any.

“Use Period” means the period commencing on the date that the ABL Administrative
Agent or the Collateral Agent commences the liquidation and sale of the ABL
Priority Collateral and ending 150 days thereafter. If any stay or other order
that prohibits any of the ABL Administrative Agent or the Collateral Agent from
commencing and continuing any

 

37



--------------------------------------------------------------------------------

Enforcement Action or to sell or otherwise dispose of the ABL Priority
Collateral has been entered by a court of competent jurisdiction, such 150-day
period shall be tolled during the pendency of any such stay or other order and
the Use Period shall be so extended.

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that are at the time entitled to vote in the election of the Board of
Directors (or equivalent body) of such Person.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wells Fargo Fee Letter” means the letter agreement, dated as of August 15,
2012, among the Borrower, the ABL Administrative Agent and WFCF as amended,
modified, supplemented or restated and in effect from time to time.

“Wells Fargo Supplemental Term Fee Letter” means the letter agreement, dated as
of the First Amendment Effective Date, between the Borrower and the Supplemental
Term Agent, as amended, modified, supplemented or restated and in effect from
time to time.

“WFCF” means Wells Fargo Capital Finance, LLC and its successors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02        Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

SECTION 1.03        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, replaced, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

38



--------------------------------------------------------------------------------

SECTION 1.04        Accounting Terms; GAAP.    Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the ABL Administrative Agent and the Supplemental
Term Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the ABL
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Borrower, the ABL Administrative Agent, the Supplemental Term
Agent and the Lenders shall negotiate in good faith to amend such provision to
preserve the original intent in light of such change in GAAP, and such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05        Letter of Credit Amounts.    Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that, except as otherwise provided in Sections 2.06(i)
and 2.06(j), with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

SECTION 1.06        Times of Day.    Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

ARTICLE II

The Credits

SECTION 2.01        Commitments of the Lenders.

(a)        Subject to the terms and conditions set forth herein, each Revolving
Lender agrees to make ABL Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Revolving Lender’s Revolving Exposure exceeding such
Revolving Lender’s Revolving Commitment and (ii) the total Revolving Exposure of
all Revolving Lenders exceeding the Maximum Revolving Availability, subject to
the ABL Administrative Agent’s authority, in its Permitted Discretion, to make
Protective Advances pursuant to the terms of Section 2.04. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow ABL Revolving Loans.

(b)        Each FILO Lender agrees, upon the terms and subject to the conditions
herein set forth, to extend credit to the Borrower, in the form of the FILO Term
Loan and in an amount not to exceed such FILO Lender’s FILO Commitment, in each
case subject to the following limitations:

 

39



--------------------------------------------------------------------------------

(i)        The FILO Term Loan shall be made in a single drawing on the Effective
Date. Upon funding of the FILO Term Loan on the Effective Date, the FILO
Commitments shall be reduced to $0.

(ii)        Repayments and prepayments of the FILO Term Loan may not be
reborrowed.

(iii)        The FILO Term Loan advance rate shall be the lesser of (A) the
product of (x) five percent (5%) multiplied by (y) the appraised Net Orderly
Liquidation Value of Eligible Inventory of the Borrower, and (B) $7,500,000. To
the extent that the outstanding balance of the FILO Term Loan should ever exceed
the amount described in clause (A) above, an Availability Reserve will be
implemented in the amount of the shortfall.

(c)        Each Supplemental Term Lender agrees, upon the terms and subject to
the conditions herein set forth, to extend credit to the Borrower, in the form
of the Supplemental Term Loan and in an amount not to exceed such Supplemental
Term Lender’s Supplemental Term Commitment, in each case subject to the
following limitations:

(i)        The Supplemental Term Loan shall be made in a single drawing in the
aggregate amount of $17,500,000 on the First Amendment Effective Date. Upon
funding of the Supplemental Term Loan on the First Amendment Effective Date, the
Supplemental Term Commitments shall be reduced to $0.

(ii)        Repayments and prepayments of the Supplemental Term Loan may not be
reborrowed.

SECTION 2.02        Loans and Borrowings.

(a)        Each ABL Revolving Loan (other than a Swingline Loan) shall be made
as part of a Borrowing consisting of ABL Revolving Loans of the same Class and
Type made by the Revolving Lenders ratably in accordance with their respective
Revolving Commitments of the applicable Class. Any Protective Advance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04 and Section 2.05, respectively.

(b)        Subject to Section 2.14, each Revolving Borrowing and each portion of
the FILO Term Loan and the Supplemental Term Loan shall be comprised entirely of
Base Rate Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be a Base Rate Loan. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c)        Each Borrowing shall be in an aggregate amount of $1,000,000 or an
integral multiple of $100,000 in excess thereof; provided that a Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(c). Each
Swingline Loan shall be in an amount of $250,000 or an

 

40



--------------------------------------------------------------------------------

integral multiple of $100,000 in excess thereof. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 10 Eurodollar Borrowings outstanding.

SECTION 2.03        Requests for Revolving Borrowings.    To request a Revolving
Borrowing, the Borrower shall notify the ABL Administrative Agent of such
request in writing (delivered by hand or facsimile) in a form reasonably
approved by the ABL Administrative Agent and signed by the Borrower (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
Base Rate Borrowing, not later than 12:00 noon, New York time, on the date of
the proposed Borrowing; provided that any such notice of a Base Rate Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(c) may be given not later than 12:00 noon, New York time, on the
date of the proposed Borrowing. Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

(a)        the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;

(b)        the date of such Borrowing, which shall be a Business Day;

(c)        whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing; and

(d)        in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the ABL Administrative Agent shall advise
each Revolving Lender of the details thereof and of the amount of such Revolving
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04        Protective Advances.

(a)        Subject to the limitations set forth below, the ABL Administrative
Agent is authorized by the Borrower and the Lenders, from time to time in the
ABL Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make ABL Revolving Loans to the Borrower, on behalf of all
Revolving Lenders, which the ABL Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents (any of such ABL
Revolving Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective

 

41



--------------------------------------------------------------------------------

Advances outstanding at any time shall not at any time exceed 5% of Maximum
Revolving Availability at such time; provided further that, the aggregate amount
of outstanding Protective Advances plus the aggregate Revolving Exposure shall
not exceed the aggregate unused Revolving Commitments and provided further that
no Protective Advance may remain outstanding for more than ninety (90) days.
Protective Advances may be made even if the conditions precedent set forth in
Section 4.02 have not been satisfied. The Protective Advances shall be secured
by the Liens in favor of the ABL Administrative Agent in and to the Collateral
and shall constitute Obligations hereunder. All Protective Advances shall be
Base Rate Borrowings. The ABL Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Revolving
Lenders. Any such revocation must be in writing and shall become effective
prospectively upon the ABL Administrative Agent’s receipt thereof. At any time
that there is sufficient Revolving Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the ABL Administrative Agent may
request the Revolving Lenders to make an ABL Revolving Loan to repay a
Protective Advance. At any other time the ABL Administrative Agent may require
the Revolving Lenders to fund their risk participations described in
Section 2.04(b).

(b)        Upon the making of a Protective Advance by the ABL Administrative
Agent (whether before or after the occurrence of a Default), each Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the ABL Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective Advance in proportion to its Applicable Percentage. From and after
the date, if any, on which any Revolving Lender is required to fund its
participation in any Protective Advance purchased hereunder, the ABL
Administrative Agent shall promptly distribute to such Revolving Lender, such
Revolving Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the ABL Administrative Agent
in respect of such Protective Advance.

SECTION 2.05        Swingline Loans.

(a)        Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time during
the Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $15,000,000 or (ii) the sum of the total
Revolving Exposures exceeding the Maximum Revolving Availability; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan; provided further that the Swingline Lender shall
not be obligated to make any Swingline Loan at any time when any Revolving
Lender is at such time a Defaulting Lender or Deteriorating Lender hereunder,
unless the Swingline Lender has entered into satisfactory arrangements with the
Borrower or such Revolving Lender to eliminate the Swingline Lender’s risk with
respect to such Revolving Lender. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans. To request a Swingline Loan, the Borrower shall notify
the ABL

 

42



--------------------------------------------------------------------------------

Administrative Agent of such request in writing (delivered by hand or
facsimile), not later than 1:00 p.m., New York time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. All Swingline Loans shall be Base Rate Borrowings. The ABL
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the Funding
Account (or, in the case of repayment of another Loan or fees or expenses as
provided by Section 2.10(b), by remittance to the ABL Administrative Agent to be
distributed to the Revolving Lenders) by 2:00 p.m., New York time, on the
requested date of such Swingline Loan.

(b)        Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement (as defined
below) has been requested with respect to such Swingline Loan, each Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender, without
recourse or warranty, an undivided interest and participation in such Swingline
Loan in proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender may, at any time, require the Revolving Lenders to fund their
participations. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this clause
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or the subsequent termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
clause by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to ABL Revolving Loans made by such
Revolving Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the ABL Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The ABL Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this clause, and
thereafter payments in respect of such Swingline Loan shall be made to the ABL
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the ABL Administrative Agent; any such amounts received by the ABL
Administrative Agent shall be promptly remitted by the ABL Administrative Agent
to the Revolving Lenders that shall have made their payments pursuant to this
clause and to the Swingline Lender, as their interests may appear; provided that
any such payment so remitted shall be repaid to the Swingline Lender or to the
ABL Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this clause shall not relieve the
Borrower of any default in the payment thereof.

(c)        The ABL Administrative Agent, on behalf of the Swingline Lender,
shall request settlement (a “Settlement”) with the Revolving Lenders on at least
a weekly basis or on any date that the ABL Administrative Agent elects, by
notifying the Revolving Lenders of such requested Settlement by facsimile or
e-mail no later than 12:00 noon New York time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable ABL Revolving Loan with respect to which Settlement is
requested to the ABL Administrative Agent, to such account of the ABL
Administrative Agent as the ABL Administrative Agent may

 

43



--------------------------------------------------------------------------------

designate not later than 2:00 p.m., New York time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the ABL Administrative Agent shall be
applied against the amounts of the Swingline Lender’s Swingline Loans and
together with the Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute ABL Revolving Loans of such Revolving Lenders,
respectively. If any such amount is not transferred to the ABL Administrative
Agent by any Revolving Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover such amount on demand from such Revolving Lender
together with interest thereon as specified in Section 2.07.

SECTION 2.06        Letters of Credit.

(a)        The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set forth herein, (A) each
Issuing Bank agrees, in reliance upon the agreements of the Revolving Lenders
set forth in this Section 2.06, from time to time on any Business Day during the
period from the Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower, and to amend Letters of
Credit previously issued by it, in accordance with Section 2.06(b) below; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower and any drawings thereunder; provided
that, after giving effect to any LC Credit Extension with respect to any Letter
of Credit, (x) the total Revolving Exposure of all Revolving Lenders shall not
exceed the Maximum Revolving Availability, (y) the Revolving Exposure of any
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment,
and (z) the total LC Exposure shall not exceed $25,000,000. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the LC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Each Issuing Bank (other than Wells Fargo or any of its
Affiliates) shall notify the ABL Administrative Agent in writing on each
Business Day of all Letters of Credit issued on the prior Business Day by such
Issuing Bank; provided that (A) until the ABL Administrative Agent advises any
such Issuing Bank that the provisions of Section 4.02 are not satisfied, or
(B) the aggregate amount of the Letters of Credit issued in any such week
exceeds such amount as shall be agreed by the ABL Administrative Agent and such
Issuing Bank, such Issuing Bank shall be required to so notify the ABL
Administrative Agent in writing only once each week of the Letters of Credit
issued by such Issuing Bank during the immediately preceding week as well as the
daily amounts outstanding for the prior week, such notice to be furnished on
such day of the week as the ABL Administrative Agent and such Issuing Bank may
agree. On the Effective Date, the parties hereto agree that the Existing Letters
of Credit shall be deemed to be Letters of Credit pursuant to the terms and
conditions, and entitled to the benefits, of this Agreement and the other Loan
Documents, without any further action by the Borrower or any other Person.

 

44



--------------------------------------------------------------------------------

(ii)        No Letter of Credit shall be issued if:

(A)        subject to Section 2.06(b)(ii), the expiry date of any such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance, unless the Required Revolving Lenders have approved such expiry date;
or

(B)        subject to Section 2.06(b)(ii), the expiry date of any such requested
Trade Letter of Credit would occur more than 120 days after the date of
issuance, unless the Required Revolving Lenders have approved such expiry date;
or

(C)        the expiry date of any such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless either such Letter of Credit
is Cash Collateralized on or prior to the Letter of Credit Expiration Date or
all the Revolving Lenders have approved such expiry date.

(iii)        No Letter of Credit shall be issued without the prior consent of
the applicable Issuing Bank if:

(A)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it; or

(B)        the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally; or

(C)        except as otherwise agreed by such Issuing Bank, such Letter of
Credit is in an initial Stated Amount less than $25,000, in the case of a Trade
Letter of Credit, or $100,000, in the case of a Standby Letter of Credit; or

(D)        such Letter of Credit is to be denominated in a currency other than
dollars; provided that, if such Issuing Bank, in its discretion, approves the
issuance of a Letter of Credit denominated in a currency other than dollars, all
reimbursements by the Borrower of the honoring of any drawing under such Letter
of Credit shall be paid in the currency in which such Letter of Credit was
denominated, unless payment in dollars is approved by the ABL Administrative
Agent and such Issuing Bank in their reasonable discretion.

 

45



--------------------------------------------------------------------------------

(iv)        The Borrower shall not permit any Letter of Credit to be amended if
(A) the applicable Issuing Bank would not be permitted at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(v)        Each Issuing Bank shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the benefits and immunities
(A) provided to the ABL Administrative Agent in Article VIII with respect to any
acts taken or omissions suffered by such Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “ABL Administrative
Agent” as used in Article VIII included such Issuing Bank with respect to such
acts or omissions, and (B) as additionally provided herein with respect to each
Issuing Bank.

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an Issuing Bank in the form of a
Letter of Credit Application, appropriately completed and signed by a Financial
Officer of the Borrower. Such Letter of Credit Application must be received by
such Issuing Bank not later than 11:00 a.m. at least two (2) Business Days (or
such other date and time as such Issuing Bank may agree in a particular instance
in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to such Issuing Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
currency thereof, which shall be dollars unless otherwise approved by such
Issuing Bank pursuant to Section 2.06(a)(iii); and (H) such other matters as
such Issuing Bank may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to such Issuing Bank:
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such Issuing Bank may reasonably
require. Additionally, the Borrower shall furnish to the applicable Issuing Bank
and the ABL Administrative Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Bank or the ABL Administrative Agent may reasonably
require.

(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will provide the ABL Administrative Agent with a copy
thereof. Unless an Issuing Bank has received written notice from any Revolving
Lender, the ABL

 

46



--------------------------------------------------------------------------------

Administrative Agent or any Loan Party, at least one (1) Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices. Immediately upon the issuance or amendment of each Letter of Credit,
each Revolving Lender shall be deemed to (without any further action), and
hereby irrevocably and unconditionally agrees to, purchase from such Issuing
Bank, without recourse or warranty, a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Percentage times the amount of such Letter of Credit. Upon any change in the
Commitments under this Agreement, it is hereby agreed that with respect to the
total LC Exposure, there shall be an automatic adjustment to the participations
hereby created to reflect the new Applicable Percentages of the assigning and
assignee Revolving Lenders.

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, an Issuing Bank may, in its sole and absolute discretion, issue a
Standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Standby Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by such Issuing Bank, the Borrower shall not be
required to make a specific request to such Issuing Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) such Issuing Bank to
permit the extension of such Standby Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that such Issuing Bank shall not permit any such extension if (A) such Issuing
Bank has determined that it would not be permitted, or would have no obligation,
at such time to issue such Standby Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.06(a) or otherwise), or (B) such Issuing Bank has received
notice (which shall be in writing) on or before the day that is five
(5) Business Days before the Non-Extension Notice Date from the ABL
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case setting forth in reasonable detail the circumstances
surrounding the failure to satisfy one or more of the applicable conditions
specified in Section 4.02 and directing such Issuing Bank not to permit such
extension.

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, each Issuing Bank will also deliver to the Borrower and the
ABL Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

47



--------------------------------------------------------------------------------

(c)        Drawings and Reimbursements; Funding of Participations.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the ABL Administrative Agent thereof; provided,
however, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Lenders with respect to any such payment. Not later than (A) 4:00 p.m.
on the date the applicable Issuing Bank notifies the Borrower of any payment by
any Issuing Bank under a Letter of Credit (each such date, an “Honor Notice
Date”), if such Issuing Bank notifies the Borrower of such payment not later
than 1:30 p.m. on the Honor Notice Date, or (B) 11:00 a.m. on the first Business
Day immediately following the Honor Notice Date, if such Issuing Bank notifies
the Borrower of such payment after 1:30 p.m. on the Honor Notice Date, the
Borrower shall reimburse such Issuing Bank through the ABL Administrative Agent
in an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse such Issuing Bank by the time required pursuant to the immediately
preceding sentence (each such date, a “Reimbursement Date”), the Borrower shall
be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Reimbursement Date in an amount equal to the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), without regard to the minimum
and multiples specified in Section 2.02 for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Borrowing Request), and the ABL Administrative Agent shall
promptly notify each Revolving Lender of the Reimbursement Date, the
Unreimbursed Amount, and the amount of such Revolving Lender’s Applicable
Percentage thereof.

(ii)        Each Revolving Lender shall, upon any notice pursuant to
Section 2.06(c)(i), make funds available to the ABL Administrative Agent for the
account of the applicable Issuing Bank by wire transfer of immediately available
funds to the account of the ABL Administrative Agent most recently designated by
it for such purpose in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the ABL Administrative Agent, whereupon, subject to the
provisions of Section 2.06(c)(iii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The ABL Administrative Agent shall remit the funds so received to the
applicable Issuing Bank.

(iii)        In the event that an Issuing Bank honors any drawing under a Letter
of Credit, the amount of such drawing shall bear interest at the rate set forth
in Section 2.13(a) from the date such drawing was honored through and including
the Reimbursement Date pursuant to Section 2.06(c)(i). In the event that any
drawing under a Letter of Credit is not reimbursed by the Reimbursement Date and
the Unreimbursed Amount is not fully refinanced by a Revolving Borrowing of Base
Rate Loans because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
applicable Issuing Bank an LC Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which

 

48



--------------------------------------------------------------------------------

LC Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate set forth in Section 2.13(e). In such event,
each Revolving Lender’s payment to the ABL Administrative Agent for the account
of such Issuing Bank pursuant to Section 2.06(c)(ii) shall be deemed payment in
respect of its participation in such LC Borrowing and shall constitute an LC
Advance from such Revolving Lender in satisfaction of its participation
obligation under this Section 2.06.

(iv)        Until each Revolving Lender funds its ABL Revolving Loan or LC
Advance pursuant to this Section 2.06(c) to reimburse any Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Applicable Percentage of such amount shall be solely for the account of
such Issuing Bank.

(v)        Each Revolving Lender’s obligation to make ABL Revolving Loans or LC
Advances to reimburse an Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.06(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against such Issuing Bank, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make ABL Revolving
Loans pursuant to this Section 2.06(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Borrowing Request). No
such making of an LC Advance shall relieve or otherwise impair the obligation of
the Borrower to reimburse an Issuing Bank for the amount of any payment made by
such Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(vi)        If any Revolving Lender fails to make available to the ABL
Administrative Agent for the account of the applicable Issuing Bank any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.06(c) by the time specified in Section 2.06(c)(ii),
such Issuing Bank (acting through the ABL Administrative Agent) shall be
entitled to recover from such Revolving Lender, on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank at a
rate per annum equal to the greater of the Federal Funds Effective Rate and a
rate determined by such Issuing Bank in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing. If
such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s ABL Revolving Loan
included in the relevant Revolving Borrowing or LC Advance in respect of the
relevant LC Borrowing, as the case may be. A certificate of such Issuing Bank
submitted to any Revolving Lender (through the ABL Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d)        Repayment of Participations.

 

49



--------------------------------------------------------------------------------

(i)        At any time after an Issuing Bank has made a payment under any Letter
of Credit and has received from any Revolving Lender such Revolving Lender’s LC
Advance in respect of such payment in accordance with Section 2.06(c), if the
ABL Administrative Agent receives for the account of such Issuing Bank any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the ABL Administrative Agent), the ABL
Administrative Agent will distribute to such Revolving Lender its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s LC Advance was
outstanding) in the same funds as those received by the ABL Administrative
Agent.

(ii)        If any payment received by the ABL Administrative Agent for the
account of an Issuing Bank pursuant to Section 2.06(c)(i) is required to be
returned under any of the circumstances described in Section 2.20 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Revolving Lender shall pay to the ABL Administrative Agent for the account
of such Issuing Bank its Applicable Percentage thereof on demand of the ABL
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect. The obligations
of the Revolving Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e)        Obligations Absolute. The obligation of the Borrower to reimburse
each applicable Issuing Bank for each drawing under each Letter of Credit and to
repay each LC Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

(iv)        any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of

 

50



--------------------------------------------------------------------------------

Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect;

(v)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries; or

(vi)        the fact that any Event of Default shall have occurred and be
continuing.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the ABL Administrative Agent and the applicable
Issuing Bank. The Borrower shall be conclusively deemed to have waived any such
claim against such Issuing Bank and its correspondents unless such notice is
given within ten (10) days after the issuance or amendment, as applicable, of
any Letter of Credit.

(f)        Role of Issuing Bank.    Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, no Issuing Bank shall have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Banks, the ABL Administrative Agent or any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable to any Revolving Lender for: (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Lenders
or the Required Revolving Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; (iii) any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
or any error in interpretation of technical terms; or (iv) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Banks, the ABL Administrative Agent or
any of their respective Related Parties nor any correspondent, participant or
assignee of any Issuing Bank shall be liable or responsible for any of the
matters described in clauses (i) through (vi) of Section 2.06(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against any such Issuing Bank, and any such Issuing
Bank may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which were caused by such Issuing Bank’s willful misconduct or gross
negligence or

 

51



--------------------------------------------------------------------------------

such Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, as
determined in each case by a final and non-appealable judgment of a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
any Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary (or such Issuing Bank may refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit), and such Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)        Cash Collateral.    Upon the request of the ABL Administrative Agent,
(i) if any Issuing Bank has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an LC Borrowing that
remains outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any
LC Obligation for any reason remains outstanding, the Borrower shall, in each
case, immediately Cash Collateralize the then outstanding amount of all LC
Exposure. Sections 2.11, 2.18(b) and 9.05 set forth certain additional
requirements to deliver Cash Collateral hereunder. The Borrower hereby grants to
the Collateral Agent a security interest in all such cash, deposit accounts and
all balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in a blocked deposit account at Wells Fargo (the “LC Collateral
Account”). If, at any time, the ABL Administrative Agent determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the ABL Administrative Agent or that the total amount of such funds
is less than the aggregate outstanding amount of all LC Exposure, the Borrower
will, forthwith upon demand by the ABL Administrative Agent, pay to the ABL
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate outstanding amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the ABL
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable law, to reimburse the applicable Issuing Bank; to the extent not so
applied, such funds shall thereafter be applied to satisfy other Obligations or,
if no Cash Dominion Period has occurred and is continuing, such funds shall be
paid to the Borrower.

(h)        Applicability of ISP and UCP.    Unless otherwise expressly agreed by
an Issuing Bank and the Borrower when a Letter of Credit is issued, (i) the
rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each Trade Letter of Credit.

(i)        Letter of Credit Fees.    The Borrower shall pay to the ABL
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage, a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Margin times the daily Stated
Amount under each such Letter of Credit. For purposes of computing the daily
Stated Amount available to be drawn under any Letter of Credit, the Stated
Amount of such Letter of Credit shall be determined in accordance with
Section 1.05; provided that, for purposes only of calculating the Letter of
Credit Fee owing hereunder, the daily Stated

 

52



--------------------------------------------------------------------------------

Amount available to be drawn under any Letter of Credit that provides for one or
more automatic increases in the Stated Amount thereof shall be deemed to be the
maximum Stated Amount then in effect under such Letter of Credit (at the time of
each such calculation of the Letter of Credit Fee), rather than the maximum
Stated Amount for which such Letter of Credit may be honored. Letter of Credit
Fees shall be (i) due and payable in arrears on the last day of each of March,
June, September and December commencing with the first such date to occur after
the issuance of such Letter of Credit) and on the Letter of Credit Expiration
Date, and (ii) computed on a quarterly basis in arrears; provided that, upon the
occurrence and during the continuance of an Event of Default, Letter of Credit
Fees shall be (i) due and payable in arrears on the last day of each month
(commencing with the first such date to occur after the issuance of such Letter
of Credit) and on the Letter of Credit Expiration Date, and (ii) computed on a
monthly basis in arrears. If there is any change in the Applicable Margin,
during any month or quarter, as applicable, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin, separately for each period during such month or quarter, as
applicable, that such Applicable Margin, was in effect. Notwithstanding anything
to the contrary contained herein, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the rate provided in Section 2.13(e) hereof.

(j)        Fronting Fee and Documentary and Processing Charges Payable to
Issuing Banks.    The Borrower shall pay to the ABL Administrative Agent, for
the account of each Issuing Bank, a fronting fee (the “Fronting Fee”) with
respect to each Letter of Credit at a rate equal to 0.125% per annum, computed
on the daily Stated Amount available to be drawn under such Letter of Credit.
For purposes of computing the daily Stated Amount available to be drawn under
any Letter of Credit, the Stated Amount of such Letter of Credit shall be
determined in accordance with Section 1.05; provided that, for purposes only of
calculating the Fronting Fee owing hereunder, the daily Stated Amount available
to be drawn under any Letter of Credit that provides for one or more automatic
increases in the Stated Amount thereof shall be deemed to be the maximum Stated
Amount then in effect under such Letter of Credit (at the time of each such
calculation of the Fronting Fee), rather than the maximum Stated Amount for
which such Letter of Credit may be honored. Fronting Fees shall be due and
payable on a quarterly basis in arrears on the last day of each of March, June,
September and December (commencing with the first such date to occur after the
issuance of such Standby Letter of Credit) and on the Letter of Credit
Expiration Date; provided that, upon the occurrence and during the continuance
of an Event of Default, Fronting Fees shall be due and payable on a monthly
basis in arrears on the last day of each month (commencing with the first such
date to occur after the issuance of such Standby Letter of Credit) and on the
Letter of Credit Expiration Date. In addition, the Borrower shall pay to the ABL
Administrative Agent, for the account of each Issuing Bank, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such Issuing Bank relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.

(k)        Conflict with Issuer Documents.    In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

(l)        Replacement of Issuing Banks.    Any Issuing Bank may be replaced at
any time by written agreement among the Borrower (the Borrower’s consent not to
be unreasonably withheld), the ABL Administrative Agent, the replaced Issuing
Bank and the successor Issuing

 

53



--------------------------------------------------------------------------------

Bank. The ABL Administrative Agent shall notify the Revolving Lenders of any
such replacement of any Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.06(j). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the replaced Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

SECTION 2.07        Funding of Borrowings.

(a)        Each Revolving Lender shall make each ABL Revolving Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 3:00 p.m., New York time, to the account of the ABL
Administrative Agent most recently designated by it for such purpose by notice
to the Revolving Lenders in an amount equal to such Revolving Lender’s
Applicable Percentage; provided that Swingline Loans shall be made as provided
in Section 2.05. The ABL Administrative Agent will make such ABL Revolving Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the Funding Account; provided that Base Rate ABL Revolving Loans made
to finance the reimbursement of (i) an LC Borrowing as provided in
Section 2.06(c) shall be remitted by the ABL Administrative Agent to the
applicable Issuing Bank and (ii) a Protective Advance shall be retained by the
ABL Administrative Agent.

(b)        Unless the ABL Administrative Agent shall have received notice from a
Revolving Lender prior to the proposed date of any Borrowing that such Revolving
Lender will not make available to the ABL Administrative Agent such Revolving
Lender’s share of such Borrowing, the ABL Administrative Agent may assume that
such Revolving Lender has made such share available on such date in accordance
with clause (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Revolving
Lender has not in fact made its share of the applicable Borrowing available to
the ABL Administrative Agent, then the applicable Revolving Lender agrees to pay
to the ABL Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the ABL
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the ABL Administrative Agent in accordance with banking
industry rules on interbank compensation. In the event such Revolving Lender
does not pay such amount to the ABL Administrative Agent promptly, the Borrower
shall pay such amount to the ABL Administrative Agent with interest thereon for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of such repayment to the ABL Administrative
Agent at the interest rate applicable to Base Rate Loans. If such Revolving
Lender pays such amount to the ABL Administrative Agent, then such amount shall
constitute such Revolving Lender’s ABL Revolving Loan included in such
Borrowing.

 

54



--------------------------------------------------------------------------------

SECTION 2.08        Interest Elections.

(a)        Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. The FILO Term Loan Borrowing initially shall be a Base Rate Borrowing.
Thereafter, the Borrower may elect to convert such Borrowings to a different
Type or to continue such Borrowings as the same Type and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to (i) Protective Advances or Swingline
Borrowings, which may not be converted or continued and which are governed by
Section 2.04 and Section 2.05, respectively, or (ii) the Supplemental Term Loan
Borrowing, which shall bear interest at the rate specified in
Section 2.13(d)(ii), subject to the provisions of Section 2.13(e).

(b)        To make an election pursuant to this Section, the Borrower shall
notify the ABL Administrative Agent of such election in writing by the time that
a Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such Interest Election Request
shall be irrevocable.

(c)        Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)        whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

55



--------------------------------------------------------------------------------

(d)        Promptly following receipt of an Interest Election Request, the ABL
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)        If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, (i) if a Default has
occurred and is continuing and the ABL Administrative Agent, at the request of
the Required Revolving Lenders, so notifies the Borrower, then, so long as a
Default is continuing, (x) no outstanding Revolving Borrowing may be converted
to or continued as a Eurodollar Revolving Borrowing and (y) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to a Base Rate Revolving
Borrowing at the end of the Interest Period applicable thereto, and (ii) if a
Default has occurred and is continuing and the ABL Administrative Agent, at the
request of the Required FILO Lenders, so notifies the Borrower, then, so long as
a Default is continuing, (x) no outstanding FILO Borrowing may be converted to
or continued as a Eurodollar Borrowing and (y) unless repaid, each Eurodollar
FILO Borrowing shall be converted to a Base Rate FILO Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.09        Termination and Reduction of Revolving Commitments.

(a)        Unless previously terminated, all Revolving Commitments of the
Revolving Lenders shall terminate on the Revolving Credit Termination Date, and
the Borrower shall pay, in full and in cash, all outstanding Loans and all other
outstanding Obligations then owing to the Lenders.

(b)        The Borrower may, at any time, terminate in whole the Revolving
Commitments upon (i) the payment in full of all outstanding Loans, together with
accrued and unpaid interest thereon and any amounts payable pursuant to
Section 2.16 in the case of a prepayment of any Eurodollar Loans other than on
the last day of the relevant Interest Period, (ii) the cancellation and return
of all outstanding Letters of Credit (or, alternatively, the Cash
Collateralization (or, at the discretion of the ABL Administrative Agent, the
furnishing to the ABL Administrative Agent of a back up standby letter of credit
satisfactory to the ABL Administrative Agent) of each such Letter of Credit as
of such date), (iii) the payment in full of the accrued and unpaid fees and
(iv) the payment in full of all reimbursable expenses and other Obligations
together with accrued and unpaid interest thereon.

(c)        The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each such reduction of the Revolving Commitments shall be in
an aggregate amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof and (ii) the Borrower shall not reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the ABL Revolving Loans in
accordance with Section 2.11, the total Revolving Exposure would exceed the
Maximum Revolving Availability.

(d)        The Borrower shall notify the ABL Administrative Agent of any
election to terminate or reduce the Revolving Commitments under clauses (c) or
(d) of this Section 2.09

 

56



--------------------------------------------------------------------------------

at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the ABL Administrative Agent shall advise the
Revolving Lenders of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section 2.09 shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the ABL Administrative Agent on or prior to the specified effective date) if
such condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be applied ratably to the Revolving Commitments of each Revolving Lender.

SECTION 2.10        Repayment of Loans; Evidence of Debt.

(a)        The Borrower hereby unconditionally promises to pay (i) to the ABL
Administrative Agent, for the account of each Revolving Lender, the then unpaid
principal amount of each ABL Revolving Loan and all other outstanding
Obligations then owing to the Revolving Lenders on the Revolving Credit
Termination Date, (ii) to the ABL Administrative Agent the then unpaid amount of
each Protective Advance on the earlier of (A) the applicable Revolving Credit
Termination Date or (B) demand by the ABL Administrative Agent, (iii) to the ABL
Administrative Agent, for the account of each FILO Lender, the then unpaid
principal amount of the FILO Term Loan and all other outstanding Obligations
then owing to the FILO Lenders on the Termination Date, (iv) to the ABL
Administrative Agent, for the account of each Supplemental Term Lender, the then
unpaid principal amount of the Supplemental Term Loan and all other outstanding
Obligations then owing to the Supplemental Term Lenders on the Termination Date,
and (v) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Credit Termination Date and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that an ABL Revolving Loan is made, the
Borrower shall repay all Swingline Loans then outstanding.

(b)        During any Cash Dominion Period, on each Business Day, at or before
11:00 a.m., New York time, the ABL Administrative Agent shall apply all
immediately available funds credited to the Collection Account in accordance
with Section 2.18(b).

(c)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)        The ABL Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the ABL Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

57



--------------------------------------------------------------------------------

(e)        The entries made in the accounts maintained pursuant to clause (c) or
(d) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the ABL Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(f)        Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in
substantially the form attached hereto as Exhibit E-1, E-2, E-3 or E-4, as
applicable in an aggregate principal amount equal to such Lender’s Revolving
Commitment, FILO Commitment, Supplemental Term Commitment or, in the case of the
Note evidencing the Swingline Loans, $15,000,000. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

(g)        The Borrower hereby unconditionally promises to pay to the ABL
Administrative Agent, for the account of each FILO Lender on a pro rata basis,
$187,500 on the first day of each calendar quarter commencing on January 1, 2013
which shall be applied as reduction of the outstanding principal balance of the
FILO Term Loan.

(h)        The Borrower hereby unconditionally promises to pay to the ABL
Administrative Agent, for the account of each Supplemental Term Lender on a pro
rata basis, $291,812.50 on the first day of each calendar quarter commencing on
April 1, 2013 which shall be applied as reduction of the outstanding principal
balance of the Supplemental Term Loan.

SECTION 2.11        Prepayment of Loans.

(a)        The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with clause (d) of this Section 2.11, subject to the Borrower’s
reimbursement of breakage and redeployment costs in the case of prepayment of
LIBOR borrowings; provided that (i) the Borrower shall not voluntarily prepay
any portion of the Supplemental Term Loan except to the extent in accordance
with clause (e) of this Section 2.11, and (ii) no portion of the FILO Term Loan
may be voluntarily prepaid unless all other Obligations (other than in respect
of the Supplemental Term Loan) are paid contemporaneously therewith. The
Commitments may be irrevocably reduced or terminated by the Borrower at any time
and from time to time without penalty or premium.

(b)        In the event and on such occasion that the aggregate Revolving
Exposure exceeds the Maximum Revolving Availability, the Borrower shall
immediately repay the ABL Revolving Loans, LC Exposure and/or Swingline Loans in
an aggregate amount equal to such excess (or provide Cash Collateral in
accordance with Section 2.06(g)).

 

58



--------------------------------------------------------------------------------

(c)        In the event and on each occasion that any Net Proceeds are received
by or on behalf of Holdings or any Loan Party with respect to any Prepayment
Event, the Borrower shall, promptly after such Net Proceeds are received by
Holdings or any Loan Party, prepay the Obligations in accordance with the terms
of Section 2.18(b) in an aggregate amount equal to:

(x)        if at the time of receipt of such Net Proceeds, a Cash Dominion
Period shall have occurred and be continuing, 100% of such Net Proceeds;

(y)        except as provided in clause (z) below, if at the time of receipt of
such Net Proceeds, no Cash Dominion Period is occurring, (i) in the case of a
prepayment event described in clause (a) of the definition of the term
“Prepayment Event”, 50% of such Net Proceeds if the relevant property or asset
would not be included in any determination of Eligible Credit Card Account
Receivables or Eligible Inventory and 100% of such Net Proceeds if the relevant
property or asset would be included in the determination of Eligible Credit Card
Account Receivables or Eligible Inventory, and (ii) in the case of a prepayment
event described in clause (b) of the definition of the term “Prepayment Event”,
100% of such Net Proceeds, provided that, in the case of (y) above, if the
Borrower shall deliver to the ABL Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 270 days after receipt of such Net Proceeds, to acquire (or replace)
equipment or other tangible assets (excluding inventory) to be used in the
business of the Loan Parties, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this clause in
respect of the Net Proceeds specified in such certificate; provided further that
to the extent that any such Net Proceeds therefrom have not been so reinvested
by the end of such 270-day period, a prepayment shall be required at such time
in an amount equal to such Net Proceeds that have not been so reinvested; and
provided, further, that (A) if a Cash Dominion Period shall commence prior to
the reinvestment of all or any portion of such Net Proceeds during such 270-day
period, the ABL Administrative Agent may require that an amount equal to such
Net Proceeds (or the amount of such Net Proceeds not then reinvested, as the
case may be) be promptly applied to reduce the outstanding principal balance of
the Loans (without a permanent reduction of the Revolving Commitment) and
(B) for the avoidance of doubt, if a Cash Dominion Period shall commence during
such 270-day period but after the reinvestment of all or a portion of such Net
Proceeds, no prepayment shall be required pursuant to this clause in respect of
such Net Proceeds (or the amount of such Net Proceeds so reinvested, as the case
may be); and

(z)        regardless of whether a Cash Dominion Period has occurred and is
continuing, 100% of Net Proceeds with respect to any Prepayment Event in
connection with Supplemental Term Priority Collateral.

(d)        The Borrower shall notify the ABL Administrative Agent (and (i) in
the case of prepayment of a Swingline Loan, the Swingline Lender, and (ii) in
the case of prepayment of the Supplemental Term Loan, the Supplemental Term
Agent) by hand delivery or

 

59



--------------------------------------------------------------------------------

facsimile of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 1:00 p.m., New York time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of a Base Rate Revolving Borrowing, not later than 1:00 p.m., New York time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 1:00 p.m., New York time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the ABL
Administrative Agent shall advise the Revolving Lenders of the contents thereof.
Each partial prepayment of any Revolving Borrowing shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing
shall be applied ratably to the ABL Revolving Loans included in the prepaid
Borrowing. Promptly following receipt of any such notice relating to the
Supplemental Term Loan, the Supplemental Term Agent shall advise the
Supplemental Term Lenders of the contents thereof. Each prepayment of a portion
of the Supplemental Term Loan shall be applied ratably to the Supplemental Term
Lenders in accordance with their Applicable Percentages. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

(e)        Subject to Section 2.12(c) and the satisfaction of the Payment
Conditions, the Borrower may, upon irrevocable notice from the Borrower to the
ABL Administrative Agent and the Supplemental Term Agent, at any time or from
time to time, voluntarily prepay the Supplemental Term Loan in whole or in part;
provided that (i) such notice must be received by the ABL Administrative Agent
and the Supplemental Term Agent not later than (A) three Business Days prior to
any date of prepayment of Eurodollar Loans and (B) on the date of prepayment of
Base Rate Loans; (ii) any such prepayment shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding; (iii) any such prepayment
shall be accompanied by the payment of interest through the applicable date of
prepayment; and (iv) any such prepayment shall be accompanied by the payment of
any Supplemental Term Prepayment Fee then due pursuant to Section 2.12(c). The
Supplemental Term Agent will promptly notify each Supplemental Term Lender of
its receipt of each such notice and of the amount of such Supplemental Term
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment, together with any
interest and Supplemental Term Prepayment Fee owing in respect thereof, and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Each such prepayment of principal shall be applied to the
Supplemental Term Loan first to the amount due on the Maturity Date and then to
payments due pursuant to Section 2.10(h) hereof in inverse order of maturity, or
as may be otherwise agreed to by the Supplemental Term Agent in its discretion.

SECTION 2.12        Fees.

(a)        The Borrower agrees to pay to the ABL Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Margin on the average daily amount of the Available Revolving
Commitment of such Revolving

 

60



--------------------------------------------------------------------------------

Lender during the period from and including the Effective Date to but excluding
the date on which the Revolving Lenders’ Revolving Commitments terminate.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December and on the Revolving Credit Termination Date with
respect to Revolving Lenders, commencing on the first such date to occur after
the Effective Date. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)        The Borrower agrees to pay (i) to the ABL Administrative Agent, for
its own account and for the account of the Lenders, as applicable, fees payable
in the amounts and at the times separately agreed upon in the Wells Fargo Fee
Letter, (ii) to the Syndication Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon in the Bank of America Fee
Letter, and (iii) to the Supplemental Term Agent, for its own account and for
the account of the Supplemental Term Lenders, as applicable, fees payable in the
amounts and at the times separately agreed upon in the Wells Fargo Supplemental
Term Fee Letter.

(c)        In the event that the Termination Date occurs, for any reason, prior
to the Maturity Date, or in the event that the Borrower prepays any portion of
the Supplemental Term Loan, the Borrowers shall pay to the Supplemental Term
Agent, for the ratable benefit of the Supplemental Term Lenders, a fee (the
“Supplemental Term Prepayment Fee”) in respect of amounts which are or become
payable by reason thereof equal to the following: (i) three percent (3%) of the
principal balance of the Supplemental Term Loan then outstanding or the amount
so prepaid, as applicable, if the Termination Date or prepayment shall occur at
any time on or before the first anniversary of the First Amendment Effective
Date; (ii) two percent (2%) of the principal balance of the Supplemental Term
Loan then outstanding or the amount so prepaid, as applicable, if the
Termination Date or prepayment shall occur at any time during the period
commencing on February 12, 2014 through and including the second anniversary of
the First Amendment Effective Date; (iii) one percent (1%) of the principal
balance of the Supplemental Term Loan then outstanding or the amount so prepaid,
as applicable, if the Termination Date or prepayment shall occur during the
period commencing on February 12, 2015 through and including the third
anniversary of the First Amendment Effective Date; and (iv) zero percent (0%)
thereafter. The Loan Parties agree and acknowledge that the Supplemental Term
Lenders will have suffered damages on account of the early termination of this
Agreement or any prepayment of the Supplemental Term Commitments and that, in
view of the difficulty in ascertaining the amount of such damages, the
Supplemental Term Prepayment Fee constitutes reasonable compensation and
liquidated damages to compensate the Supplemental Term Lenders on account
thereof.

(d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the ABL Administrative Agent (or, in the case of
the Supplemental Term Prepayment Fee, the Supplemental Term Agent) for
distribution to the applicable Lenders and each Issuing Bank, as appropriate.
Fees paid shall not be refundable under any circumstances except where paid in
error.

SECTION 2.13        Interest.

 

61



--------------------------------------------------------------------------------

(a)        The ABL Revolving Loans comprising each Base Rate Borrowing
(including each Swingline Loan) made by, and owing to, each Revolving Lender
shall bear interest at the Base Rate plus the Applicable Margin for Base Rate
Loans.

(b)        The ABL Revolving Loans comprising each Eurodollar Borrowing made by,
and owing to, each Revolving Lender shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Margin for Eurodollar Loans.

(c)        Each Protective Advance made by, and owing to, a Revolving Lender
shall bear interest at the Base Rate plus the Applicable Margin for Base Rate
Loans plus 2%.

(d)        (i) The FILO Term Loan, or portions thereof, shall bear interest at
the Borrower’s option at either (x) the Base Rate plus 1.75% or (y) the Adjusted
LIBO Rate for the Interest Period in effect for the FILO Term Loan or portion
thereof plus 2.75%. (ii) The Supplemental Term Loan, or portions thereof, shall
bear interest at 8.75% plus the greater of (1) the Adjusted LIBO Rate for the
Interest Period in effect for the Supplemental Term Loan or portion thereof, or
(2) 0.75%.

(e)        Notwithstanding the foregoing, during the occurrence and continuance
of any Event of Default, (i) the ABL Administrative Agent (or, solely with
respect to interest and fees owing to the Supplemental Term Lenders, the
Supplemental Term Agent) may, at its option, declare that (x) all Loans shall
bear interest at 2% plus the rate otherwise applicable to such Loans as provided
in the preceding clauses of this Section 2.13, and/or (y) any fee payable
pursuant to Section 2.06(i) shall accrue at 2% plus the rate applicable to such
fee or other obligation as provided hereunder, and (ii) the Required Revolving
Lenders, the Required FILO Lenders or the Required Supplemental Term Lenders, as
applicable, may direct the ABL Administrative Agent to declare that such
interest and/or fees described in clause (i) above owing to the Revolving
Lenders, the FILO Lenders or the Supplemental Term Lenders, as applicable, shall
be so increased by 2%.

(f)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, upon termination of the Revolving
Commitments and upon the Termination Date; provided that (i) interest accrued
pursuant to clause (d) of this Section 2.13 shall be payable on the first day of
each calendar month (ii) interest accrued pursuant to clause (e) of this
Section 2.13 shall be payable on demand, (iii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate ABL Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iv) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(g)        All interest hereunder shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the ABL Administrative Agent, and
such determination shall be conclusive absent manifest error. All Letter of
Credit Fees and Fronting Fees payable pursuant to Sections 2.06(i)

 

62



--------------------------------------------------------------------------------

and 2.06(j) shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

SECTION 2.14        Alternate Rate of Interest.    If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

(a)        the ABL Administrative Agent determines (which determination shall be
conclusive absent manifest error) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

(b)        the ABL Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the ABL Administrative Agent shall give notice thereof to the Borrower and
the Lenders by facsimile as promptly as practicable thereafter and, until the
ABL Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.

SECTION 2.15        Increased Costs.

(a)        If any Change in Law made after the Effective Date shall:

(i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or

(ii)        impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be, by an amount that such Lender
deems to be material, to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise) (in each case, other
than with respect to any Taxes), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

63



--------------------------------------------------------------------------------

(b)        If any Lender or any Issuing Bank determines that any Change in Law
made after the Effective Date regarding capital requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), by an
amount that such Lender deems to be material, then from time to time the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c)        A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, as specified in clause (a) or (b) of this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d)        Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section 2.15 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.16        Break Funding Payments.    In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(c) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue,

 

64



--------------------------------------------------------------------------------

for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17        Taxes.

(a)        Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the ABL Administrative Agent, the Supplemental Term Agent, a
Lender or an Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b)        In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)        The Borrower shall indemnify the ABL Administrative Agent, the
Supplemental Term Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the ABL Administrative Agent, the Supplemental Term Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and, to the extent that the payment of the
Indemnified Taxes or Other Taxes was the responsibility of the Borrower and
within the Borrower’s control, any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by the Supplemental Term Agent, a Lender or
an Issuing Bank, or by the ABL Administrative Agent on its own behalf or on
behalf of the Supplemental Term Agent, such Lender or such Issuing Bank, shall
be conclusive absent manifest error.

(d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the ABL Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the ABL Administrative Agent.

 

65



--------------------------------------------------------------------------------

(e)        Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
ABL Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f)        If any Lender, the ABL Administrative Agent or the Supplemental Term
Agent shall become aware that it is entitled to receive a refund in respect of
amounts paid by the Borrower pursuant to this Section 2.17, which refund in the
sole good faith judgment of such Lender, the ABL Administrative Agent or the
Supplemental Term Agent is allocable to such payment, it shall promptly notify
the Borrower of the availability of such refund and shall, within thirty
(30) days after the receipt of a request by the Borrower, apply for such refund.
If the ABL Administrative Agent, the Supplemental Term Agent or a Lender
determines, in its sole good faith discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.17 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the ABL Administrative Agent,
the Supplemental Term Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the ABL Administrative
Agent, the Supplemental Term Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the ABL Administrative Agent, the
Supplemental Term Agent or such Lender in the event the ABL Administrative
Agent, the Supplemental Term Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the ABL Administrative Agent, the Supplemental Term Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

SECTION 2.18        Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.

(a)        The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 1:00 p.m., New York time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the ABL
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the ABL Administrative Agent at its offices at 270 Park Avenue,
New York, New York, except payments to be made directly to either an Issuing
Bank or the Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The ABL Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly

 

66



--------------------------------------------------------------------------------

following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b)        Any amounts received on account of the Obligations by the ABL
Administrative Agent (x) not constituting a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrower so long as no Event of Default has occurred
and is continuing (in which event the following clause (y) below shall apply)),
or (y) after an Event of Default has occurred and is continuing, shall be
applied by the ABL Administrative Agent in the following order, in each case
whether or not such Obligations are allowed or allowable in any bankruptcy or
insolvency proceeding or under any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally:

(i)        With respect to any and all amounts, other than the proceeds from
Supplemental Term Priority Collateral, ratably as follows:

first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the ABL Administrative Agent and any Issuing Bank from the Borrower
(other than in connection with Bank Products),

second, to pay any expense reimbursements due to the Revolving Lenders, the FILO
Lenders and the Swingline Lender from the Borrower (other than in connection
with Bank Products),

third, to pay any fees then due to the Lenders (other than the Supplemental Term
Lenders), ratably,

fourth, to pay any expense reimbursements due to the Supplemental Term Agent
from the Borrower (other than in connection with Bank Products), with respect to
the realization on the ABL Priority Collateral, in an aggregate amount not to
exceed, when combined with all amounts paid under clause fifth below, $150,000;

fifth, to pay any expense reimbursements due to the Supplemental Term Lenders
from the Borrower (other than in connection with Bank Products), with respect to
the realization on the ABL Priority Collateral, in an aggregate amount not to
exceed, when combined with all amounts paid under clause fourth above, $150,000;

sixth, to pay interest due in respect of the Protective Advances,

seventh, to pay the principal of the Protective Advances,

 

67



--------------------------------------------------------------------------------

eighth, to pay interest then due and payable on the Loans (other than the
Protective Advances, the FILO Term Loan and the Supplemental Term Loan) ratably,

ninth, to prepay principal on the Loans (other than the Protective Advances, the
FILO Term Loan and the Supplemental Term Loan) and LC Borrowings ratably,

tenth, to pay an amount to the ABL Administrative Agent to Cash Collateralize
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Borrowings,

eleventh, to payment of any amounts owing with respect to (i) Bank Products of
the type described in clause (b) of the definition of such term, and (ii) other
Bank Products (including Swap Agreements) to the extent of any Bank Product
Reserve imposed therefor,

twelfth, to the payment of interest then due on the FILO Term Loan,

thirteenth, to the payment of the principal balance of the FILO Term Loan,

fourteenth, to pay any fees or expense reimbursements then due to the
Supplemental Term Lenders from the Borrower,

fifteenth, to the payment of interest then due on the Supplemental Term Loan,

sixteenth, to the payment of the principal balance of the Supplemental Term
Loan, and

seventeenth, to payment of any remaining Bank Product Obligations, and

eighteenth, to the payment of any other Secured Obligation due to the ABL
Administrative Agent, the Supplemental Term Agent, any Issuing Bank or any
Lender and the Cash Collateralization of any Unliquidated Obligations.

Subject to Section 2.06, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

(ii)        With respect to any and all proceeds from Supplemental Term Priority
Collateral:

 

68



--------------------------------------------------------------------------------

first, to pay any indemnities or expense reimbursements due to the ABL
Administrative Agent from the Borrower (other than in connection with Bank
Products), with respect to the realization on the Supplemental Term Priority
Collateral,

second, to pay any indemnities or expense reimbursements due to the Supplemental
Term Agent from the Borrower;

third, to pay any expense reimbursements due to the Supplemental Term Lenders
from the Borrower,

fourth, to pay any expense reimbursements due to the Lenders (other than the
Supplemental Term Lenders) from the Borrower (other than in connection with Bank
Products), with respect to the realization on the Supplemental Term Priority
Collateral,

fifth, to pay any fees then due to the Supplemental Term Agent and the
Supplemental Term Lenders, ratably,

sixth, to pay interest due in respect of the Supplemental Term Loan,

seventh, to pay the principal of the Supplemental Term Loan,

eighth, to the payment of any other Secured Obligation due to the Supplemental
Term Agent or any Supplemental Term Lender in respect of the Supplemental Term
Loan,

ninth, to payment of the remaining Obligations, in accordance with the
priorities established pursuant to Section 2.18(b)(i) above; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Requirements of
Law.

Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, none of the ABL
Administrative Agent, the Supplemental Term Agent or any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding Base
Rate Loans of the same Class and, in any event, the Borrower shall pay the break
funding payment required in accordance with Section 2.16. The ABL Administrative
Agent, the Supplemental Term Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations. Notwithstanding the
foregoing, the proceeds of Term Facility Primary Collateral and ABL Facility
Primary Collateral shall be applied as between the Lenders and the Term Lenders,
in the manner set forth in the Intercreditor Agreement.

 

69



--------------------------------------------------------------------------------

(c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this clause shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Restricted Subsidiary or, except
as specifically permitted by this Agreement, an Affiliate thereof (in each case
as to which the provisions of this clause shall apply).

(d)        Unless the ABL Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the ABL
Administrative Agent or the Supplemental Term Agent (in each case for the
account of the applicable Lenders) or an Issuing Bank hereunder that the
Borrower will not make such payment, the ABL Administrative Agent and the
Supplemental Term Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, on such due
date the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the ABL Administrative Agent and the Supplemental
Term Agent forthwith on demand the amount so distributed to such Lender or such
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the ABL
Administrative Agent or the Supplemental Term Agent, as the case may be, at the
greater of the Federal Funds Effective Rate and a rate determined by the ABL
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)        If any Lender shall fail to make any payment required to be made by
it hereunder, then the ABL Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the ABL Administrative Agent for the account of such Lender to
satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid.

SECTION 2.19        Mitigation Obligations; Replacement of Lenders.    If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then:

 

70



--------------------------------------------------------------------------------

(a)        such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (and the Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment);

(b)        if any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender or a Deteriorating Lender, the Borrower
may, at its sole expense and effort, upon notice to such Lender, the ABL
Administrative Agent and the Supplemental Term Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the ABL Administrative Agent, each Issuing Bank and, in the
case of Supplemental Term Lenders, the Supplemental Term Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20        Returned Payments; Separate Claims and Classifications.

(a)        Returned Payments.    If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the ABL
Administrative Agent, the Supplemental Term Agent, any Issuing Bank or any
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the ABL Administrative Agent, the
Supplemental Term Agent or such Lender. The provisions of this Section 2.20
shall be and remain effective notwithstanding any contrary action which may have
been taken by the ABL Administrative Agent, the Supplemental Term Agent, any
Issuing Bank or any Lender in reliance upon such payment or application of
proceeds. The provisions of this Section 2.20 shall survive the termination of
this Agreement.

 

71



--------------------------------------------------------------------------------

(b)        Separate Claims and Classifications.    Each of the parties hereto
acknowledges and agrees that because of, among other things, their differing
rights and priorities in the Collateral, the claims of the Revolving Lenders and
the FILO Lenders, on one hand, and the Supplemental Term Lenders, on the other
hand, in respect of the Collateral are fundamentally different from each other,
and the claims of the Loans (other than the Supplemental Term Loan), on one
hand, and the Supplemental Term Loan, on the other hand, in respect of any
Collateral must be separately classified in any bankruptcy or other proceeding
under any applicable bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally. To further effectuate the intent of
the parties as provided in the immediately preceding sentence, if it is held
that, in respect of any Collateral, the Loans (other than the Supplemental Term
Loan), and/or the Supplemental Term Loan, on the other hand, in respect of such
Collateral constitute only one secured claim (rather than separate classes of
secured claims), then all distributions shall be made as if there were separate
classes of secured claims in respect of any Collateral and, to the extent that
any holder of the Loans (other than the Supplemental Term Loan), and/or the
Supplemental Term Loan, on the other hand, receives distributions in respect of
the Collateral, such distributions shall be held in trust by the receiving party
and distributed giving effect to the foregoing.

SECTION 2.21        Effective Date Adjustments.

(a)        ABL Revolving Loans.    On the Effective Date, the Borrower shall
prepay, or shall be deemed to prepay, any ABL Revolving Loans outstanding
immediately prior to the occurrence of the Effective Date (the “Effective Date
Loans”), and pay any additional amounts required pursuant to Section 2.16, to
all Lenders under the Existing Credit Agreement in accordance with their
“Applicable Percentages” under the Existing Credit Agreement. Simultaneously,
the Borrower may draw, or be deemed to draw, in an amount up to the principal
amount of the Effective Date Loans, upon the Revolving Commitments of all
Lenders hereunder in accordance with their respective Applicable Percentages
hereunder. The ABL Administrative Agent, in consultation with the Borrower,
shall determine the manner in which the foregoing shall be effected, including,
without limitation, by non-ratable paydowns to Lenders whose Applicable
Percentages decline on the Effective Date and non-ratable advances from Lenders
whose Applicable Percentages rise on the Effective Date.

(b)        Letters of Credit.    On the Effective Date, (i) each Revolving
Lender hereunder irrevocably agrees to accept and purchase and hereby accepts
and purchases from each Issuing Bank and from each Revolving Lender with an
interest in an Existing Letter of Credit immediately prior to the Effective Date
pursuant to Section 2.06(d) of the Existing Credit Agreement, on the terms and
conditions set forth in Section 2.06 of this Agreement, for such Revolving
Lender’s own account and risk, an undivided interest equal to such Revolving
Lender’s Applicable Percentage in such Issuing Bank’s obligations and rights
under and in respect of each Existing Letter of Credit and the amount of each
draft paid by such Issuing Bank thereunder and (ii) each Issuing Bank and each
Revolving Lender with an interest in an Existing Letter of Credit immediately
prior to the Effective Date pursuant to Section 2.06(d) of the Existing Credit
Agreement hereby irrevocably agrees to sell and assign and hereby sells and
assigns an undivided interest in such Issuing Bank’s obligations and rights
under and in respect of each Existing Letter of Credit, as necessary to achieve
ratable interests in the Existing Letters

 

72



--------------------------------------------------------------------------------

of Credit for each Revolving Lender in accordance with its Applicable Percentage
hereunder, giving effect to the amendment and restatement of the Existing Credit
Agreement.

SECTION 2.22        Increase in Revolving Commitments.

(a)        Request for Increase.    Provided no Default or Event of Default then
exists or would arise therefrom, upon notice to the ABL Administrative Agent
(which shall promptly notify the Revolving Lenders), the Borrower, at its
option, may request an increase in the Revolving Commitments by an amount not
exceeding $50,000,000 in the aggregate (each, a “Commitment Increase”); provided
that (i) any such request for an increase shall be in a minimum amount of
$10,000,000, (ii) the Borrower may make a maximum of three such requests, and
(iii) any such increase shall be on the same terms as other credit extensions
hereunder except that the Borrower will pay such fees to the Arrangers and the
Revolving Lenders furnishing such increase as the Borrower, the Arrangers and
the Revolving Lenders may then agree. At the time of sending such notice, the
Borrower (in consultation with the ABL Administrative Agent) shall specify the
time period within which each Revolving Lender is requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Revolving Lenders).

(b)        Revolving Lender Elections to Increase.    Each Revolving Lender
shall initially have the right of first refusal to increase its respective
commitment to satisfy the Borrower’s requested increase. Each Revolving Lender
shall notify the ABL Administrative Agent within such time period whether or not
it agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Revolving Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

(c)        Notification by ABL Administrative Agent; Additional Lenders.    If
the Revolving Lenders are unwilling to so increase their commitments, the
Arrangers will use their reasonable efforts to obtain one or more financial
institutions which are not then Revolving Lenders (which institutions shall be
determined in consultation with the Borrower) to become party hereto and to
provide a commitment in an amount necessary to satisfy the Borrower’s requested
increase in the Revolving Commitments (each, an “Additional Commitment Lender”
and together, the “Additional Commitment Lenders”), but neither the ABL
Administrative Agent nor the Revolving Lenders shall have the right to approve
or reject the requested increase. Any facility increase under the provisions of
this Section 2.22 must be in accordance with the terms and conditions of the
Intercreditor Agreement, or any replacement intercreditor agreement.

(d)        Effective Date and Allocations.    If the Revolving Commitments are
increased in accordance with this Section, the ABL Administrative Agent, in
consultation with the Borrower, shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The ABL
Administrative Agent shall promptly notify the Borrower and the Revolving
Lenders of the final allocation of such increase and the Increase Effective Date
and on the Increase Effective Date (i) the Aggregate Commitments under, and for
all purposes of, this Agreement shall be increased by the aggregate amount of
such Commitment Increases, and (ii) the Commitment Schedule shall be deemed
modified, without further action, to reflect the revised Commitments and
Applicable Percentages of the Revolving Lenders.

 

73



--------------------------------------------------------------------------------

(e)        Conditions to Effectiveness of Commitment Increase.    As a condition
precedent to such Commitment Increase, (i) the Borrower shall deliver to the ABL
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Revolving Lender) signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Commitment Increase, and (B) in the case of the Borrower, certifying that,
before and after giving effect to such Commitment Increase, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.22, the representations and warranties contained in subsection (a) of
Section 3.04 shall be deemed to refer to the most recent statements furnished
pursuant to clause (a) of Section 5.01, and (2) no Default or Event of Default
exists or would arise therefrom, (ii) the Borrower, the ABL Administrative
Agent, and any Additional Commitment Lender shall have executed and delivered an
agreement pursuant to which such Additional Commitment Lender shall have agreed
to join the Loan Documents as a Revolving Lender thereunder, in such form as the
ABL Administrative Agent shall reasonably require; (iii) the Borrower shall have
paid such fees and other compensation to the Additional Commitment Lenders as
the Borrower and such Additional Commitment Lenders shall agree; (iv) the
Borrower shall have paid such arrangement fees to the ABL Administrative Agent
as the Borrower and the ABL Administrative Agent may agree; (v) if requested by
the ABL Administrative Agent, the Borrower shall deliver to the ABL
Administrative Agent and the Revolving Lenders an opinion or opinions, in form
and substance reasonably satisfactory to the ABL Administrative Agent, from
counsel to the Borrower reasonably satisfactory to the ABL Administrative Agent
and dated such date; (vi) the Borrowers and the Additional Commitment Lender
shall have delivered such other instruments, documents and agreements as the ABL
Administrative Agent may reasonably have requested; (vii) no Default or Event of
Default exists; and (viii) following payment in full of the Borrower’s
obligations in respect of the Term Loan Facility, the Required Supplemental Term
Lenders have consented to such Commitment Increase in their discretion. The
Borrowers shall prepay any Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 2.15) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

(f)        Conflicting Provisions.    This Section shall supersede any
provisions in Section 2.18 or 9.02 to the contrary.

ARTICLE III

Representations and Warranties

Each Loan Party jointly and severally represents and warrants to the ABL
Administrative Agent, the Supplemental Term Agent, the Issuing Banks and the
Lenders that:

SECTION 3.01        Organization; Powers.    Each of the Loan Parties and each
of its Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and

 

74



--------------------------------------------------------------------------------

is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required (except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect).

SECTION 3.02        Authorization; Enforceability.    Execution, delivery and
performance of this Agreement and the other Loan Documents are within each Loan
Party’s corporate or limited liability company powers and have been duly
authorized by all necessary corporate or limited liability company and, if
required, stockholder action. The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03        Governmental Approvals; No Conflicts.    Execution, delivery
and performance of this Agreement, the other Loan Documents and the consummation
of the Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
Person, except such as have been obtained or made and are in full force and
effect and except for filings necessary to perfect Liens created pursuant to the
Loan Documents, (b) will not violate any Requirement of Law applicable to any
Loan Party or any of its Subsidiaries, (c) do not conflict with or will not
violate or result in a default under any material indenture, material agreement
or other material instrument binding upon any Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents.

SECTION 3.04        Financial Condition; No Material Adverse Change.

(a)        Holdings has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended January 28, 2012, reported on by
Deloitte & Touche, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended July 28, 2012, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Holdings and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(b)        No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since January 28,
2012.

SECTION 3.05        Properties.

(a)        As of the First Amendment Effective Date, Schedule 3.05 sets forth
the address of each parcel of real property that is owned or leased by each Loan
Party. Each of the Loan Parties and its Subsidiaries has good and indefeasible
title to, or valid and enforceable

 

75



--------------------------------------------------------------------------------

leasehold interests in, all real and personal property necessary for the conduct
of its business, free of all Liens other than those permitted by Section 6.02 of
this Agreement.

(b)        Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the First Amendment Effective Date, is set forth on Schedule 3.05,
and the use thereof by the Loan Parties and its Subsidiaries does not infringe
in any material respect upon the rights of any other Person, and the Loan
Parties’ rights thereto are not subject to any licensing agreement or similar
arrangement affecting any material portion of the Collateral.

SECTION 3.06        Litigation and Environmental Matters.

(a)        There are no actions, investigations, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting the Loan Parties or
any of their Subsidiaries (i) that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that could reasonably be
expected to have a material adverse effect on the ability of the parties to
consummate the Transactions or the funding of the Loans.

(b)        Except for the Disclosed Matters and, except for matters that both
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect and could not reasonably be expected to have a
material adverse effect on the ability of the parties to consummate the
Transactions or the funding of the Loans, (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability and (ii) no Loan
Party nor any of its Subsidiaries (1) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

(c)        Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.

SECTION 3.07        Compliance with Laws and Agreements.    Each Loan Party and
its Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing under this Agreement. No
default has occurred and is continuing under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.08        Investment and Holding Company Status.    No Loan Party nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

76



--------------------------------------------------------------------------------

SECTION 3.09        Taxes.    Each Loan Party and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves. No tax liens have been
filed and no claims are being asserted with respect to any such taxes.

SECTION 3.10        ERISA.

(a)        No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b)        Each employee benefit plan of Holdings, the Borrower or any of the
Borrower’s Subsidiaries intended to qualify under Section 401 of the Code does
so qualify, and any trust created thereunder is exempt from tax under the
provisions of Section 501 of the Code, except where such failures, in the
aggregate, would not have a Material Adverse Effect.

(c)        Each Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
non-compliances that, in the aggregate, would not have a Material Adverse
Effect.

SECTION 3.11        Disclosure.    The Borrower and Holdings have disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any Subsidiary is subject, and all other matters known to it, in
relation to the Transactions that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
written reports, financial statements, certificates or other written information
furnished by or on behalf of the any Loan Party to the ABL Administrative Agent,
the Supplemental Term Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
written information so furnished) contained as of the date such report,
statement, certificate or information was so furnished any material misstatement
of fact or omitted to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower and Holdings represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered and, if such projected financial information was delivered prior
to the Effective Date, as of the Effective Date, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

SECTION 3.12        Solvency.    Immediately after the consummation of each of
(a) the Transactions to occur on the Effective Date, and (b) the transactions to
occur on the First Amendment Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such

 

77



--------------------------------------------------------------------------------

debts and other liabilities become absolute and matured; (iii) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted after the Effective Date or the First Amendment
Effective Date, as applicable.

SECTION 3.13        Insurance. Schedule 3.13  sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and the Subsidiaries as
of the First Amendment Effective Date. As of the First Amendment Effective Date,
all premiums in respect of such material insurance have been paid. The Borrower
and Holdings believe that the insurance maintained by or on behalf of the
Borrower and the Subsidiaries is adequate.

SECTION 3.14        Capitalization and Subsidiaries.

(a)        All of the outstanding Equity Interests of the Borrower are owned
beneficially and of record by Holdings, free and clear of all Liens other than
the Liens in favor of the Collateral Agent, the Lenders and the Term Lenders
created by the Security Agreements and non-consensual Liens created by operation
of law. No Equity Interest of the Borrower is subject to any option, warrant,
right of conversion or purchase or any similar right. Other than the Borrower’s
LLC agreement, there are no agreements or understandings to which the Borrower
is a party with respect to the voting, sale or transfer of any Equity Interest
of the Borrower or any agreement restricting the transfer or hypothecation of
any such shares.

(b)        Schedule 3.14 sets forth as of the First Amendment Effective Date,
(i) a correct and complete list showing, the name and relationship to the
Borrower of each and all of the Borrower’s Subsidiaries, (ii) a true and
complete listing of each class of each of such Subsidiaries’ authorized Equity
Interests, of which all of such issued shares are validly issued, outstanding,
fully paid and non-assessable, and owned beneficially and of record by the
Persons identified on Schedule 3.14, and (iii) the type of entity of the
Borrower and each of its Subsidiaries.

SECTION 3.15        Security Interest in Collateral.    The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Collateral Agent, for the benefit of the Collateral
Agent, the ABL Administrative Agent, the Supplemental Term Agent and the
Lenders. In the case of the Pledged Collateral described in the ABL Loan
Security Agreement which is required to be delivered to the Collateral Agent,
when stock certificates representing such Pledged Collateral are delivered to
the Collateral Agent together with appropriate instruments of transfer duly
executed in blank, and in the case of the other Collateral described in the ABL
Loan Security Agreement, the financing statements and other filings specified on
Schedule 3.15 in appropriate form filed in the offices specified on
Schedule 3.15, the ABL Loan Security Agreement constitutes or, to the extent not
previously filed or obtained, will constitute a fully perfected and continuing
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority

 

78



--------------------------------------------------------------------------------

over the Liens in favor of the Collateral Agent pursuant to any applicable law
or agreement, (b) Liens permitted by Section 6.02 other than pursuant to clauses
(g) or (j) thereof and (c) Liens perfected only by possession (including
possession of any certificate of title) to the extent the Collateral Agent has
not obtained or does not maintain possession of such Collateral.

SECTION 3.16        Labor Disputes.    As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. All payments due from any Loan
Party or any Subsidiary or for which any claim may be made against any Loan
Party or any Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Loan Party or such Subsidiary, except as in the aggregate would
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.17        Margin Regulations.    The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Federal Reserve Board), and no
proceeds of any Loan will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board

SECTION 3.18        Use of Proceeds.    The proceeds of the Initial Loans
(a) are being used by the Borrower on the Effective Date for the payment of
costs, fees and expenses incurred in connection with the Transactions and
(b) may be used by the Borrower on the Effective Date for working capital of the
Borrower and its Subsidiaries and general corporate purposes. After the
Effective Date, the proceeds of the Loans and the Letters of Credit are being
used by the Borrower solely for working capital of the Borrower and its
Subsidiaries and general corporate purposes.

SECTION 3.19        Collateral Locations.    As of the First Amendment Effective
Date, each Loan Party and each Loan Party’s records concerning Accounts and
Credit Card Account Receivables are located only at the addresses set forth for
such Loan Party on Schedule 3.05 hereto. Schedule 3.05 hereto correctly
identifies as of the First Amendment Effective Date any of such locations which
are not owned by Loan Party and sets forth the owners and/or operators thereof.

SECTION 3.20        Corporate Names; Prior Transactions.    As of the First
Amendment Effective Date, no Loan Party has, during the past five years, been
known by or used any other corporate or fictitious name (other than as set forth
in Schedule 3.20 hereto) or been a party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
of its property or assets out of the ordinary course of business.

SECTION 3.21        Credit Card Agreements.    Except as could not reasonably be
expected to have a Material Adverse Effect, (a) each of the Credit Card
Agreements constitutes the legal, valid and binding obligations of the Loan
Party that is party thereto and to the best of Borrower’s knowledge, the other
parties thereto, enforceable in accordance with their respective terms and is in
full force and effect, and (b) each Loan Party has complied with all of the
material terms and conditions of the Credit Card Agreements to the extent
necessary for such Loan Party to be entitled to receive payments thereunder.

 

79



--------------------------------------------------------------------------------

SECTION 3.22        Master Operating Lease.    The Master Operating Lease has
not been amended or modified in any respect and no provision therein has been
waived, except where a copy of such amendment or waiver has been provided by the
Borrower to the ABL Administrative Agent.

SECTION 3.23        Survival of Warranties; Cumulative.    All representations
and warranties contained in this Agreement or any of the other Loan Documents
shall survive the execution and delivery of this Agreement and shall be
conclusively presumed to have been relied on by the ABL Administrative Agent and
the Supplemental Term Agent regardless of any investigation made or information
possessed by the ABL Administrative Agent, the Supplemental Term Agent or any
Lender.

ARTICLE IV

Conditions

SECTION 4.01        Effective Date.    The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a)        Credit Agreement and Loan Documents.    The ABL Administrative Agent
(or its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the ABL Administrative Agent (which may include
facsimile transmission (or other electronic image scan) of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
certificates, documents, instruments and agreements as the ABL Administrative
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including any Notes requested by
a Lender pursuant to Section 2.10 payable to the order of each such requesting
Lender and a written opinion of the Loan Parties’ counsel, addressed to the ABL
Administrative Agent, the Issuing Banks and the Lenders in form and substance
reasonably satisfactory to the ABL Administrative Agent.

(b)        Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates.    The ABL Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

 

80



--------------------------------------------------------------------------------

(c)        No Default Certificate.    The ABL Administrative Agent shall have
received a certificate, signed by a Secretary or Assistant Secretary of the
Borrower, on behalf of itself and the other Loan Parties, (i) stating that no
Default or Event of Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in Article III are true and correct
as of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the ABL Administrative Agent.

(d)        Fees.    The Lenders and the ABL Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel
(including any local counsel)), on or before the Effective Date. All such
amounts may be paid with proceeds of Loans made on the Effective Date and, if
such amounts are paid with proceeds of Loans, such amounts will be reflected in
the funding instructions given by the Borrower to the ABL Administrative Agent
on or before the Effective Date.

(e)        Lien Searches.    The ABL Administrative Agent shall have received
the results of a recent lien search in the jurisdictions where each of the Loan
Parties are incorporated or organized, and such search shall reveal no liens on
any of the assets of the Loan Parties except for liens permitted by Section 6.02
or discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation satisfactory to the ABL Administrative Agent.

(f)        Borrowing Base Certificate.    The ABL Administrative Agent shall
have received a Borrowing Base Certificate which calculates the Revolving
Borrowing Base as of the end of the month immediately preceding the Effective
Date, dated as of the Effective Date and executed by a Financial Officer of the
Borrower.

(g)        Financials.    The ABL Administrative Agent shall have received and
be satisfied with detailed financial projections, including, in each case, a
consolidated income statement, balance sheet, statement of cash flow, borrowing
base availability analysis and business assumptions for the Borrower on (i) a
quarterly basis for the four quarter period following the Effective Date and
(ii) on an annual basis, for each fiscal year thereafter through the Termination
Date.

(h)        Filings, Registrations and Recordings.    Each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the ABL Administrative Agent
to be filed, registered or recorded in order to create in favor of the ABL
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02), shall be
in proper form for filing, registration or recordation.

(i)        Opinions.    The Lenders and the ABL Administrative Agent shall have
received a favorable legal opinion of DLA Piper LLP, counsel to the Loan
Parties, in form and substance reasonably satisfactory to the ABL Administrative
Agent.

(j)        Intercreditor Agreement.    The Intercreditor Agreement shall have
been duly executed and delivered by the parties thereto.

 

81



--------------------------------------------------------------------------------

(k)        Appraisals. The ABL Administrative Agent shall have received an
inventory appraisal by a third party appraiser acceptable to the ABL
Administrative.

(l)        Opening Day Availability. After giving effect to (i) the first
funding under the Loans, and (ii) all Letters of Credit to be issued at, or
immediately subsequent to, the Effective Date, Revolving Availability shall be
not less than $35,000,000.

(m)        Insurance. The ABL Administrative Agent shall have received evidence
that all insurance required to be maintained pursuant to the Loan Documents and
all endorsements in favor of the ABL Administrative Agent required under the
Loan Documents have been obtained and are in effect.

(n)        Know Your Customer Requirements. The ABL Administrative Agent shall
have received all documentation and other information about the Loan Parties
requested by the ABL Administrative Agent not less than ten (10) Business Days
prior to the Effective Date that the ABL Administrative Agent reasonably
determines is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

(o)        Consents and Approvals. The Borrower and Guarantors shall have
obtained all governmental consents and approvals, and all third party consents
required for the Borrower and Guarantors to consummate the financing.

(p)        Other Documents. The ABL Administrative Agent shall have received
such other documents as the ABL Administrative Agent, any Issuing Bank, any
Lender or their respective counsel may have reasonably requested.

The ABL Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 2:00 p.m. on November 5, 2012 (and, in the event
such conditions are not so satisfied or waived, the Revolving Commitments shall
terminate at such time).

SECTION 4.02        Each Credit Event.        The obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of the Issuing Banks to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

(a)        The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable as if made on and as of such
date (except that representations and warranties which relate to a specific
earlier date shall be true and correct in all material respects as of such
earlier date).

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default (other than, prior to the date that
is the earlier to occur of (x) the date on

 

82



--------------------------------------------------------------------------------

which the Term Administrative Agent or any Term Lender provides notice to the
Borrower of the Borrower’s failure to maintain an Adjusted Leverage Ratio (as
defined in the Term Loan Agreement) of not more than 5.75x for the fiscal
quarter ending February 2, 2013, as required under Section 5.10 of the Term Loan
Agreement, or (y) the date on which the Borrower delivers (or is required to
deliver) to the ABL Administrative Agent the financial statements with respect
to the fiscal month ending February 2, 2013 pursuant to Section 5.01(c) of this
Agreement, which financial statements demonstrate (or would demonstrate) such a
failure, a Default or Event of Default which may exist under clause (f) of
Article VII of this Agreement arising as a result of the Borrower’s failure to
so maintain an Adjusted Leverage Ratio) shall have occurred and be continuing.

(c)        The aggregate Revolving Exposure outstanding on the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, after giving effect to the applicable Borrowing, issuance,
amendment, renewal or extension of a Letter of Credit, shall not exceed the
Maximum Revolver Availability.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a), (b) and
(c) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated or
been Cash Collateralized and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the Loan Parties, with the Lenders that:

SECTION 5.01        Financial Statements; Borrowing Base and Other
Information.    The Borrower or Holdings will furnish to the ABL Administrative
Agent, the Supplemental Term Agent and each Lender:

(a)        as soon as available and in any event within 95 days after the end of
each fiscal year of Holdings, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception (other than exceptions relating solely to (i) the occurrence of
certain Defaults (but not any Events of Default) under clause (f) of Article VII
of this Agreement arising as a result of the Borrower’s failure to comply with
the financial covenant set forth in Section 5.10 of the Term Loan Agreement, or
(ii) the proximity of the Non-Extended Maturity Date of the Term B-1 Loans (as
each such term is defined in the Term Loan Agreement), in each case of clauses
(i) and (ii) to the extent such events are known to the ABL Administrative
Agent, the Supplemental Term Agent and the Lenders on the First Amendment
Effective Date) and without any qualification or exception as to the scope of
such audit) to the effect that such

 

83



--------------------------------------------------------------------------------

consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)        as soon as available and in any event within 50 days after the end of
each of the first three fiscal quarters of Holdings, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied subject to
normal year-end audit adjustments and the absence of footnotes;

(c)        as soon as available and in any event within 20 days after the end of
each fiscal month of Holdings, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal month and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form (i) the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, and (ii) the figures for the corresponding
period or periods set forth in the Projections delivered pursuant to
Section 5.01(h), all certified by one of its Financial Officers as presenting
fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied subject to normal year-end audit
adjustments and the absence of footnotes;

(d)        concurrently with the delivery of each set of consolidated financial
statements referred to in Section 5.01(a), (b) and (c) above, a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, and in Management’s Discussion and Analysis of Financial
Condition and Results of Operations, of the financial condition and results of
operations of Holdings and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiary of
Holdings;

(e)        concurrently with any delivery of financial statements under clause
(a) or (b) or (c) or (d) above, a certificate of a Financial Officer of the
Borrower in substantially the form of Exhibit C (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, and
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.16;

(f)        concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(g)        as soon as available but in any event not later than 30 days after
the end of each fiscal year of the Borrower, and containing substantially the
types of financial

 

84



--------------------------------------------------------------------------------

information contained in the projections, (i) the annual business plan of the
Borrower and its Subsidiaries for the next succeeding fiscal year approved by
the board of directors or equivalent of the Borrower, (ii) forecasts prepared by
management of the Borrower for each fiscal month in the next succeeding fiscal
year, and (iii) forecasts prepared by management of the Borrower for each fiscal
year subsequent to the next succeeding fiscal year through the fiscal year in
which the Maturity Date is scheduled to occur, including, in each instance
described in clauses (ii) and (iii) above, (x) a projected year-end consolidated
balance sheet and income statement and statement of cash flows, (y) a statement
of all of the material assumptions on which such forecasts are based, and
(z) models with respect to Combined Availability, Maximum Combined Availability,
Revolver Availability and Maximum Revolver Availability on a monthly basis (the
“Projections”);

(h)        as soon as available but in any event: (i) not later than fifteen
(15) days after the end of each fiscal month, a monthly Borrowing Base
Certificate, which monthly Borrowing Base Certificate shall reflect (A) the
updated Eligible Credit Card Account Receivables as of the last day of the then
most recently ended month and (B) Eligible Inventory as of the last day of the
then most recently ended month; (ii) upon the occurrence and during the
continuance of any Accelerated Reporting Event, within three (3) Business Days
after the end of each calendar week (each calendar week deemed, for purposes
hereof, to end on a Friday), a weekly Borrowing Base Certificate, which shall
reflect (A) the updated Eligible Credit Card Account Receivables as of the end
of such week and (B) Eligible Inventory as stated in the immediately preceding
monthly Borrowing Base Certificate; and (iii) if requested by the ABL
Administrative Agent or the Supplemental Term Agent at any other time when the
ABL Administrative Agent or the Supplemental Term Agent reasonably believes that
the then existing Borrowing Base Certificate is materially inaccurate, as soon
as reasonably available but in no event later than five (5) Business Days after
such request, a completed Borrowing Base Certificate showing the Revolving
Borrowing Base, the Supplemental Term Borrowing Base and the calculations
described in Section 2.01(b)(iii) as of the date so requested, in each case with
supporting documentation and additional reports with respect to the Revolving
Borrowing Base, the Supplemental Term Borrowing Base and the calculations
described in Section 2.01(b)(iii) as the ABL Administrative Agent or the
Supplemental Term Agent may reasonably request;

(i)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Holdings or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or, after a public equity
offering, distributed by the Borrower to its shareholders generally, as the case
may be; and

(j)        promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, as the ABL Administrative Agent, the Supplemental
Term Agent or any Lender may reasonably request.

SECTION 5.02        Notices of Material Events.     The Borrower and Holdings
will furnish to the ABL Administrative Agent, the Supplemental Term Agent and
each Lender prompt written notice of the following:

 

85



--------------------------------------------------------------------------------

(a)        the occurrence of any Default or Event of Default promptly upon
becoming aware of it;

(b)        the occurrence of any event that would trigger a Cash Dominion Period
promptly upon becoming aware of it;

(c)        the occurrence of any condition which would reasonably be expected to
have a Material Adverse Effect;

(d)        the occurrence of any ERISA Event that, alone or together with any
ERISA Events that have occurred, is in excess of $5,000,000;

(e)        any material change in accounting or financial reporting practices
(other than as reported by GAAP or applicable law) by any Loan Party or any
Subsidiary thereof;

(f)        any Disposition of property, sale of equity, or incurrence of
Indebtedness in excess of $5,000,000, in each case after knowledge thereof by a
responsible officer of the Borrower or any Guarantor;

(g)        receipt of any notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that
(i) seeks damages in excess of $10,000,000 and is not covered by insurance,
(ii) seeks injunctive relief which, if granted, would reasonably be expected to
have a Material Adverse Effect;

(h)        (i) any Lien (other than Liens permitted under Section 6.02) or claim
made or asserted against any of the Collateral, (ii) any loss, damage, or
destruction to the Collateral whether or not covered by insurance or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (iii) any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral is located (which shall be delivered within two Business Days after
receipt thereof), in each case in relation to (x) Supplemental Term Priority
Collateral in the aggregate amount of $50,000 or more, and/or (y) other
Collateral in the aggregate amount of $2,000,000 or more;

(i)        any Credit Card Agreement entered into by such Loan Party after the
Effective Date, together with a true, correct and complete copy thereof and such
other information with respect thereto as the ABL Administrative Agent or the
Supplemental Term Agent may reasonably request;

(j)        the receipt by any Loan Party of any written notice of violation of
or potential liability under, or knowledge by such Loan Party that there exists
a condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which would not be reasonably likely to subject the Loan
Parties to liabilities exceeding $5,000,000 individually or in the aggregate;

(k)        obtaining knowledge of the commencement of any judicial or
administrative proceeding or investigation alleging a violation of or liability
under any Environmental Law, that has a reasonable likelihood of being adversely
determined and that, in

 

86



--------------------------------------------------------------------------------

the aggregate, if adversely determined, would have a reasonable likelihood of
subjecting the Loan Party to liabilities exceeding $5,000,000 individually or in
the aggregate;

(l)        upon written request by any Lender through the ABL Administrative
Agent or the Supplemental Term Agent, a report providing an update of the status
of any environmental, health or safety compliance, hazard or liability issue
identified in any notice or report delivered pursuant to this Agreement; and

(m)        any amendment, supplement, waiver or other modification to the Term
Loan Agreement or any other Term Loan Document (whether or not consent of the
ABL Administrative Agent is required under the Intercreditor Agreement with
respect thereto).

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. In addition, each notice delivered
under clause (m) above shall be accompanied by a true and complete copy of any
such amendment, supplement, waiver or other modification described in such
clause.

SECTION 5.03        Existence; Conduct of Business.     Each Loan Party will,
and will cause each Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and, in the case of clause (ii) above,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.04        Payment of Obligations.     Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, and
(b) such Loan Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP.

SECTION 5.05        Maintenance of Properties.     Each Loan Party will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

SECTION 5.06        Books and Records; Inspection Rights.     Each Loan Party
will, and will cause each Restricted Subsidiary to, (i) keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by the ABL Administrative Agent, the
Supplemental Term Agent or any Lender (including employees of the ABL
Administrative Agent, the Supplemental Term Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the ABL
Administrative Agent or the Supplemental Term Agent), upon

 

87



--------------------------------------------------------------------------------

reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, including environmental assessment
reports and Phase I or Phase II studies, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested. The Loan Parties
acknowledge that the ABL Administrative Agent and/or the Supplemental Term
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain Reports pertaining to the Loan Parties’ assets for internal
use by the ABL Administrative Agent, the Supplemental Term Agent and the
Lenders. The ABL Administrative Agent and the Supplemental Term Agent may
conduct inspections of the Collateral from time to time during each calendar
year, but unless an Event of Default has occurred and is continuing, only one
inspection per calendar year shall be at the expense of the Borrower. For the
avoidance of doubt, (a) the ABL Administrative Agent and the Supplemental Term
Agent may conduct more than one inspection per calendar year and (b) the
Borrower shall pay for all inspections during the continuance of an Event of
Default.

SECTION 5.07        Compliance with Laws.    Each Loan Party will, and will
cause each Subsidiary to, comply with all Requirements of Law applicable to it
or its property except to the extent that failure to comply therewith could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.08        Compliance with Environmental Laws.    Each Loan Party will
(a) conduct its operations and keep and maintain its Real Estate in material
compliance with all Environmental Laws; (b) obtain and renew all environmental
permits necessary for its operations and properties; and (c) implement any and
all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate, provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

SECTION 5.09        Compliance with Material Contracts.    Each Loan Party will
(a) perform and observe all the terms and provisions of each Material Contract
to be performed or observed by it, (b) maintain each such Material Contract in
full force and effect, (c) enforce each such Material Contract in accordance
with its terms, (d) take all such action to such end as may be from time to time
requested by any Agent, (e) upon request of any Agent, make to each other party
to each such Material Contract such demands and requests for information and
reports or for action as any Loan Party or any of its Subsidiaries is entitled
to make under such Material Contract, and (f) cause each of its Subsidiaries to
do the foregoing.

SECTION 5.10        Use of Proceeds.    The proceeds of the Loans will be used
only as described in Section 3.18. No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

88



--------------------------------------------------------------------------------

SECTION 5.11        Insurance.    Each Loan Party will, and will cause each
Subsidiary to, maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is
consistent with prudent business practice; provided that each Loan Party and its
Subsidiaries may self insure to the extent consistent with prudent business
practice. The Borrower will furnish to the Lenders, upon request of the ABL
Administrative Agent or the Supplemental Term Agent, information in reasonable
detail as to the insurance so maintained.

SECTION 5.12        Appraisals and Field Examinations.    At any time reasonably
deemed necessary by the ABL Administrative Agent, and upon reasonable notice
from the ABL Administrative Agent, the Borrower and the Restricted Subsidiaries
will permit the ABL Administrative Agent or professionals (including
consultants, accounts and/or appraisers) retained by the ABL Administrative
Agent to conduct field examinations and/or appraisals of (a) the Borrower’s
practices in the computation of the Revolving Borrowing Base and the
Supplemental Term Borrowing Base, (b) the assets included in the Revolving
Borrowing Base, the Supplemental Term Borrowing Base or the calculations
described in Section 2.01(b)(iii), and (c) the Borrower’s furniture, fixtures
and equipment. Subject to the following sentences, the Loan Parties shall pay
the reasonable and documented fees and expenses of the ABL Administrative Agent
and such professionals with respect to such evaluations and appraisals. The Loan
Parties acknowledge that the ABL Administrative Agent may, in its discretion,
undertake one (1) field examination and one (1) appraisal of the Borrower’s
assets of the type included in the Revolving Borrowing Base and the Supplemental
Term Borrowing Base during each fiscal year at the Loan Parties’ expense;
provided that, if Combined Availability at any time is less than or equal to
sixty percent (60%), but greater than twenty-five percent (25%), of the sum of
the Aggregate Revolving Commitments in effect at such time and the outstanding
principal balance of the FILO Term Loan at such time, the Loan Parties
acknowledge that the ABL Administrative Agent may, in its discretion, undertake
up to two (2) field examinations and two (2) appraisals of the Borrower’s assets
of the type included in the Revolving Borrowing Base and the Supplemental Term
Borrowing Base during each fiscal year at the Loan Parties’ expense; provided
further, that if Combined Availability at any time is less than or equal to
twenty-five percent (25%) of the sum of the Aggregate Revolving Commitments in
effect at such time and the outstanding principal balance of the FILO Term Loan
at such time, the Loan Parties acknowledge that the ABL Administrative Agent
may, in its discretion, undertake up to three (3) field examinations and three
(3) appraisals of the Borrower’s assets of the type included in the Revolving
Borrowing Base and the Supplemental Term Borrowing Base during each fiscal year
at the Loan Parties’ expense. The Loan Parties acknowledge that, in addition to
the appraisals described in the immediately preceding sentence, the ABL
Administrative Agent shall, at the direction of the Supplemental Term Agent,
undertake one (1) appraisal of the Borrower’s furniture, fixtures and equipment
during each fiscal year at the Loan Parties’ expense. Notwithstanding anything
to the contrary contained herein, the ABL Administrative Agent may cause
additional appraisals (including with respect to assets of the type included in
the Revolving Borrowing Base and the Supplemental Term Borrowing Base, or
furniture, fixtures and equipment) and field examinations to be undertaken
(i) as it in its reasonable discretion deems necessary or appropriate, at its
own expense, or (ii) if an Event of Default shall have occurred and be
continuing, at the expense of the Loan Parties. Until such time as the ABL
Administrative Agent receives the new field examination, the ABL Administrative
Agent agrees to rely on the most recent field examination

 

89



--------------------------------------------------------------------------------

prepared in connection with the Existing Credit Agreement. In all events, if the
ABL Administrative Agent has not undertaken an appraisal or a field examination
with the frequency described in this Section 5.12, the Supplemental Term Agent
may, in its discretion, direct the ABL Administrative Agent to do so upon
written notice to the ABL Administrative Agent.

SECTION 5.13        Additional Collateral; Further Assurances.

(a)        Subject to applicable law, the Borrower and each Restricted
Subsidiary that is a Loan Party shall cause each of its domestic Restricted
Subsidiaries formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement to become a Loan Party by executing the Joinder
Agreement set forth as Exhibit D hereto (the “Joinder Agreement”). Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Collateral Agent, for the benefit of the Collateral Agent,
the ABL Administrative Agent, the Supplemental Term Agent and the Lenders, in
any property of such Loan Party which constitutes Collateral, including any
parcel of real property with a fair market value in excess of $250,000 located
in the U.S. owned by any Loan Party.

(b)        The Borrower and each Restricted Subsidiary that is a Loan Party will
cause (i) 100% of the issued and outstanding Equity Interests of each of its
domestic Restricted Subsidiaries and (ii) 65% (or such greater percentage that,
due to a change in applicable law after the Effective Date, (1) could not
reasonably be expected to cause the undistributed earnings of such foreign
Restricted Subsidiary as determined for U.S. federal income tax purposes to be
treated as a deemed dividend to such foreign Restricted Subsidiary’s U.S. parent
and (2) could not reasonably be expected to cause any adverse tax consequences)
of the issued and outstanding Equity Interests in each foreign Restricted
Subsidiary directly owned by the Borrower or any domestic Restricted Subsidiary
to be subject at all times to (i) a first priority, perfected Lien in favor of
the Term Collateral Agent for the benefit of the Term Lenders and (ii) a second
priority, perfected Lien in favor of the Collateral Agent for the benefit of the
Lenders, in each case pursuant to the terms and conditions of the Loan Documents
and the Term Loan Documents or other security documents, subject to the
Intercreditor Agreement, as the ABL Administrative Agent and/or the Term
Administrative Agent shall reasonably request.

(c)        Without limiting the foregoing, each Loan Party will, and will cause
each Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the ABL Administrative Agent and the Supplemental Term Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents and such other
actions or deliveries of the type required by Section 4.01, as applicable),
which may be required by law or which the ABL Administrative Agent or the
Supplemental Term Agent may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

(d)        If any material assets (including any real property or improvements
thereto or any interest therein with a fair market value in excess of $250,000)
are acquired by the

 

90



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary that is a Loan Party after the Effective
Date (other than assets constituting Collateral under the ABL Loan Security
Agreement that become subject to the Lien in favor of the Collateral Agent upon
acquisition thereof and Excluded Collateral (as defined in the ABL Loan Security
Agreement)), the Borrower will notify the ABL Administrative Agent, the
Supplemental Term Agent and the Lenders thereof, and, if requested by the ABL
Administrative Agent, the Supplemental Term Agent or the Required Lenders, the
Borrower will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take, and cause the Restricted Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the ABL
Administrative Agent or the Supplemental Term Agent to grant and perfect such
Liens, including actions described in clause (c) of this Section 5.13, all at
the expense of the Loan Parties.

SECTION 5.14        Cash Management.

(a)        The Borrower shall cause 100% of the sum of (i) aggregate daily cash
collections in respect of all Eligible Credit Card Account Receivables and
(ii) aggregate daily cash payments constituting proceeds of all Eligible
Inventory to be paid into one or more deposit accounts with respect to which the
Borrower has provided to the ABL Administrative Agent a Deposit Account Control
Agreement (any such deposit account, a “Borrowing Base Proceeds Deposit
Account”). During any Cash Dominion Period, the ABL Administrative Agent shall
have the right, with respect to all amounts that pursuant to this
Section 5.14(a) are on deposit in any Borrowing Base Proceeds Deposit Account,
(1) to cause all such amounts to be swept at the end of each Business Day into
an account (the “Collection Account”) maintained by the ABL Administrative Agent
with Wells Fargo and (2) to apply all such amounts on deposit in the Collection
Account to the prepayment of the Obligations and the Cash Collateralization of
LC Exposure as set forth in Section 2.10(b).

(b)        Each Loan Party shall provide to the Collateral Agent a Deposit
Account Control Agreement with respect to each new deposit account of such Loan
Party within 60 days after the opening of such new deposit account, other than
any deposit account (i) in which the average monthly balance on deposit is less
than $100,000 individually or $1,000,000 for all such deposit accounts,
(ii) with respect to which the granting of a security interest and the entering
into of a Deposit Account Control Agreement is prohibited by Requirements of Law
or (iii) with respect to which the Collateral Agent has otherwise agreed not to
require a Deposit Account Control Agreement.

SECTION 5.15        Real Property.

(a)        The Borrower shall, and shall cause each of its Subsidiaries to,
(i) comply in all material respects with all of their respective obligations
under all of their material Leases having annual rentals in excess of $400,000
now or hereafter held respectively by them, (ii) not modify, amend, cancel,
extend or otherwise change in any materially adverse manner any term, covenant
or condition of any such material Lease, (iii) not assign or sublet any other
Lease if such assignment or sublet would have a Material Adverse Effect,
(iv) provide the ABL Administrative Agent and the Supplemental Term Agent with a
copy of each notice of default under any material Lease received by the Borrower
or any Subsidiary of the Borrower promptly upon receipt thereof and (v) promptly
notify the ABL Administrative Agent and the

 

91



--------------------------------------------------------------------------------

Supplemental Term Agent (and in no event later than thirty (30) days) following
the date the Borrower or any Subsidiary takes possession of, or becomes liable
under, any new leased premises or Lease, whichever is earlier.

(b)        At least 15 Business Days prior to (i) entering into any Lease (other
than a renewal of an existing Lease) for the principal place of business and
chief executive office of the Borrower or any other Loan Guarantor or
(ii) acquiring any material owned Real Property, the Borrower shall, and shall
cause such Loan Guarantor to, provide the ABL Administrative Agent and the
Supplemental Term Agent written notice thereof.

(c)        If at any time after the Effective Date, the Borrower or any Loan
Guarantor shall acquire fee simple title to any material Real Property having a
purchase price in excess of $400,000 or acquire or enter into any material Lease
having annual rental in excess of $400,000, upon the written request of the ABL
Administrative Agent or the Supplemental Term Agent, the Borrower shall, and
shall cause each Loan Guarantor to, execute and deliver to the Collateral Agent,
for the benefit of each of the ABL Administrative Agent, the Supplemental Term
Agent and the Lenders, promptly and in any event not later than 45 days after
receipt of such notice (or, if such request is given by the ABL Administrative
Agent or the Supplemental Term Agent prior to the acquisition of such Real
Property or Lease, immediately upon such acquisition), a mortgage on any owned
Real Property or a Leasehold Mortgage on any or Lease of the Borrower or such
Loan Guarantor, together with (i) if requested by the ABL Administrative Agent
or the Supplemental Term Agent and such Real Property is located in the United
States or is a Lease of Real Property located in the United States, all
Leasehold Mortgage Supporting Documents relating thereto or (ii) otherwise,
documents similar to Leasehold Mortgage Supporting Documents deemed by the ABL
Administrative Agent or the Supplemental Term Agent to be appropriate in the
applicable jurisdiction to obtain the equivalent in such jurisdiction of a
first-priority mortgage on such Real Property or Lease.

SECTION 5.16        Post-First Amendment Effective Date Covenants.

(a)        The Loan Parties shall use their best efforts to, within forty-five
(45) days of the First Amendment Effective Date, have delivered to the ABL
Administrative Agent, in form and substance reasonably satisfactory to the ABL
Administrative Agent, a collateral access agreement duly executed by the
landlord with respect to the distribution center located at 2650 MacArthur
Drive, Tracy, California, it being understood that (i) failure to deliver such
agreement will not constitute an Event of Default, and (ii) the foregoing shall
not be deemed to derogate from the ABL Administrative Agent’s rights hereunder
to impose or maintain Rent Reserves in respect of such location.

(b)        Within fourteen (14) days following the First Amendment Effective
Date (or such later date as to which the ABL Administrative Agent and the
Supplemental Term Agent may agree in their sole discretion), in respect of all
insurance policies maintained by any Loan Party, the Loan Parties shall deliver
to the ABL Administrative Agent, in form and substance reasonably satisfactory
to the ABL Administrative Agent and the Supplemental Term Agent,
(i) certificates of insurance naming the Collateral Agent (for the benefit of
the Collateral Agent, the ABL Administrative Agent, the Supplemental Term Agent
and the Lenders) as an additional insured or as lender’s loss payee, as
applicable, and (ii) endorsements containing (A) lender’s

 

92



--------------------------------------------------------------------------------

loss payable clauses, additional insured or mortgagee clauses, as applicable,
and (B) notice of cancellation clauses.

(c)        Within thirty (30) days following the First Amendment Effective Date
(or such later date as to which the ABL Administrative Agent and the
Supplemental Term Agent may agree in their sole discretion), the Loan Parties
shall deliver to the ABL Administrative Agent, in form and substance reasonably
satisfactory to the ABL Administrative Agent and the Supplemental Term Agent and
duly executed by the parties thereto, (i) an amendment to the Deposit Account
Control Agreement dated as of March 30, 2010 (as amended and in effect, the “BOA
DACA”) by and among the Borrower, the Collateral Agent, the Term Collateral
Agent and Bank of America, N.A., pursuant to which Schedule A thereto shall have
been amended to remove certain accounts and add certain accounts, and (ii) a
Deposit Account Control Agreement by and among Holdings, the Collateral Agent,
the Term Collateral Agent and Bank of America, N.A., with respect to accounts
maintained by Holdings with Bank of America, N.A. (including, without
limitation, accounts numbered 187602794 and 1233000508).

ARTICLE VI

Negative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full and all Letters of Credit have expired
or terminated or been Cash Collateralized and all LC Disbursements shall have
been reimbursed, the Loan Parties covenant and agree, jointly and severally,
with the Lenders that:

SECTION 6.01        Indebtedness.    No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

(a)        Indebtedness incurred pursuant to any Loan Document;

(b)        Indebtedness existing on the First Amendment Effective Date and set
forth in Schedule 6.01 and extensions, renewals, refinancings and replacements
of any such Indebtedness in accordance with clause (f) hereof;

(c)        Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the ABL Administrative
Agent and the Supplemental Term Agent;

(d)        Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Restricted Subsidiary of Indebtedness of the Borrower or any other
Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by the Borrower or any Subsidiary that is a
Loan Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall be subject to Section 6.04 (without giving effect to clause (p)

 

93



--------------------------------------------------------------------------------

thereof) and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Restricted Subsidiary
on the same terms as the Indebtedness so Guaranteed is subordinated to the
Secured Obligations;

(e)        Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof; provided that such
Indebtedness is incurred prior to, concurrently with or within 180 days after
such acquisition or the completion of such construction or improvement;

(f)        Indebtedness which represents an extension, refinancing, or renewal
of any of the Indebtedness described in clauses (b), (e), (i) and (j) hereof;
provided that (i) the principal amount of such Indebtedness is not increased
except by an amount equal to accrued but unpaid interest and premiums thereon,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Loan Party, (iii) no Loan Party that is not originally obligated
with respect to repayment of such Indebtedness is required to become obligated
with respect thereto, (iv) such extension, refinancing or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced or renewed, (v) the terms and conditions, including the
covenants and event of default provisions of such extension, refinancing, or
renewal are market terms and conditions at the time of such extension,
refinancing or renewal, and (vi) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the ABL Administrative Agent, the Supplemental Term
Agent and the Lenders as those that were applicable to the refinanced, renewed,
or extended Indebtedness;

(g)        Indebtedness owed to any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h)        Indebtedness of the Borrower or any Restricted Subsidiary in respect
of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i)        Indebtedness of any Person that becomes a Subsidiary after the
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (i) shall not exceed
$10,000,000 at any time outstanding;

(j)        Indebtedness pursuant to the Term Loan Agreement and any Qualified
Subordinated PIK Debt exchanged therefor;

 

94



--------------------------------------------------------------------------------

(k)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(l)        Indebtedness representing deferred compensation to employees of the
Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

(m)        Indebtedness supported by a letter of credit (for so long as
supported by such letter of credit) in a principal amount not to exceed the face
amount of such letter of credit;

(n)        any customary “bad acts” guarantee issued by any Loan Party in
connection with Indebtedness in respect of any Real Property owned by the
Unrestricted Subsidiary; and

(o)        other (i) unsecured Indebtedness of the Borrower in an unlimited
amount and (ii) secured Indebtedness of the Borrower in an aggregate principal
amount not exceeding $25,000,000 provided that any such secured Indebtedness
(x) has a maturity at least six (6) months after the Maturity Date, and (y) is
subject to an intercreditor agreement with the ABL Administrative Agent
containing terms reasonably satisfactory to the ABL Administrative Agent and the
Supplemental Term Agent.

SECTION 6.02        Liens.    No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a)        Liens created pursuant to any Loan Document;

(b)        Permitted Encumbrances;

(c)        any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the First Amendment Effective Date and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof and which are permitted by clause (f) of
Section 6.01;

(d)        Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Restricted Subsidiary or arising out of sale and leaseback
transactions permitted by Section 6.06; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
concurrently with or within 180 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or Restricted Subsidiary;

 

95



--------------------------------------------------------------------------------

(e)        any Lien existing on any property or asset (other than Accounts,
Credit Card Account Receivables and Inventory) prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset (other than Accounts, Credit Card Account Receivables and Inventory) of
any Person that becomes a Loan Party after the Effective Date prior to the time
such Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party (other than proceeds) and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Loan Party, as the case may be and
such Indebtedness is permitted by clause (i) of Section 6.01 and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (plus accrued interest and premiums) and which are permitted by
clauses (f) of Section 6.01;

(f)        Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g)        Liens on securities held by the Borrower or any of its Restricted
Subsidiaries representing an interest in a joint venture to which the Borrower
or such Restricted Subsidiary is a party (provided that such joint venture is
not a Subsidiary of the Borrower) to the extent that (i) such Liens constitute
purchase options, calls or similar rights of a counterparty to such joint
venture and (ii) such Liens are granted pursuant to the terms of the partnership
agreement, joint venture agreement or other similar document or documents
pursuant to which such joint venture was created or otherwise governing the
rights and obligations of the parties to such joint venture;

(h)        Liens created pursuant to any Term Loan Document, subject at all
times to the Intercreditor Agreement; and

(i)        Liens with respect to property or assets of the Borrower or any
Restricted Subsidiary not constituting Eligible Credit Card Account Receivables,
Eligible Inventory or Supplemental Term Priority Collateral with an aggregate
fair market value (valued at the time of creation of the Liens) of not more than
$10,000,000 at any time.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Eligible Credit Card
Account Receivables, other than those permitted under clauses (a) and (l) of the
definition of Permitted Encumbrance and clauses (a), (e) and (h) above and
(2) Eligible Inventory, other than those permitted under clauses (a), (b),
(e) and (h) of the definition of Permitted Encumbrance and clauses (a), (e) and
(h) above.

SECTION 6.03        Fundamental Changes.

(a)        No Loan Party will, nor will it permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing (i) any Restricted Subsidiary of the
Borrower may merge into the Borrower in a transaction in which the

 

96



--------------------------------------------------------------------------------

Borrower is the surviving corporation, (ii) any Loan Party (other than the
Borrower) may merge into any Loan Party in a transaction in which the surviving
entity is a Loan Party, (iii) any Restricted Subsidiary may merge into another
Restricted Subsidiary, provided that if one is a Loan Party the surviving
company must be a Loan Party, (iv) any Restricted Subsidiary that is not a Loan
Party may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders, and (v) any investment permitted
by Section 6.04 may be structured as a merger or consolidation.

(b)        No Loan Party will, nor will it permit any of its Restricted
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrower and its Restricted Subsidiaries on the date of
execution of this Agreement and businesses reasonably related thereto.

(c)        Holdings will not engage in any business or activity other than those
activities related to its Equity Interests being publicly traded, purchasing
Loans in accordance with the terms of this Agreement and Term Loans in
accordance with the terms of the Term Loan Agreement, the ownership of all the
outstanding Equity Interests of the Borrower and activities incidental thereto,
including (i) paying taxes, (ii) preparing reports to Governmental Authorities
and to its shareholders, (iii) holding directors and shareholders meetings,
preparing corporate records and other activities permitted by this Agreement,
and (iv) guarantees required in the ordinary course of the Borrower’s activities
that may be required by counterparties. Holdings will not own or acquire any
assets (other than Equity Interests of the Borrower, the Loans, the Term Loans,
the cash proceeds of any Restricted Payments permitted by Section 6.08 and cash
contributions received from the holders of Equity Interest of Holdings provided
that such contributions shall be immediately contributed to the Borrower) or
incur any liabilities (other than liabilities under the Loan Documents,
liabilities under the Term Facility, liabilities pursuant to the Indemnification
Agreements, liabilities reasonably incurred in connection with its maintenance
of its existence, nonconsensual obligations imposed by law and obligations with
respect to its Equity Interests (including related to its Equity Interests being
publicly traded and pursuant to its stockholders’ agreement)).

SECTION 6.04        Investments, Loans, Advances, Guarantees and
Acquisitions.    No Loan Party will, nor will it permit any Restricted
Subsidiary to, purchase, hold or acquire any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise), except:

(a)        Permitted Investments;

(b)        investments in existence on the First Amendment Effective Date and
described in Schedule 6.04;

(c)        (i) investments by Holdings in the Borrower and (ii) investments by
the Borrower and the Restricted Subsidiaries in Equity Interests in their
respective Restricted

 

97



--------------------------------------------------------------------------------

Subsidiaries; provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the ABL Loan Security Agreement (subject to the
limitations applicable to common stock of a foreign Restricted Subsidiary
referred to in Section 5.13) and (B) the aggregate amount of investments by Loan
Parties in Restricted Subsidiaries that are not Loan Parties (together with
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d), outstanding Guarantees permitted under the proviso to
Section 6.04(e), investments permitted under clause (i) of Section 6.04 and
investments permitted under clause (j) of Section 6.04) shall not exceed
$1,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

(d)        loans or advances made by the Borrower to any Restricted Subsidiary
and made by any Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary; provided that (A) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the ABL Loan
Security Agreement and (B) the amount of such loans and advances made by Loan
Parties to Restricted Subsidiaries that are not Loan Parties (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c), outstanding Guarantees permitted under the proviso to
Section 6.04(e), investments permitted under clause (i) of Section 6.04 and
investments permitted under clause (j) of Section 6.04(c)) shall not exceed
$1,000,000 at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

(e)        Guarantees constituting Indebtedness permitted by Section 6.01;
provided that the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c), outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d), investments permitted under clause (i) of
Section 6.04 and investments permitted under clause (j) of Section 6.04) shall
not exceed $10,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(f)        loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices (including for travel and entertainment expenses, relocation costs and
similar purposes) up to a maximum aggregate amount of $1,000,000 for the Loan
Parties taken as a whole;

(g)        (i) extensions of trade credit in the ordinary course of business and
(ii) subject to Sections 4.2(a) and 4.4 of the ABL Loan Security Agreement,
notes payable, or stock or other securities issued by Account Debtors to a Loan
Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts and Credit Card Account Receivables in the ordinary
course of business, consistent with past practices;

(h)        investments in the form of Swap Agreements permitted by Section 6.07;

(i)        investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or consolidates or merges with the
Borrower or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or

 

98



--------------------------------------------------------------------------------

of such merger; provided that the amount of such investments (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c), outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d), outstanding Guarantees permitted under the
proviso to Section 6.04(e) and outstanding investments permitted under clause
(j) of Section 6.04) shall not exceed $1,000,000 at any time outstanding (in
each case determined without regard to any write-downs or write-offs);

(j)        investments received in connection with the dispositions of assets
permitted by Section 6.05; provided that the amount of such investments
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c), outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d), outstanding Guarantees permitted under the
proviso to Section 6.04(e) and outstanding investments permitted under clause
(i) of Section 6.04) shall not exceed $1,000,000 at any time outstanding (in
each case determined without regard to any write-downs or write-offs); and

(k)        investments constituting deposits described in clauses (c) and (d) of
the definition of the term “Permitted Encumbrances”;

(l)        any customary “bad acts” guarantee issued by any Loan Party in
connection with Indebtedness in respect of any Real Property owned by the
Unrestricted Subsidiary;

(m)        the purchase or other acquisition by the Borrower or any of its
Restricted Subsidiaries of all of the Equity Interests in any Person that upon
consummation thereof will be wholly owned, directly or indirectly, by the
Borrower (including as a result of a merger or consolidation), or the purchase
or other acquisition by the Borrower or any of its Restricted Subsidiaries of
all or substantially all of the property and assets of any Person or a division
or business unit of any Person; provided that (i) such purchase or other
acquisition described in this Section 6.04(m) occurs after the first anniversary
of the First Amendment Effective Date, (ii) the lines of business of the Person
to be (or the property and assets of which are to be) so purchased or otherwise
acquired shall be substantially the same lines of business as those of the
Borrower and its Restricted Subsidiaries or reasonably related thereto,
(iii) the total cash consideration paid by or on behalf of the Borrower and its
Restricted Subsidiaries for any such purchase or acquisition, when aggregated
with the total cash consideration paid by or on behalf of the Borrower and its
Restricted Subsidiaries for all other purchases and acquisitions made pursuant
to this Section 6.04(m), shall not exceed $50,000,000, (iv) immediately before
and immediately after giving pro forma effect to any such purchase or
acquisition, no Event of Default shall have occurred and be continuing,
(v) immediately after giving pro forma effect to any such purchase or
acquisition, the Borrower shall be in compliance with Section 6.16, and (vi) at
least five Business Days prior to the date upon which any such purchase or
acquisition is to be consummated, the Borrower shall have delivered to the ABL
Administrative Agent and the Supplemental Term Agent a certificate of a
Financial Officer certifying that all the requirements set forth in this
Section 6.04(m) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or acquisition;

 

99



--------------------------------------------------------------------------------

(n)        investments made from and after the first anniversary of the First
Amendment Effective Date with the proceeds of equity issuances in an aggregate
amount not to exceed $1,000,000;

(o)        in addition to investments, loans and advances otherwise expressly
permitted pursuant to this Section 6.04, investments, loans and advances by the
Borrower or any of its Restricted Subsidiaries in an aggregate amount (valued at
cost) not to exceed during the term of this Agreement $1,000,000 plus an amount
equal to any returns of capital actually received in cash in respect of any such
investments (which amount shall not exceed the amount of such investment valued
at cost at the time such investment was made);

(p)        any investment not otherwise permitted by this Section 6.04; provided
that (i) such investment is made after the first anniversary of the First
Amendment Effective Date, (ii) no Event of Default exists or would arise
therefrom, and (iii) the ABL Administrative Agent has determined that the actual
average monthly Combined Availability, calculated after giving pro forma effect
to the proposed investment as if made on the first day of such six (6) month
period, during the six (6) months prior to such investment, and at the time of
and immediately after making such investment (calculated after giving pro forma
effect to the proposed investment), is greater than the Applicable Covenant
Percentage of the Maximum Combined Availability.

SECTION 6.05        Asset Sales.    No Loan Party will, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Borrower or another Restricted
Subsidiary in compliance with Section 6.04), except:

(a)        sales, transfers and dispositions of (i) Inventory in the ordinary
course of business, (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business, and (iii) Inventory and equipment
not in the ordinary course of business in connection with store closings;
provided that all sales of Inventory and equipment in connection with store
closings shall be in accordance with liquidation agreements and with
professional liquidators reasonably acceptable to the ABL Administrative Agent
and the Supplemental Term Agent; provided, further, that all Net Proceeds
received in connection therewith are applied to the Obligations in accordance
with Section 2.11(c);

(b)        sales, transfers and dispositions to the Borrower or any Restricted
Subsidiary, provided that any such sales, transfers or dispositions involving a
Restricted Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.10;

(c)        sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;

(d)        sales, transfers and dispositions of investments permitted by
clauses (j) and (k) of Section 6.04;

(e)        sale and leaseback transactions permitted by Section 6.06;

 

100



--------------------------------------------------------------------------------

(f)        dispositions resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary;

(g)        licensing and cross-licensing arrangements entered into in the
ordinary course of business involving any technology or other intellectual
property of the Borrower or any Restricted Subsidiary;

(h)        (i) dispositions of Permitted Investments for fair market value and
(ii) leases and subleases not materially interfering with the ordinary course of
business; and

(i)        sales, transfers and other dispositions of assets (other than
(x) Supplemental Term Priority Collateral and (y) Equity Interests in a
Restricted Subsidiary, unless in the case of this clause (y) all Equity
Interests in such Restricted Subsidiary are sold) that are not permitted by any
other clause of this Section; provided that the aggregate fair market value of
all assets sold, transferred or otherwise disposed of in reliance upon this
clause (i) shall not exceed $20,000,000 during any fiscal year of the Borrower
or $75,000,000 during the term of this Agreement;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (f), (g), and (h)(ii) above)
shall be made for fair value and for at least 75% cash consideration.

SECTION 6.06        Sale and Leaseback Transactions.    No Loan Party will, nor
will it permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except (i) for any such sale of any fixed or capital assets
by the Borrower or any Restricted Subsidiary that is made for cash consideration
in an amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after the Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset, and
(ii) with respect to any sale-leaseback transaction described in clause
(i) above pertaining to Real Property, upon the ABL Administrative Agent’s
request, the ABL Administrative Agent shall have received from each such
purchaser or transferee a Collateral Access Agreement on terms and conditions
reasonably satisfactory to the ABL Administrative Agent and the Supplemental
Term Agent.

SECTION 6.07        Swap Agreements.    No Loan Party will, nor will it permit
any Restricted Subsidiary to, enter into any Swap Agreement or any speculative
transaction except (a) Swap Agreements entered into to hedge or mitigate risks
to which the Borrower or any Restricted Subsidiary has actual exposure (other
than those in respect of Equity Interests of the Borrower or any of its
Restricted Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary, in each case for the sole purpose of hedging in the
ordinary course of business.

 

101



--------------------------------------------------------------------------------

SECTION 6.08        Restricted Payments; Certain Payments of Indebtedness.

(a)        No Loan Party will, nor will it permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or to make, or agree to make any redemptions or repurchases with
respect to its capital stock, or incur any obligation (contingent or otherwise)
to do so, except: (i) each of Holdings and the Borrower may make Restricted
Payments and/or redemptions or repurchases with respect to its common Equity
Interests payable solely in additional shares of its common Equity Interests,
and, with respect to its preferred Equity Interests, payable solely in
additional shares of such preferred Equity Interests or in shares of its common
Equity Interests; (ii) Restricted Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests; (iii) each of Holdings and the
Borrower may make Restricted Payments and/or redemptions or repurchases with
respect to its common Equity Interests, not exceeding $5,000,000 during any
fiscal year, pursuant to and in accordance with stock option plans or other
benefit plans for management or employees of Holdings, the Borrower and its
Restricted Subsidiaries; (iv) each of Holdings and the Borrower may pay
dividends or make distributions to the Persons holding its Equity Interests in
an aggregate amount such that such Persons may pay (x) franchise taxes and other
fees, taxes and expenses to maintain their legal existence and (y) federal,
state and local income taxes to the extent attributable to Holdings and its
Subsidiaries or to the Borrower and its Subsidiaries as the case may be,
provided that in all events the amounts paid pursuant to clause (y) shall be
amounts sufficient to pay the direct obligations of such Persons for such taxes
and obligations of the Borrower and Holdings under the Tax Sharing Agreement,
provided, however, that (aa) the amounts paid under clause (y) shall not exceed
the amount that would be payable, on a consolidated or combined basis, were
Holdings the common parent of a separate federal consolidated group or state
combined group including the Borrower and its Subsidiaries and (bb) in the case
of taxes attributable to the Unrestricted Subsidiary, an amount equal to the
amount of such tax payment has been received by the Borrower from the
Unrestricted Subsidiary prior to such payment being made; and (v) so long as
there exists no Event of Default, each of Holdings and the Borrower may pay
dividends or make distributions to the Persons holding its Equity Interests in
an aggregate amount such that such Persons may pay officers, directors and
corporate overhead expenses incurred in the ordinary course of business up to a
maximum aggregate amount of $2,500,000 in any fiscal year.

(b)        No Loan Party will, nor will it permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness (it
being understood and agreed that neither purchases by Holdings of the Term Loans
under the Term Loan Agreement nor exchanges of Term Loans for Qualified
Subordinated PIK Debt under the Term Loan Agreement shall constitute a payment
or other distribution in respect of any Indebtedness for purposes of this
Section 6.08), except:

(i)        voluntary prepayments of Indebtedness created under the Loan
Documents and the Term Loan Documents; provided that (x) no voluntary
prepayments of principal may be made under the Term Loan Documents unless the
Payment

 

102



--------------------------------------------------------------------------------

Conditions and the Term Facility Payment Conditions have been satisfied, and
(y) no payment of cash interest in respect of Qualified Subordinated PIK Debt
may be made unless the Payment Conditions have been satisfied;

(ii)        so long as no Default has occurred and is continuing hereunder,
payments of regularly scheduled interest and principal payments and any
mandatory prepayments or redemptions, as and when due in respect of any
Indebtedness, provided that (x) no payments in respect of the Subordinated
Indebtedness may be made to the extent prohibited by the subordination
provisions thereof, and (y) no payments of principal under the Term Loan
Documents upon maturity thereof may be made unless the Payment Conditions and
the Term Facility Payment Conditions have been satisfied;

(iii)        refinancings of Indebtedness to the extent permitted by
Section 6.01;

(iv)        payments or prepayments made with the proceeds of equity issuances;
and

(v)        payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

(c)        In addition to Restricted Payments permitted under Section 6.08(a)
and payments on or in respect of Indebtedness permitted under Section 6.08(b),
after the first anniversary of the First Amendment Effective Date, any Loan
Party may make Restricted Payments and/or redemptions or repurchases with
respect to its common Equity Interests and payments of or in respect of
Indebtedness if (i) no Event of Default exists or would arise therefrom, and
(ii) the ABL Administrative Agent has determined that the average monthly
Combined Availability, as projected on a pro-forma basis for the six (6) months
following and after giving effect to such Restricted Payment, will be greater
than the Applicable Covenant Percentage of the Maximum Combined Availability.

SECTION 6.09        Change in Nature of Business.

(a)        In the case of Holdings, engage in any business or activity other
than (i) the direct or indirect ownership of all outstanding Equity Interests in
the other Loan Parties, (ii) maintaining its corporate existence,
(iii) participating in tax, accounting and other administrative activities as
the parent of the consolidated group of companies, including the Loan Parties,
(iv) the execution and delivery of the Loan Documents to which it is a party and
the performance of its obligations thereunder, and (v) activities incidental to
the businesses or activities described in clauses (a) through (iv) of this
Section 6.09(a).

(b)        In the case of each of the other Loan Parties, engage in any line of
business substantially different from the business conducted by the Loan Parties
and their Subsidiaries on the Effective Date or any business substantially
related or incidental thereto.

SECTION 6.10        Transactions with Affiliates.    No Loan Party will, nor
will it permit any Restricted Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions

 

103



--------------------------------------------------------------------------------

with, any of its Affiliates, except: (a) transactions that (i) are in the
ordinary course of business and (ii) are at prices and on terms and conditions
not less favorable to the Borrower or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; (b) transactions
between or among the Borrower and any Restricted Subsidiary that is a Loan Party
not involving any other Affiliate; (c) transactions otherwise permitted by this
Agreement; (d) the payment of reasonable fees to directors of the Borrower or
any Restricted Subsidiary who are not employees of the Borrower or any
Restricted Subsidiary, and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or its Restricted Subsidiaries in the ordinary course
of business; (e) any issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Borrower’s
board of directors; (f) transactions pursuant to the Master Operating Lease; and
(g) the issuance of Qualified Subordinated PIK Debt in exchange for Term Loans
pursuant to the Term Loan Agreement.

SECTION 6.11        Restrictive Agreements.    No Loan Party will, nor will it
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon: (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets; or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances or to transfer any assets to the Borrower
or any other Restricted Subsidiary or to Guarantee Indebtedness of the Borrower
or any other Restricted Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the First Amendment Effective Date identified on Schedule 6.11 (but shall apply
to any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary or substantially all its assets pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary or such assets that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause
(a) of the foregoing shall not apply to customary provisions in leases or
licenses restricting the assignment thereof, and (vi) the foregoing shall not
apply to (x) restrictions contained in assumed documents in connection with
assumed Indebtedness incurred pursuant to Section 6.01(i), (y) restrictions
contained in documents in connection with Indebtedness incurred pursuant to
Section 6.01(o), provided that such restrictions are no more onerous than market
terms and conditions for such type of Indebtedness incurred at the time such
Indebtedness is incurred, and provided in any case such subordination provisions
are on terms satisfactory to the ABL Administrative Agent and the Supplemental
Term Agent and (z) the Term Loan Documents.

SECTION 6.12        Use of Proceeds.    No Loan Party shall use the proceeds of
any Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, (a) to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund Indebtedness

 

104



--------------------------------------------------------------------------------

originally incurred for such purpose; or (b) for purposes other than those
permitted under this Agreement.

SECTION 6.13        Amendment of Material Documents.    No Loan Party will, nor
will it permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under (i) any agreement relating to any Subordinated Indebtedness,
(ii) its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents, or (iii) the Master
Operating Lease, in each case to the extent any such amendment, modification or
waiver would reasonably be expected to be materially adverse to the Lenders.

SECTION 6.14        Accounting; Fiscal Year.    Neither Holdings nor the
Borrower shall, nor shall they permit any Restricted Subsidiary of the Borrower
to, change its (a) accounting treatment and reporting practices or tax reporting
treatment, except as required by GAAP or any Requirement of Law and disclosed to
the ABL Administrative Agent and the Supplemental Term Agent and provided that
any such changes are reconciled against the accounting treatment and reporting
practices or tax reporting treatment used by such entity at the date of this
Agreement or (b) fiscal year.

SECTION 6.15        Margin Regulations.    Neither Holdings nor the Borrower
shall, nor shall they permit any Restricted Subsidiary of the Borrower to, use
all or any portion of the proceeds of any credit extended hereunder to purchase
or carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) in contravention of Regulation U of the Federal Reserve Board.

SECTION 6.16        Excess Availability.    The Borrower shall at all times
maintain Revolving Availability equal to or greater than the greater of
(a) thirteen and three-tenths percent (13.3%) of Maximum Revolving Availability,
and (b) $16,000,000.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)        the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or

(b)        the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days; or

(c)        any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Restricted Subsidiary in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this

 

105



--------------------------------------------------------------------------------

Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been materially incorrect when made or
deemed made; or

(d)        any Loan Party shall fail to observe or perform (i) any covenant,
condition or agreement contained in Sections 5.01(h), 5.02(a), 5.03 (with
respect to a Loan Party’s existence), 5.10, 5.14 (except to the extent that such
failure to observe or perform the obligations set out in Section 5.14 relates
solely to an error in the transmission of funds or to other ordinary course of
business cash management issues and where such default or breach is rectified
within two (2) Business Days of any Loan Party becoming aware of such failure to
observe or perform), 5.16 (except as provided in clause (a) thereof) or
Article VI, (ii) any covenant, condition or agreement contained in clauses (a),
(b), (c), (d), (e) or (f) of Section 5.01, or Section 5.02(h) and such failure
shall continue unremedied for a period of five (5) days after the earlier of
such breach or notice thereof from the ABL Administrative Agent or the
Supplemental Term Agent (which notice will be given at the request of any
Lender), or (ii) any covenant, condition or agreement contained in this
Agreement not described in clauses (i) or (ii) above and such failure shall
continue unremedied for a period of thirty (30) days after the earlier of such
breach or notice thereof from the ABL Administrative Agent or the Supplemental
Term Agent (which notice will be given at the request of any Lender); or

(e)        any Loan Party or any Subsidiary of the Borrower shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise); or

(f)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; or

(g)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered; or

(h)        any Loan Party or any Subsidiary of any Loan Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article VII, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such Loan
Party or Subsidiary of any Loan Party or for a substantial part of its assets,

 

106



--------------------------------------------------------------------------------

(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing; or

(i)        (i) any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (ii) the fair value of the assets of
any Loan Party or any Subsidiary of any Loan Party, at a fair valuation, shall
exceed such Loan Party’s or Subsdiary’s debts and liabilities, subordinated,
contingent or otherwise, (iii) the present fair saleable value of the property
of any Loan Party or any Subsidiary of any Loan Party shall be less than the
amount that will be required to pay the probable liability of such Loan Party’s
or Subsidiary’s debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(iv) any Loan Party or any Subsidiary of any Loan Party shall have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is conducted and is proposed to be conducted after the First Amendment
Effective Date; or

(j)        one or more judgments for the payment of money in each case an
aggregate amount in excess of $15,000,000 (not covered by insurance as to which
the insurer has been notified and has not denied coverage) shall be rendered
against any Loan Party, any Restricted Subsidiary of any Loan Party or any
combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed or bonded pending appeal, or any Loan Party or any Restricted Subsidiary
of any Loan Party shall fail within thirty (30) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;
or

(k)        an ERISA Event shall have occurred that individually or when taken
together with any other ERISA Events that have occurred, is in excess of
$5,000,000 and could reasonably be expected to have a Material Adverse Effect;
or

(l)        a Change in Control (or a “Change in Control” as such term is defined
in the Term Loan Agreement) shall occur; or

(m)        the occurrence of (i) any material “default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the material terms
or provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided and (ii) any other
“default”, as defined in any Loan Document (other than this Agreement) or the
breach of any other terms or provisions of any Loan Document (other than this
Agreement), which default or default or breach continues unremedied for a period
of thirty (30) days; or

(n)        the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan

 

107



--------------------------------------------------------------------------------

Guaranty to which it is a party, or any Loan Guarantor shall deny that it has
any further liability under the Loan Guaranty to which it is a party, or shall
give notice to such effect; or

(o)        any Collateral Document shall for any reason fail to create a valid
and perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Loan Document, or any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Collateral Document, or any Loan Party shall fail to comply with any of the
terms or provisions of any Collateral Document; or

(p)        any material provision of any Loan Document for any reason ceases to
be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(q)        except as otherwise expressly permitted hereunder, (i) the Borrower
shall suspend the operation of twenty percent (20%) or more of its store
locations for a period of time exceeding five (5) Business Days, or (ii) any
Loan Party shall take any action, or shall make a determination, whether or not
formally approved by such Loan Party’s management or board of directors, to
suspend the operation of its business in the ordinary course, liquidate all or a
material portion of its assets or store locations, or employ an agent or other
third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of its business; or

(r)        the subordination provisions of the documents evidencing or governing
any Subordinated Indebtedness (the “Subordination Provisions”), or the
Intercreditor Agreement, shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness or the Term Lenders, the Term
Collateral Agent or the Term Administrative Agent, as applicable; or (ii) the
Borrower or any other Loan Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the Subordination Provisions or the Intercreditor Agreement, (B) that the
Subordination Provisions or the Intercreditor Agreement exist for the benefit of
the Lender Parties, or (C) that all payments of principal of or premium and
interest on the applicable Subordinated Indebtedness or the Term Facility, as
applicable, or realized from the liquidation of any property of any Loan Party,
shall be subject to any of the Subordination Provisions or the Intercreditor
Agreement, as applicable; or

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article VII), and at any time thereafter
during the continuance of such event, with the consent of the Required Lenders,
the ABL Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Revolving Commitments, and
thereupon the Revolving Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest

 

108



--------------------------------------------------------------------------------

thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or
(h) of this Article VII, the Revolving Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
Upon the occurrence and the continuance of an Event of Default, the ABL
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the ABL Administrative Agent under
the Loan Documents or at law or equity, including all remedies provided under
the UCC.

Notwithstanding anything to the contrary contained herein, except as the
Required Supplemental Term Lenders shall otherwise agree with respect to any
action to be taken by the ABL Administrative Agent pursuant to this paragraph,
the ABL Administrative Agent shall demand payment of the Obligations and ABL
Administrative Agent and Collateral Agent shall exercise all rights and remedies
of the ABL Administrative Agent, the Supplemental Term Agent, the Lenders and
the Issuing Banks (collectively, the “Lender Parties”) under the Loan Documents
or Requirements of Law, including, but not limited to, by suit in equity, action
at law or other appropriate proceeding, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Lender Parties, and commence and pursue
such other Enforcement Actions as the ABL Administrative Agent in good faith
deems appropriate (x) with respect to Events of Default described in clauses
(a) or (b) of this Article VII (in each case to the extent relating to payments
in respect of the Supplemental Term Loan only) or clauses (g) or (h) of this
Article VII, promptly upon receipt of notice, or, with respect to the
Supplemental Term Priority Collateral in connection with any such Event of
Default, as directed by the Required Supplemental Term Lenders, and
(y) otherwise, within sixty (60) days after the date of the receipt by the ABL
Administrative Agent of written notice executed and delivered by the Required
Supplemental Term Lenders or by the Supplemental Term Agent on behalf of
Required Supplemental Term Lenders requesting that the ABL Administrative Agent
commence Enforcement Actions (the “Term Loan Action Notice”), provided, that:

(1)        such Event of Default has not been waived by the applicable Lenders
in accordance with Section 9.02,

(2)        in the good faith determination of the ABL Administrative Agent,
taking an Enforcement Action is permitted under the terms of the Loan Documents
and applicable Requirements of Law,

(3)        taking an Enforcement Action shall not result in any liability of the
ABL Administrative Agent, the Supplemental Term Agent or the Lenders to any Loan
Party or any other person,

(4)        the ABL Administrative Agent shall be entitled to all of the benefits
of Sections 8.02, 8.03 and 8.10 hereof, and

 

109



--------------------------------------------------------------------------------

(5)        the ABL Administrative Agent shall not be required to take an
Enforcement Action so long as, within the period provided above, the ABL
Administrative Agent shall, at its option, either

(a)        appoint the Supplemental Term Agent, as an agent of the ABL
Administrative Agent for purposes of exercising the rights of the ABL
Administrative Agent to take an Enforcement Action, subject to the terms hereof,
or

(b)        resign as ABL Administrative Agent, and the Supplemental Term Agent
shall automatically be deemed to be the successor ABL Administrative Agent
hereunder and under the other Loan Documents for purposes hereof or thereof,
except with respect to the provisions of Article II hereof and in connection
with all matters relating to the determination of the Revolving Borrowing Base,
the Supplemental Term Borrowing Base and each of their respective components
(including Eligible Credit Card Account Receivables, Eligible Inventory,
Reserves and receiving reports in respect of Collateral and conducting field
examinations and appraisals with respect to the Collateral and similar matters).

Without limiting any rights the Agents, any Revolving Lender or any FILO Lender
may otherwise have under applicable Requirements of Law or by agreement, in the
event of any sale or other disposition (including, without limitation, by means
of a sale pursuant to Section 363 of the United States Bankruptcy Code) of the
ABL Priority Collateral, the Agents or any other Person (including any Revolving
Lender and any FILO Lender) acting with the consent, or on behalf, of the ABL
Administrative Agent, shall have the right during the Use Period, to use the
Supplemental Term Priority Collateral, in order to assemble, inspect, copy or
download information stored on, take actions to perfect its Lien on, complete a
production run of Inventory involving, take possession of, move, prepare and
advertise for sale, sell (by public auction, private sale or a
“going-out-of-business”, “store closing” or other similar sale, whether in bulk,
in lots or to customers in the ordinary course of business or otherwise, and
which sale may include augmented inventory of the same type sold in any Loan
Party’s business), store or otherwise deal with the ABL Priority Collateral, in
each case without the involvement of or interference by the Supplemental Term
Agent or any Supplemental Term Lender or liability to the Supplemental Term
Agent or any Supplemental Term Lender (other than as provided in clause
(iii) below). The Supplemental Term Agent may not sell, assign or otherwise
transfer (or direct the Agents to take any such action) the related Supplemental
Term Priority Collateral prior to the expiration of the Use Period, unless the
purchaser, assignee or transferee thereof agrees to be bound by the provisions
of this paragraph. None of the Agents, the Revolving Lenders or the FILO Lenders
shall be obligated to pay any rent, fee or other amounts to the Supplemental
Term Agent or the Supplemental Term Lenders (or any Person claiming by, through
or under any of them, including any purchaser of the Supplemental Term Priority
Collateral) or to the Loan Parties, for or in respect of the use by the Agents,
the Revolving Lenders and the FILO Lenders of the Supplemental Term Priority
Collateral. The Agents, the Revolving Lenders and the FILO Lenders shall (i) use
the Supplemental Term Priority Collateral in accordance with applicable
Requirements of Law; (ii) insure the Supplemental Term Priority Collateral for
damage to property and liability to persons, including property and liability
insurance for the benefit of the

 

110



--------------------------------------------------------------------------------

Supplemental Term Agent (for itself and as agent for the Supplemental Term
Lenders) and the Supplemental Term Agent shall be named as an additional insured
and loss payee thereon; and (iii) indemnify the Supplemental Term Agent and the
Supplemental Term Lenders from any claim, loss, damage, cost or liability
(including reasonable attorneys’ fees and expenses) arising from the Agents’,
the Revolving Lenders’ and the FILO Lenders’ use of the Supplemental Term
Priority Collateral (except for those arising from the gross negligence or
willful misconduct of the Supplemental Term Agent or any Supplemental Term
Lender).

ARTICLE VIII

The ABL Administrative Agent; The Supplemental Term Agent

SECTION 8.01        Appointment of ABL Administrative Agent, Collateral Agent
and Supplemental Term Agent.    Each of the Lenders and each of the Issuing
Banks hereby irrevocably appoints Wells Fargo as ABL Administrative Agent and
authorizes the ABL Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the ABL Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders hereby irrevocably appoints Wells Fargo as
Collateral Agent for purposes of the perfection of all Liens created by the Loan
Documents and all other purposes stated therein and authorizes the Collateral
Agent to enter into and exercise such powers as set forth in the Intercreditor
Agreement. Each of the Supplemental Term Lenders hereby irrevocably appoints
Wells Fargo as Supplemental Term Agent and authorizes the Supplemental Term
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Supplemental Term
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the ABL Administrative Agent and/or the Supplemental Term
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
ABL Administrative Agent or the Supplemental Term Agent, as applicable, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Loan Parties or any Subsidiary of a Loan
Party or other Affiliate thereof as if it were not the ABL Administrative Agent
or the Supplemental Term Agent, as applicable, hereunder.

SECTION 8.02        Limited Duties.    Neither the ABL Administrative Agent nor
the Supplemental Term Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) neither the ABL Administrative Agent nor the Supplemental
Term Agent shall be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) neither the ABL
Administrative Agent nor the Supplemental Term Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the ABL Administrative Agent or the Supplemental Term Agent, as applicable,
is required to exercise in writing as directed by the Required Lenders, the
Required Revolving Lenders, the Required FILO Lenders, or the Required
Supplemental Term Lenders, as applicable (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents,
neither the ABL Administrative Agent nor the Supplemental Term Agent shall have
any duty to disclose, and shall not be liable for the failure

 

111



--------------------------------------------------------------------------------

to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as ABL
Administrative Agent or Supplemental Term Agent, as applicable, or any of their
respective Affiliates in any capacity. Neither the ABL Administrative Agent nor
the Supplemental Term Agent shall be liable for any action taken or not taken by
it with the consent or at the request of the Required Lenders, the Required
Revolving Lenders, the Required FILO Lenders, or the Required Supplemental Term
Lenders, as applicable (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02), or in
the absence of its own gross negligence or willful misconduct. Neither the ABL
Administrative Agent nor the Supplemental Term Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
ABL Administrative Agent or the Supplemental Term Agent, as applicable, by the
Borrower or a Lender. Neither the ABL Administrative Agent nor the Supplemental
Term Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the ABL
Administrative Agent or the Supplemental Term Agent, as applicable.

SECTION 8.03        Reliance.     Each of the ABL Administrative Agent and the
Supplemental Term Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each of the ABL
Administrative Agent and the Supplemental Term Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. Each of
the ABL Administrative Agent and the Supplemental Term Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 8.04        Delegation of Rights and Duties.     Each of the ABL
Administrative Agent and the Supplemental Term Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the ABL Administrative Agent or the Supplemental Term
Agent, as applicable. Each of the ABL Administrative Agent, the Supplemental
Term Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding clauses shall apply to any such
sub-agent and to the Related Parties of the ABL Administrative Agent, the
Supplemental Term Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as ABL Administrative Agent
or Supplemental Term Agent, as applicable.

SECTION 8.05         Resignation of ABL Administrative Agent or Supplemental
Term Agent.

 

112



--------------------------------------------------------------------------------

(a)        Subject to the appointment and acceptance of a successor ABL
Administrative Agent as provided in this clause, the ABL Administrative Agent
may resign at any time by notifying the Lenders, the Supplemental Term Agent and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Borrower (such consent not to be unreasonably
withheld), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring ABL Administrative Agent gives notice of its resignation,
then the retiring ABL Administrative Agent may, on behalf of the Lenders,
appoint a successor ABL Administrative Agent which shall be a commercial bank or
an Affiliate of any such commercial bank. Upon the acceptance of its appointment
as ABL Administrative Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring ABL Administrative Agent and the retiring ABL Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor ABL Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the ABL Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring ABL Administrative Agent its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as ABL Administrative Agent.

(b)        Subject to the appointment and acceptance of a successor Supplemental
Term Agent as provided in this clause, the Supplemental Term Agent may resign at
any time by notifying the Supplemental Term Lenders, the ABL Administrative
Agent and the Borrower. Upon any such resignation, the Required Supplemental
Term Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld) and after consultation with the ABL
Administrative Agent, to appoint a successor. If no successor shall have been so
appointed by the Required Supplemental Term Lenders and shall have accepted such
appointment within 30 days after the retiring Supplemental Term Agent gives
notice of its resignation, then the retiring Supplemental Term Agent may, on
behalf of the Supplemental Term Lenders, appoint a successor Supplemental Term
Agent which shall be a commercial bank or an Affiliate of any such commercial
bank. Upon the acceptance of its appointment as Supplemental Term Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Supplemental Term
Agent and the retiring Supplemental Term Agent shall be discharged from its
duties and obligations hereunder. The fees payable by the Borrower to a
successor Supplemental Term Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Supplemental Term Agent’s resignation hereunder, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring Supplemental Term Agent its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Supplemental Term Agent.

SECTION 8.06        Lender Credit Decision.    Each Lender acknowledges that it
has, independently and without reliance upon the ABL Administrative Agent, the
Supplemental Term Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the ABL Administrative Agent, the
Supplemental Term Agent or any other Lender and based on such documents and

 

113



--------------------------------------------------------------------------------

information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

SECTION 8.07        Reports.     Each Lender hereby agrees that: (a) it has
requested a copy of each Report prepared by or on behalf of the ABL
Administrative Agent or the Supplemental Term Agent; (b) it has requested a copy
of all financial statements and projections required to be delivered by the
Borrower hereunder; (b) neither the ABL Administrative Agent nor the
Supplemental Term Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that neither the ABL Administrative Agent nor the Supplemental
Term Agent undertakes any obligation to update, correct or supplement the
Reports; (d) it will keep all Reports confidential and strictly for its internal
use, not share the Report with any Loan Party or any other Person except as
otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the ABL
Administrative Agent, the Supplemental Term Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorney fees)
incurred by any such Person as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.

SECTION 8.08        Syndication Agent and Arrangers.    The Syndication Agent
and the Arrangers shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such, except for the rights of the Syndication Agent to the fees in
accordance with Section 2.12(b) hereof.

SECTION 8.09        Defaulting Lenders.

(a)        [RESERVED]

(b)        The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Revolving
Commitments of those Lenders electing to exercise such right), of the Defaulting
Lender’s Revolving Commitment to fund future Loans. Upon any such purchase of
the Applicable Percentage of any Defaulting Lender, the Defaulting Lender’s
share in future Loans and Letters of Credit and its rights under the Loan
Documents with respect thereto shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest, including, if so requested, an Assignment
and Assumption.

 

114



--------------------------------------------------------------------------------

(c)        In addition to the rights of the non-Defaulting Lenders set forth in
Section 8.09(b) above, the Borrower shall have the right, at any time, upon
notice to a Defaulting Lender or a Deteriorating Lender and the ABL
Administrative Agent, to replace such Defaulting Lender or Deteriorating Lender
in accordance with the provisions of Section 2.19(b) hereof.

(d)        Each Defaulting Lender shall indemnify the ABL Administrative Agent
and each non-Defaulting Lender from and against any and all loss, damage or
expenses, including, but not limited to, reasonable attorneys’ fees and funds
advanced by the ABL Administrative Agent or by any non-Defaulting Lender, on
account of a Defaulting Lender’s failure to timely fund its Applicable
Percentage of a Loan or to otherwise perform its obligations under the Loan
Documents.

SECTION 8.10        Indemnification of Agents and Supplemental Term
Agent.    The Lenders agree to indemnify each of the ABL Administrative Agent,
the Supplemental Term Agent and the Collateral Agent in its capacity as such,
and each Related Party of any of the foregoing Persons (to the extent not
reimbursed by the Loan Parties and without limiting the obligation of the Loan
Parties to do so), ratably according to their respective Applicable Percentages
in effect on the date on which indemnification is sought under this Section 8.10
(or, if indemnification is sought after the date upon which the Revolving
Commitment of any Lender shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Applicable Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
the ABL Administrative Agent, the Supplemental Term Agent or the Collateral
Agent in any way relating to or arising out of, the Revolving Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent or the Supplemental Term Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the ABL Administrative Agent’s, the
Supplemental Term Agent’s or the Collateral Agent’s gross negligence or willful
misconduct. The agreements in this Section 8.10 shall survive the payment of the
Loans and all other amounts payable hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01        Notices.

(a)        All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

 

115



--------------------------------------------------------------------------------

  (i)

if to any Loan Party, to the Borrower at:

Orchard Supply Hardware LLC

6450 Via Del Oro

San Jose, CA 95119

Attention: Chief Executive Officer and Chief Financial Officer

Facsimile No: (408) 629-7174

E-mail: chris.newman@osh.com

 

  (ii)

if to the ABL Administrative Agent, the Collateral Agent, Wells Fargo or the
Swingline Lender, to Wells Fargo at:

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, MA 02108

Attention: Jason Searle

Facsimile No.: (855) 766-9554

E-mail: jason.searle@wellsfargo.com

with copy to:

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: Donald E. Rothman, Esquire

Facsimile No.: (617) 692-3556

E-mail: drothman@riemerlaw.com

 

  (iii)

if to the Supplemental Term Agent, to Wells Fargo at:

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, MA 02108

Attention: Christian West

Facsimile No.: (887) 474-3331

E-mail: christian.c.west@wellsfargo.com

with copy to:

Greenberg Traurig, LLP

One International Place

Boston, Massachusetts 02110

Attention: Jeffrey M. Wolf, Esquire

Facsimile No.: (617) 279-8447

E-mail: wolfje@gtlaw.com

 

116



--------------------------------------------------------------------------------

  (iv)

if to any other Lender or Issuing Bank, to it at its address or facsimile number
set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, such notice shall be deemed to have been given at the opening of
business on the next Business Day for the recipient.

(b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the ABL
Administrative Agent or, with respect to notices or communications to the
Supplemental Term Lenders, the Supplemental Term Agent; provided that the
foregoing shall not apply to notices pursuant to Article II or to compliance and
no Event of Default certificates delivered pursuant to Section 5.01(e) unless
otherwise agreed by the applicable Lender and the ABL Administrative Agent or
the Supplemental Term Agent, as applicable. The ABL Administrative Agent, the
Supplemental Term Agent or the Borrower (on behalf of the Loan Parties) may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c)        Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

SECTION 9.02        Waivers; Amendments.

(a)        No failure or delay by the ABL Administrative Agent, the Supplemental
Term Agent, any Issuing Bank or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the ABL Administrative Agent, the
Supplemental Term Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance

 

117



--------------------------------------------------------------------------------

and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the ABL
Administrative Agent, the Supplemental Term Agent, any Lender or any Issuing
Bank may have had notice or knowledge of such Default at the time.

(b)        Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (1) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or, (2) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
ABL Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement described in clauses (1) or (2) above shall:

(i)        increase the Revolving Commitment of any Lender without the written
consent of such Lender (provided that the ABL Administrative Agent may make
Protective Advances as set forth in Section 2.04),

(ii)        increase the principal amount of the Supplemental Term Loan without
the written consent of the Required Revolving Lenders,

(iii)        reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby,

(iv)        postpone the Revolving Credit Termination Date or the scheduled date
of expiration of any Revolving Commitment, without the written consent of each
Lender directly affected thereby and the Required Supplemental Term Lenders,

(v)        postpone any scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any date for the payment of any interest, fees or
other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, without the written consent of each Lender directly affected
thereby,

(vi)        as to any Lender, change Section 2.18(b) or 2.18(d) in a manner that
would alter the manner in which payments are shared, without the written consent
of such Lender,

(vii)        change any of the provisions of this Section or the definition of
“Required Lenders”, “Required Revolving Lenders”, “Required FILO Lenders”,
“Required Supplemental Term Lenders”, or “Supermajority Revolving Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender included in any such definition,

(viii)        increase the advance rates set forth in the definition of
“Supplemental Term Borrowing Base” or add new categories of eligible assets to
the

 

118



--------------------------------------------------------------------------------

Supplemental Term Borrowing Base, without the written consent of the Required
Supplemental Term Lenders,

(ix)        release all or substantially all of the Loan Guarantors from their
obligations under the Loan Guaranty (except as otherwise permitted herein or in
the other Loan Documents), or amend the definitions of “ABL Priority Collateral”
or “Supplemental Term Priority Collateral”, in each case without the written
consent of each Lender,

(x)        except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided that, (x) in connection with an
Enforcement Action with respect to any ABL Priority Collateral, or a sale or
other disposition of any ABL Priority Collateral with the written consent of the
Required Revolving Lenders other than pursuant to an Enforcement Action but
after the occurrence and during the continuance of an Event of Default, then
such ABL Priority Collateral may be released solely with the written consent of
the Required Revolving Lenders, and (y) in connection with an Enforcement Action
with respect to any Supplemental Term Priority Collateral, or a sale or other
disposition of any Supplemental Term Priority Collateral with the written
consent of the Required Supplemental Term Lenders other than pursuant to an
Enforcement Action but after the occurrence and during the continuance of an
Event of Default, then such Supplemental Term Priority Collateral may be
released solely with the written consent of the Required Supplemental Term
Lenders,

(xi)        increase the rate of interest applicable to:

(A)        the ABL Revolving Loans and the Swingline Loans (other than as a
result of an increase in accordance with Section 2.13(e)) by more than two
percent (2.0%) without the written consent of the Required FILO Lenders and the
Required Supplemental Term Lenders;

(B)        the FILO Term Loan (other than as a result of an increase in
accordance with Section 2.13(e)) by more than two percent (2.0%) without the
written consent of the Required Revolving Lenders and the Required Supplemental
Term Lenders; or

(C)        the Supplemental Term Loan (other than as a result of an increase in
accordance with Section 2.13(e)) by more than two percent (2.0%) without the
written consent of the Required Revolving Lenders and the Required FILO Lenders;

(xii)        without the consent of the Required Revolving Lenders, the Required
FILO Lenders and the Required Supplemental Term Lenders:

(A)        amend Section 2.22 in a manner that would increase the amount of any
Commitment Increases available thereunder;

 

119



--------------------------------------------------------------------------------

(B)        amend Section 2.04, 5.01, 5.02, 5.05, 5.06, 5.09, 5.10, 5.11, 5.12,
5.14, 5.15, any provisions of Article VI, or Article VII, or Section 9.03;

(C)        amend the definitions of “Accelerated Reporting Event”, “Adjusted
LIBO Rate” (as to clause (b) of such definition only), “Applicable Percentage”,
“Availability Reserves”, “Approved Fund”, “Bank Product Reserves”, “Bank
Products” (or any defined term included therein), “Cash Dominion Period”,
“Change in Control”, “Combined Availability”, “Enforcement Action”, “Event of
Default”, “Excess Availability”, “First Amendment Effective Date”, “Interest
Payment Date”, “LIBO Rate”, “Material Adverse Effect”, “Material Contract”,
“Material Indebtedness”, “Maximum Combined Availability”, “Maximum Revolving
Availability”, “Net Orderly Liquidation Value”, “Net Proceeds”, “Permitted
Encumbrances”, “Permitted Holders”, “Permitted Investments”, “Restricted
Payments”, “Reserves” (or any defined term included therein), “Revolving
Availability”, “Supplemental Term Action Notice”, “Payment Conditions”,
“Prepayment Event”, “Supplemental Term Reserve”, “Term Facility Payment
Conditions”, or “Use Period”; provided that the foregoing requirements with
respect to amendments to the definitions of “Availability Reserves”, “Bank
Product Reserves”, “Reserves” (or any defined term included therein), or
“Supplemental Term Reserve” shall not limit the discretion of the ABL
Administrative Agent to change, establish or eliminate any Reserves, so long as
the methodology used in determining or changing any such Reserves is consistent
with the methodology used by the ABL Administrative Agent on the First Amendment
Effective Date; or

(xiii)        without the consent of the Supermajority Revolving Lenders, the
Required FILO Lenders and the Required Supplemental Term Lenders:

(A)        increase the advance rates set forth in the definition of “Revolving
Borrowing Base” or add new categories of eligible assets to the Revolving
Borrowing Base; provided that the foregoing shall not limit the discretion of
the ABL Administrative Agent to change, establish or eliminate any Reserves, so
long as the methodology used in determining or changing any such Reserves is
consistent with the methodology used by the ABL Administrative Agent on the
First Amendment Effective Date; or

(B)        amend the definitions of “Eligible Inventory” or “Eligible Credit
Card Account Receivables”; provided that the foregoing shall not limit the
ability of the ABL Administrative Agent to change or establish any eligibility
criteria in the exercise of its Permitted Discretion as provided in the
definitions of “Eligible Inventory” and “Eligible Credit Card Account
Receivables”, so long as the methodology used in determining or changing any
such criteria is consistent with the methodology used by the ABL Administrative
Agent on the First Amendment Effective Date; or

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the ABL Administrative Agent, the Supplemental Term
Agent, the Issuing Bank or the

 

120



--------------------------------------------------------------------------------

Swingline Lender hereunder without the prior written consent of the ABL
Administrative Agent, the Supplemental Term Agent, the Issuing Bank or the
Swingline Lender, as the case may be. The ABL Administrative Agent and the
Supplemental Term Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.

(c)        The Lenders hereby irrevocably authorize the ABL Administrative
Agent, at its option and in its sole discretion, to release any Loan Guarantor
or any Liens granted to the ABL Administrative Agent by the Loan Parties on any
Collateral (i) upon the termination of all Revolving Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the Cash Collateralization of all Unliquidated Obligations in
a manner satisfactory to the ABL Administrative Agent and the Issuing Banks,
(ii) constituting property being sold or disposed of if such sale or disposition
is made in compliance with the terms of this Agreement, (iii) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the ABL Administrative Agent, the Supplemental Term
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence or in Section 9.02, the ABL Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that the ABL Administrative Agent may in its
discretion, release its Liens on Collateral valued in the aggregate not in
excess of $500,000 during any calendar year without the prior written
authorization of the Required Lenders. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

(d)        If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender,” or “each Lender affected thereby,” or
“each Supplemental Term Lender,” or “each Revolving Lender”, the consent of the
Required Lenders (or the Required Revolving Lenders, the Required FILO Lenders,
or the Required Supplemental Term Lenders, as applicable) is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower, the ABL Administrative Agent and, with
respect to any Non-Consenting Lender that is a Supplemental Term Lender, the
Supplemental Term Agent, shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under

 

121



--------------------------------------------------------------------------------

Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

SECTION 9.03        Expenses; Indemnity; Damage Waiver.

(a)        The Borrower and each other Loan Party shall jointly and severally
pay (i) all reasonable out-of-pocket expenses incurred by the ABL Administrative
Agent, the Supplemental Term Agent and their respective Affiliates, including
the reasonable fees, charges and disbursements of one primary counsel and one
local counsel in each relevant jurisdiction for each of the ABL Administrative
Agent and the Supplemental Term Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), and the
creation, perfection or protection of the Liens under the Loan Documents,
(ii) all reasonable out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all reasonable out-of-pocket
expenses incurred by the ABL Administrative Agent, the Supplemental Term Agent,
any Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the ABL Administrative Agent, the Supplemental
Term Agent, any Issuing Bank or any Lender, in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section 9.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit. Expenses being reimbursed by the Borrower
under this Section include, without limiting the generality of the foregoing,
costs and expenses incurred in connection with:

(i)        appraisals;

(ii)        field examinations and the preparation of Reports based on the fees
charged by a third party retained by the ABL Administrative Agent or the
Supplemental Term Agent and reasonably acceptable to the Borrower or the
internally allocated per diem fees for each Person employed by the ABL
Administrative Agent or the Supplemental Term Agent with respect to each field
examination, together with the reasonable fees and expenses associated with
collateral monitoring services performed by the ABL Administrative Agent or the
Supplemental Term Agent (and the Borrower agrees to modify or adjust the
computation of the Revolving Borrowing Base or the Supplemental Term Borrowing
Base which may include maintaining additional Reserves, modifying the advance
rates or modifying the eligibility criteria for the components of the Revolving
Borrowing Base or the Supplemental Term Borrowing Base to the extent required by
the ABL Administrative Agent or the Supplemental Term Agent as a result of any
such evaluation, appraisal or monitoring);

(iii)        lien and title searches and title insurance;

 

122



--------------------------------------------------------------------------------

(iv)        taxes, fees and other charges for filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Collateral Agent’s Liens;

(v)        sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

(vi)        forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrower as ABL
Revolving Loans or to another deposit account, all as described in
Section 2.10(b).

(b)        The Borrower shall indemnify the ABL Administrative Agent, each other
Agent, the Supplemental Term Agent, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability to the extent related in
any way to the Borrower or any of its Subsidiaries, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any
Guarantor against any Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder, if the Borrower or such Guarantor has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the ABL Administrative Agent, any other Agent, the Supplemental
Term Agent, any Issuing Bank or the Swingline Lender under clause (a) or (b) of
this Section 9.03, each Lender severally agrees to pay to the ABL Administrative
Agent, such other Agent, the Supplemental Term Agent, such Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or

 

123



--------------------------------------------------------------------------------

indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the ABL Administrative Agent,
such other Agent, the Supplemental Term Agent, such Issuing Bank or the
Swingline Lender in its capacity as such.

(d)        To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e)        All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04        Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the ABL Administrative
Agent, the Supplemental Term Agent, the Issuing Banks and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)        (i)    Subject to the conditions set forth in clause (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A)        the Borrower; provided that no consent of the Borrower shall be
required if (i) an Event of Default has occurred and is continuing or (ii) the
assignment is to a Lender, an Affiliate of a Lender, or an Approved Fund;

(B)        the ABL Administrative Agent; provided that no consent of the ABL
Administrative Agent shall be required for an assignment (i) to a Lender, an
Affiliate of a Lender or an Approved Fund, or (ii) by a Supplemental Term
Lender;

(C)        solely with respect to assignments by Supplemental Term Lenders, the
Supplemental Term Agent; provided that no consent of the

 

124



--------------------------------------------------------------------------------

Supplemental Term Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(D)        each Issuing Bank; provided that no consent of any Issuing Bank shall
be required for an assignment (i) to a Lender, an Affiliate of a Lender or an
Approved Fund, or (ii) by a FILO Lender or a Supplemental Term Lender.

(ii)        Assignments shall be subject to the following additional conditions:

(A)        no assignment may be made to any of (i) Holdings, (ii) any Permitted
Holder or (iii) any Affiliate of Holdings or any Permitted Holder;

(B)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitment or Loans of any Class, the amount of
the Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the ABL Administrative Agent or the
Supplemental Term Agent, as applicable) shall not be less than $5,000,000 (or,
solely with respect to assignments by Supplemental Term Lenders, $2,500,000)
unless each of the Borrower and the ABL Administrative Agent or the Supplemental
Term Agent, as applicable, otherwise consent; provided that no such consent of
the Borrower shall be required if an Event of Default pursuant to clauses (a),
(b), (g), (h), or (i) of Article VII has occurred and is continuing;

(C)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(D)        the parties to each assignment shall execute and deliver to the ABL
Administrative Agent (or, in the case of an assignment by a Supplemental Term
Lender, the Supplemental Term Agent) an Assignment and Assumption, together with
a processing and recordation fee of $3,500; and

(E)        the assignee, if it shall not be a Lender, shall deliver to the ABL
Administrative Agent (or, in the case of an assignment by a Supplemental Term
Lender, the Supplemental Term Agent) an Administrative Questionnaire in which
the assignee designates one or more Credit Contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrower, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

125



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)        Subject to acceptance and recording thereof pursuant to
clause (b)(iv) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 9.04.

(iv)        Each of the ABL Administrative Agent and the Supplemental Term
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Revolving Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the ABL Administrative Agent, the Supplemental Term Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section 9.04 and any written consent to such assignment required by clause
(b) of this Section 9.04, the ABL Administrative Agent or the Supplemental Term
Agent, as applicable, shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or
9.03(c), neither the ABL Administrative Agent nor the Supplemental

 

126



--------------------------------------------------------------------------------

Term Agent shall have any obligation to accept such Assignment and Assumption
and record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this clause.

(c)        (i) Any Lender may, without the consent of the Borrower, the ABL
Administrative Agent, the Supplemental Term Agent, any Issuing Bank or the
Swingline Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the ABL Administrative Agent, the Supplemental Term Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to clause (c)(ii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 9.04. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(d)        (ii)  A Participant shall not be entitled to receive any greater
payment under Sections 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.

(e)        Any Lender may at any time without consent of the Borrower, the ABL
Administrative Agent or the Supplemental Term Agent pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05        Survival.    All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in

 

127



--------------------------------------------------------------------------------

connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the ABL
Administrative Agent, the Supplemental Term Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof. In connection with the
termination of this Agreement and the release and termination of the security
interests in the Collateral, the ABL Administrative Agent may require such
indemnities and collateral security (including, without limitation, Cash
Collateral) as it shall reasonably deem necessary or appropriate to protect the
Lender Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to Bank Product Obligations (including,
without limitation, Swap Obligations), and (z) any Obligations that may
thereafter arise under Section 9.03.

SECTION 9.06        Counterparts; Integration; Effectiveness.    This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the ABL Administrative Agent or the Supplemental Term Agent constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the ABL
Administrative Agent and when the ABL Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission (such as pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07        Severability.    Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08        Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such

 

128



--------------------------------------------------------------------------------

Lender or Affiliate to or for the credit or the account of the Borrower or such
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower and the ABL Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09        Governing Law; Jurisdiction; Consent to Service of Process.

(a)        The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York, without giving effect to the conflicts of
laws principles thereof, but including Section 5-1401 of the New York General
Obligations Law.

(b)        Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the ABL Administrative Agent, the Supplemental Term Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c)        Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10        WAIVER OF JURY TRIAL.        EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

129



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11        Headings.    Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12        Confidentiality.

(a)    Each of the ABL Administrative Agent, the Supplemental Term Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed: (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent requested by any regulatory authority;
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process; (iv) to any other party to this Agreement;
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; (vii) with the consent of the Borrower; or (viii) to the extent
such Information (A) is or becomes publicly available other than as a result of
a breach of this Section 9.12 or (B) is or becomes available to the ABL
Administrative Agent, the Supplemental Term Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section 9.12, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the ABL Administrative Agent, the Supplemental
Term Agent, any Issuing Bank or any Lender on a non-confidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the Effective Date, the Borrower will notify the ABL
Administrative Agent if the information includes material non-public information
(within the meaning of United States federal securities laws) with respect to
Sears Holdings Corporation and its Affiliates (taken as a whole) and any of
their respective securities. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to confidential information of a similar nature.

 

130



--------------------------------------------------------------------------------

(b)        EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c)        ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER, THE ABL ADMINISTRATIVE AGENT OR THE SUPPLEMENTAL TERM AGENT PURSUANT
TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES) AND ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER, THE ABL ADMINISTRATIVE AGENT AND THE SUPPLEMENTAL TERM AGENT THAT IT
HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13        Several Obligations; Nonreliance; Violation of Law.    The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrower in violation of any Requirement of Law.

SECTION 9.14        USA PATRIOT ACT.    Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower and each
Guarantor that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrower and each
Guarantor, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Act.

SECTION 9.15        Disclosure.    Each Loan Party and each Lender hereby
acknowledges and agrees that the ABL Administrative Agent, the Supplemental Term
Agent and/or their respective Affiliates from time to time may hold investments
in, make other loans to or have other relationships with any of the Loan Parties
and their respective Affiliates.

SECTION 9.16        Appointment for Perfection.    Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the ABL Administrative Agent, the Supplemental Term Agent and the
Lenders, in assets which, in accordance with Article 9 of the

 

131



--------------------------------------------------------------------------------

UCC or any other applicable law can be perfected by possession or control.
Should any Lender (other than the ABL Administrative Agent) obtain possession or
control of any such Collateral, such Lender shall notify the ABL Administrative
Agent thereof, and, promptly upon the ABL Administrative Agent’s request
therefor shall deliver such Collateral to the ABL Administrative Agent or
otherwise deal with such Collateral in accordance with the ABL Administrative
Agent’s instructions.

SECTION 9.17        Interest Rate Limitation.    Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18        Amendment and Restatement.

(a)        On the Effective Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect, except to evidence
(i) the incurrence by the Borrower of the “Obligations” under and as defined in
the Existing Credit Agreement (whether or not such “Obligations” are contingent
as of the Effective Date), (ii) the representations and warranties made by the
Borrower prior to the Effective Date and (iii) any action or omission performed
or required to be performed pursuant to such Existing Credit Agreement prior to
the Effective Date (including any failure, prior to the Effective Date, to
comply with the covenants contained in such Existing Credit Agreement). The
amendments and restatements set forth herein shall not cure any breach thereof
or any “Default” or “Event of Default” under and as defined in the Existing
Credit Agreement existing prior to the Effective Date. This Agreement is not in
any way intended to constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement or evidence payment of all or any
portion of such obligations and liabilities.

(b)        The terms and conditions of this Agreement and the ABL Administrative
Agent’s, the Supplemental Term Agent’s and the Lenders’ rights and remedies
under this Agreement and the other Loan Documents shall apply to all of the
“Obligations” incurred under and as defined in the Existing Credit Agreement.

(c)        On and after the Effective Date, (i) all references to the Existing
Credit Agreement in the Loan Documents (other than this Agreement) shall be
deemed to refer to the Existing Credit Agreement, as amended and restated
hereby, (ii) all references to any Article, Section or sub-clause of the
Existing Credit Agreement in any Loan Document (other than this Agreement) shall
be deemed to be references to the corresponding provisions of this Agreement

 

132



--------------------------------------------------------------------------------

and (iii) except as the context otherwise provides, on or after the Effective
Date, all references to this Agreement herein (including for purposes of
indemnification and reimbursement of fees) shall be deemed to be reference to
the Existing Credit Agreement, as amended and restated hereby.

(d)        This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement or waiver, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or any other Loan Document.

SECTION 9.19        Intercreditor Agreement.    Notwithstanding anything herein
to the contrary, the Liens and security interests granted to the Collateral
Agent pursuant to the Collateral Documents, and the exercise of any right or
remedy by the Collateral Agent hereunder or thereunder, are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement, the
terms of the Intercreditor Agreement shall govern and control.

SECTION 9.20        Refinancing of Term Loan Documents.

Notwithstanding anything to the contrary, the Borrower shall be permitted to
refinance the Term Loan Documents with new term loans or new notes in a Rule
144A or other private placement (the “New Facility”). In connection with such
refinancing, the Agents, the Supplemental Term Agent and the Lenders shall agree
that the Borrower and the Guarantors may grant the collateral agent under the
New Facility valid and perfected first priority liens in all of the remaining
personal assets of the Borrower that do not constitute the Collateral (the
“Remaining Collateral”). In that case, the ABL Facility shall have valid and
perfected first priority liens on the Collateral and valid and perfected second
priority liens (subject only to the liens securing the New Facility) on the
Remaining Collateral. The New Facility shall have valid and perfected second
priority liens (subject only to the liens security the ABL Facility) on the
Collateral and valid and perfected first priority liens on the Remaining
Collateral pursuant to an intercreditor agreement addressing the priorities and
other terms and conditions customary for such agreements, which terms are all
reasonably acceptable to the Agents, the Supplemental Term Agent and the
Required Lenders. The consent of the Required Lenders shall not be required in
connection with the refinancing of the Term Loan Documents.

ARTICLE X

Loan Guaranty

SECTION 10.01        Guaranty.    Each Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Lenders the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and reasonable out-of-pocket expenses paid or incurred by the ABL Administrative
Agent, the Supplemental Term Agent, the Issuing Banks

 

133



--------------------------------------------------------------------------------

and the Lenders in endeavoring to collect all or any part of the Secured
Obligations from, or in prosecuting any action against, the Borrower, any Loan
Guarantor or any other guarantor of all or any part of the Secured Obligations
(such costs and expenses, together with the Secured Obligations, collectively
the “Guaranteed Obligations”). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

SECTION 10.02        Guaranty of Payment.    This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the ABL Administrative Agent, the Supplemental Term Agent, any Issuing Bank or
any Lender to sue the Borrower, any Loan Guarantor, any other guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 10.03        No Discharge or Diminishment of Loan Guaranty.

(a)        Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
ABL Administrative Agent, the Supplemental Term Agent, any Issuing Bank, any
Lender, or any other person, whether in connection herewith or in any unrelated
transactions.

(b)        The obligations of each Loan Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise (other than a defense of payment or
performance), or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

(c)        Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the ABL
Administrative Agent, the Supplemental Term Agent, any Issuing Bank or any
Lender to assert any claim or demand or to enforce any remedy with respect to
all or any part of the Guaranteed Obligations; (ii) any waiver or modification
of or supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed

 

134



--------------------------------------------------------------------------------

Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
ABL Administrative Agent, the Supplemental Term Agent, any Issuing Bank or any
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 10.04        Defenses Waived.    To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person. The ABL Administrative
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

SECTION 10.05        Rights of Subrogation.    No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the ABL Administrative Agent, the
Supplemental Term Agent, the Issuing Banks and the Lenders.

SECTION 10.06        Reinstatement; Stay of Acceleration.    If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the ABL
Administrative Agent, the Supplemental Term Agent, the Issuing Banks and the
Lenders are in possession of this Loan Guaranty. If acceleration of the time for
payment of any of the Guaranteed

 

135



--------------------------------------------------------------------------------

Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

SECTION 10.07        Information.    Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that none of the ABL Administrative Agent, the Supplemental Term Agent,
any Issuing Bank or any Lender shall have any duty to advise any Loan Guarantor
of information known to it regarding those circumstances or risks.

SECTION 10.08        Termination.    The Lenders may continue to make loans or
extend credit to the Borrower based on this Loan Guaranty until three days after
it receives written notice of termination from any Loan Guarantor.
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lenders for any Guaranteed Obligations created, assumed or
committed to prior to the third day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of that Guaranteed Obligations.

SECTION 10.09        Taxes.    Subject to the same exceptions and limitations
applicable to the Borrower under Section 2.17 of the Agreement, mutatis
mutandis, all payments of the Guaranteed Obligations will be made by each Loan
Guarantor free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Loan Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the ABL Administrative Agent, the Supplemental Term Agent, any Lender or any
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Guarantor shall
make such deductions and (iii) such Loan Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

SECTION 10.10        Maximum Liability.    The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the

 

136



--------------------------------------------------------------------------------

Maximum Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder; provided that
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.

SECTION 10.11        Contribution.    In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the Effective Date (whether by
loan, capital infusion or by other means) to (ii) the aggregate Maximum
Liability of all Loan Guarantors hereunder (including such Paying Guarantor) as
of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Loan Guarantor, the aggregate amount of all monies
received by such Loan Guarantors from the Borrower after the Effective Date
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the ABL
Administrative Agent, the Supplemental Term Agent, the Issuing Banks, the
Lenders and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

SECTION 10.12        Liability Cumulative.    The liability of each Loan Party
as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the ABL Administrative
Agent, the Supplemental Term Agent, the Issuing Banks and the Lenders under this
Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

SECTION 10.13        Common Enterprise.    The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party. Each Loan Party expects to
derive benefit, directly and indirectly, from (i) successful operations of each
of the other Loan Parties and (ii) the credit extended by the Lenders to the
Borrower hereunder, both in their separate capacities and as members of the
group of companies.

 

137



--------------------------------------------------------------------------------

ARTICLE XI

Existing Credit Agreement Amended and Restated

Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety (except to the extent that definitions from the
Existing Credit Agreement are incorporated herein by reference) and (b) the
rights and obligations of the parties under the Existing Credit Agreement shall
be subsumed within, and be governed by, this Agreement; provided, however, that
the Loan Parties hereby agrees that (i) the Existing Letters of Credit shall be
Letters of Credit hereunder, and the LC Exposure under, and as defined in, the
Existing Credit Agreement on the Effective Date shall be LC Exposure hereunder,
and (ii) all Obligations of the Loan Parties under, and as defined in, the
Existing Credit Agreement shall remain outstanding, shall constitute continuing
Obligations secured by the Collateral, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of such
obligations and other liabilities.

[Signature Pages Follow]

 

138



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ORCHARD SUPPLY HARDWARE LLC, as Borrower

By: Orchard Supply Hardware Stores Corporation, its Managing Member

By:

 

 

Name:

 

 

Title:

 

 

ORCHARD SUPPLY HARDWARE STORES CORPORATION, as Loan Guarantor

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Administrative Agent, Collateral
Agent, Swingline Lender, Issuing Bank and as a Lender

By:

 

             

Name:

 

             

Title:

 

             

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent, Issuing Bank and as a Lender

By:

 

             

Name:

 

             

Title:

 

             

[Signature Page to Third Amended and Restated Credit Agreement]